Exhibit 10.2

 

HF FINANCIAL CORP.

 

as Issuer

 

 

INDENTURE

 

Dated as of December 19, 2002

 

 

WILMINGTON TRUST COMPANY

 

as Trustee

 

 

FLOATING RATE JUNIOR SUBORDINATED DEBT SECURITIES DUE 2033

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I            DEFINITIONS

 

 

 

SECTION 1.01       Definitions.

 

 

ARTICLE II           DEBT SECURITIES

 

 

 

SECTION 2.01       Authentication and Dating.

 

SECTION 2.02       Form of Trustee’s Certificate of Authentication.

 

SECTION 2.03       Form and Denomination of Debt Securities.

 

SECTION 2.04       Execution of Debt Securities.

 

SECTION 2.05       Exchange and Registration of Transfer of Debt Securities.

 

SECTION 2.06       Mutilated, Destroyed, Lost or Stolen Debt Securities.

 

SECTION 2.07       Temporary Debt Securities.

 

SECTION 2.08       Payment of Interest.

 

SECTION 2.09       Cancellation of Debt Securities Paid, etc.

 

SECTION 2.10       Computation of Interest.

 

SECTION 2.11       Extension of Interest Payment Period.

 

SECTION 2.12       CUSIP Numbers.

 

 

ARTICLE III          PARTICULAR COVENANTS OF THE COMPANY  

 

 

 

SECTION 3.01       Payment of Principal, Premium and Interest; Agreed Treatment
of the Debt Securities.

 

SECTION 3.02       Offices for Notices and Payments, etc.

 

SECTION 3.03       Appointments to Fill Vacancies in Trustee’s Office.

 

SECTION 3.04       Provision as to Paying Agent.

 

SECTION 3.05       Certificate to Trustee.

 

SECTION 3.06       Additional Interest.

 

SECTION 3.07       Compliance with Consolidation Provisions.

 

SECTION 3.08       Limitation on Dividends.

 

SECTION 3.09       Covenants as to the Trust.

 

 

ARTICLE IV          LISTS AND REPORTS

 

 

 

SECTION 4.01       Securityholders’ Lists.

 

SECTION 4.02       Preservation and Disclosure of Lists.

 

 

ARTICLE V           REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS

 

 

 

SECTION 5.01       Events of Default.

 

SECTION 5.02       Payment of Debt Securities on Default; Suit Therefor.

 

SECTION 5.03       Application of Moneys Collected by Trustee.

 

SECTION 5.04       Proceedings by Securityholders.

 

SECTION 5.05       Proceedings by Trustee.

 

i

--------------------------------------------------------------------------------


 

 

SECTION 5.06       Remedies Cumulative and Continuing.

 

SECTION 5.07       Direction of Proceedings and Waiver of Defaults by Majority
of Securityholders.

 

SECTION 5.08       Notice of Defaults.

 

SECTION 5.09       Undertaking to Pay Costs.

 

 

ARTICLE VI          CONCERNING THE TRUSTEE

 

 

 

SECTION 6.01       Duties and Responsibilities of Trustee.

 

SECTION 6.02       Reliance on Documents, Opinions, etc.

 

SECTION 6.03       No Responsibility for Recitals, etc.

 

SECTION 6.04       Trustee, Authenticating Agent, Paying Agents, Transfer Agents
or Registrar May Own Debt Securities.

 

SECTION 6.05       Moneys to be Held in Trust.

 

SECTION 6.06       Compensation and Expenses of Trustee.

 

SECTION 6.07       Officers’ Certificate as Evidence.

 

SECTION 6.08       Eligibility of Trustee.

 

SECTION 6.09       Resignation or Removal of Trustee.

 

SECTION 6.10       Acceptance by Successor Trustee.

 

SECTION 6.11       Succession by Merger, etc.

 

SECTION 6.12       Authenticating Agents.

 

 

ARTICLE VII        CONCERNING THE SECURITYHOLDERS

 

 

 

SECTION 7.01       Action by Securityholders.

 

SECTION 7.02       Proof of Execution by Securityholders.

 

SECTION 7.03       Who Are Deemed Absolute Owners.

 

SECTION 7.04       Debt Securities Owned by Company Deemed Not Outstanding.

 

SECTION 7.05       Revocation of Consents; Future Holders Bound.

 

 

ARTICLE VIII       SECURITYHOLDERS’ MEETINGS

 

 

 

SECTION 8.01       Purposes of Meetings.

 

SECTION 8.02       Call of Meetings by Trustee.

 

SECTION 8.03       Call of Meetings by Company or Securityholders.

 

SECTION 8.04       Qualifications for Voting.

 

SECTION 8.05       Regulations.

 

SECTION 8.06       Voting.

 

SECTION 8.07       Quorum; Actions.

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX         SUPPLEMENTAL INDENTURES

 

 

 

SECTION 9.01       Supplemental Indentures without Consent of Securityholders.

 

SECTION 9.02       Supplemental Indentures with Consent of Securityholders.

 

SECTION 9.03       Effect of Supplemental Indentures.

 

SECTION 9.04       Notation on Debt Securities.

 

SECTION 9.05       Evidence of Compliance of Supplemental Indenture to be
Furnished to Trustee.

 

 

ARTICLE X           REDEMPTION OF SECURITIES

 

 

 

SECTION 10.01     Optional Redemption.

 

SECTION 10.02     Special Event Redemption.

 

SECTION 10.03     Notice of Redemption; Selection of Debt Securities.

 

SECTION 10.04     Payment of Debt Securities Called for Redemption.

 

 

ARTICLE XI         CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE

 

 

 

SECTION 11.01     Company May Consolidate, etc., on Certain Terms.

 

SECTION 11.02     Successor Entity to be Substituted.

 

SECTION 11.03     Opinion of Counsel to be Given to Trustee.

 

 

ARTICLE XII        SATISFACTION AND DISCHARGE OF INDENTURE

 

 

 

SECTION 12.01     Discharge of Indenture.

 

SECTION 12.02     Deposited Moneys to be Held in Trust by Trustee.

 

SECTION 12.03     Paying Agent to Repay Moneys Held.

 

SECTION 12.04     Return of Unclaimed Moneys.

 

 

ARTICLE XIII       IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND
DIRECTORS

 

 

 

SECTION 13.01     Indenture and Debt Securities Solely Corporate Obligations.

 

 

ARTICLE XIV       MISCELLANEOUS PROVISIONS

 

 

 

SECTION 14.01     Successors.

 

SECTION 14.02     Official Acts by Successor Entity.

 

SECTION 14.03     Surrender of Company Powers.

 

SECTION 14.04     Addresses for Notices, etc.

 

SECTION 14.05     Governing Law.

 

SECTION 14.06     Evidence of Compliance with Conditions Precedent.

 

SECTION 14.07     Non-Business Days.

 

iii

--------------------------------------------------------------------------------


 

 

SECTION 14.08     Table of Contents, Headings, etc.

 

SECTION 14.09     Execution in Counterparts.

 

SECTION 14.10     Separability.

 

SECTION 14.11     Assignment.

 

SECTION 14.12     Acknowledgment of Rights.

 

 

ARTICLE XV        SUBORDINATION OF DEBT SECURITIES

 

 

 

SECTION 15.01     Agreement to Subordinate.

 

SECTION 15.02     Default on Senior Indebtedness.

 

SECTION 15.03     Liquidation; Dissolution; Bankruptcy.

 

SECTION 15.04     Subrogation.

 

SECTION 15.05     Trustee to Effectuate Subordination.

 

SECTION 15.06     Notice by the Company.

 

SECTION 15.07     Rights of the Trustee; Holders of Senior Indebtedness.

 

SECTION 15.08     Subordination May Not Be Impaired.

 

 

EXHIBITS

 

 

 

EXHIBIT A           Form of Debt Security

 

iv

--------------------------------------------------------------------------------


 

THIS INDENTURE, dated as of December 19, 2002, between HF Financial Corp., a
savings and loan holding company incorporated in Delaware (hereinafter sometimes
called the “Company”), and Wilmington Trust Company, a Delaware banking
corporation, as trustee (hereinafter sometimes called the “Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, for its lawful corporate purposes, the Company has duly authorized the
issuance of its Floating Rate Junior Subordinated Debt Securities due 2033 (the
“Debt Securities”) under this Indenture and to provide, among other things, for
the execution and authentication, delivery and administration thereof, the
Company has duly authorized the execution of this Indenture.

 

NOW, THEREFORE, in consideration of the premises, and the purchase of the Debt
Securities by the holders thereof, the Company covenants and agrees with the
Trustee for the equal and proportionate benefit of the respective holders from
time to time of the Debt Securities as follows:

 


ARTICLE I
DEFINITIONS


 


SECTION 1.01       DEFINITIONS.


 

The terms defined in this Section 1.01 (except as herein otherwise expressly
provided or unless the context otherwise requires) for all purposes of this
Indenture and of any indenture supplemental hereto shall have the respective
meanings specified in this Section 1.01. All accounting terms used herein and
not expressly defined shall have the meanings assigned to such terms in
accordance with generally accepted accounting principles and the term “generally
accepted accounting principles” means such accounting principles as are
generally accepted in the United States at the time of any computation.  The
words “herein,” “hereof” and “hereunder” and other words of similar import refer
to this Indenture as a whole and not to any particular Article, Section or other
subdivision.

 

“Additional Interest” shall have the meaning set forth in Section 3.06.

 

“Additional Provisions” shall have the meaning set forth in Section 15.01.

 

“Authenticating Agent” means any agent or agents of the Trustee which at the
time shall be appointed and acting pursuant to Section 6.12.

 

“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors.

 

“Board of Directors” means the board of directors or the executive committee or
any other duly authorized designated officers of the Company.

 

--------------------------------------------------------------------------------


 

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification
and delivered to the Trustee.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in Wilmington, Delaware, New York City or Sioux
Falls, South Dakota are permitted or required by any applicable law or executive
order to close.

 

“Calculation Agent” means the Person identified as “Trustee” in the first
paragraph hereof with respect to the Debt Securities and the Institutional
Trustee with respect to the Trust Securities.

 

“Capital Securities” means undivided beneficial interests in the assets of the
Trust which are designated as “MMCapSSM” and rank pari passu with Common
Securities issued by the Trust; provided, however, that if an Event of Default
(as defined in the Declaration) has occurred and is continuing, the rights of
holders of such Common Securities to payment in respect of distributions and
payments upon liquidation, redemption and otherwise are subordinated to the
rights of holders of such Capital Securities.

 

“Capital Securities Guarantee” means the guarantee agreement that the Company
will enter into with Wilmington Trust Company or other Persons that operates
directly or indirectly for the benefit of holders of Capital Securities of the
Trust.

 

“Capital Treatment Event” means the receipt by the Company and the Trust of an
Opinion of Counsel experienced in such matters to the effect that, as a result
of (a) any amendment to, or change in, the laws, rules or regulations of the
United States or any political subdivision thereof or therein, or any rules,
guidelines or policies of an applicable regulatory authority for the Company or
(b) any official or administrative pronouncement or action or decision
interpreting or applying such laws, rules or regulations, which amendment or
change is effective or which pronouncement, action or decision is announced on
or after the date of original issuance of the Debt Securities, there is more
than an insubstantial risk that the Company will not, within 90 days of the date
of such opinion, be entitled to treat an amount equal to the aggregate
Liquidation Amount of the Capital Securities as “Tier 1 Capital” (or its then
equivalent if the Company were subject to such capital requirement) applied as
if the Company (or its successors) were a bank holding company for purposes of
the capital adequacy guidelines of the Federal Reserve (or any successor
regulatory authority with jurisdiction over bank holding companies), or any
capital adequacy guidelines as then in effect and applicable to the Company,
provided, however, that the distribution of the Debt Securities in connection
with the liquidation of the Trust by the Company shall not in and of itself
constitute a Capital Treatment Event unless such liquidation shall have occurred
in connection with a Tax Event or an Investment Company Event.

 

“Certificate” means a certificate signed by any one of the principal executive
officer, the principal financial officer or the principal accounting officer of
the Company.

 

“Common Securities” means undivided beneficial interests in the assets of the
Trust which are designated as “Common Securities” and rank pari passu with
Capital Securities

 

2

--------------------------------------------------------------------------------


 

issued by the Trust; provided, however, that if an Event of Default (as defined
in the Declaration) has occurred and is continuing, the rights of holders of
such Common Securities to payment in respect of distributions and payments upon
liquidation, redemption and otherwise are subordinated to the rights of holders
of such Capital Securities.

 

“Company” means HF Financial Corp., a savings and loan holding company
incorporated in Delaware, and, subject to the provisions of Article XI, shall
include its successors and assigns.

 

“Comparable Treasury Issue” means with respect to any Special Redemption Date,
the United States Treasury security selected by the Quotation Agent as having a
maturity comparable to the Remaining Life that would be utilized, at the time of
selection and in accordance with customary financial practice, in pricing new
issues of corporate debt securities of comparable maturity to the Remaining
Life.  If no United States Treasury security has a maturity which is within a
period from three months before to three months after January 7, 2008, the two
most closely corresponding United States Treasury securities shall be used as
the Comparable Treasury Issue, and the Treasury Rate shall be interpolated or
extrapolated on a straight-line basis, rounding to the nearest month using such
securities.

 

“Comparable Treasury Price” means (a) the average of five Reference Treasury
Dealer Quotations for such Special Redemption Date, after excluding the highest
and lowest such Reference Treasury Dealer Quotations, or (b) if the Quotation
Agent receives fewer than five such Reference Treasury Dealer Quotations, the
average of all such Quotations.

 

“Debt Security” or “Debt Securities” has the meaning stated in the first recital
of this Indenture.

 

“Debt Security Register” has the meaning specified in Section 2.05.

 

“Declaration” means the Amended and Restated Declaration of Trust of the Trust
dated as of December 19, 2002, as amended or supplemented from time to time.

 

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Defaulted Interest” has the meaning set forth in Section 2.08.

 

“Deferred Interest” has the meaning set forth in Section 2.11.

 

“Event of Default” means any event specified in Section 5.01, which has
continued for the period of time, if any, and after the giving of the notice, if
any, therein designated.

 

“Extension Period” has the meaning set forth in Section 2.11.

 

“Federal Reserve” means the Board of Governors of the Federal Reserve System.

 

3

--------------------------------------------------------------------------------


 

“Indenture” means this instrument as originally executed or, if amended or
supplemented as herein provided, as so amended or supplemented, or both.

 

“Institutional Trustee” has the meaning set forth in the Declaration.

 

“Interest Payment Date” means January 7, April 7, July 7 and October 7 of each
year, commencing on April 7, 2003, during the term of this Indenture.

 

“Interest Rate” means a per annum rate of interest, reset quarterly, equal to
LIBOR, as determined on the LIBOR Determination Date immediately preceding each
Interest Payment Date, plus 3.35%; provided, that the applicable Interest Rate
may not exceed 12.5% through the Interest Payment Date in January, 2008.

 

“Investment Company Event” means the receipt by the Company and the Trust of an
Opinion of Counsel experienced in such matters to the effect that, as a result
of a change in law or regulation or written change in interpretation or
application of law or regulation by any legislative body, court, governmental
agency or regulatory authority, there is more than an insubstantial risk that
the Trust is or, within 90 days of the date of such opinion will be, considered
an “investment company” that is required to be registered under the Investment
Company Act of 1940, as amended, which change or prospective change becomes
effective or would become effective, as the case may be, on or after the date of
the original issuance of the Debt Securities.

 

“LIBOR” means the London Interbank Offered Rate for U.S. Dollar deposits in
Europe as determined by the Calculation Agent according to Section 2.10(b).

 

“LIBOR Banking Day” has the meaning set forth in Section 2.10(b)(i).

 

“LIBOR Business Day” has the meaning set forth in Section 2.10(b)(i).

 

“LIBOR Determination Date” has the meaning set forth in Section 2.10(b)(i).

 

“Liquidation Amount” means the stated amount of $1,000 per Trust Security.

 

“Maturity Date” means January 7, 2033.

 

“Officers’ Certificate” means a certificate signed by the Chairman of the Board,
the Vice Chairman, the President or any Vice President, and by the Chief
Financial Officer, the Treasurer, an Assistant Treasurer, the Comptroller, an
Assistant Comptroller, the Secretary or an Assistant Secretary of the Company,
and delivered to the Trustee.  Each such certificate shall include the
statements provided for in Section 14.06 if and to the extent required by the
provisions of such Section.

 

“Opinion of Counsel” means an opinion in writing signed by legal counsel, who
may be an employee of or counsel to the Company, or may be other counsel
reasonably satisfactory to the Trustee.  Each such opinion shall include the
statements provided for in Section 14.06 if and to the extent required by the
provisions of such Section.

 

4

--------------------------------------------------------------------------------


 

“OTS” means the Office of Thrift Supervision.

 

The term “outstanding,” when used with reference to Debt Securities, subject to
the provisions of Section 7.04, means, as of any particular time, all Debt
Securities authenticated and delivered by the Trustee or the Authenticating
Agent under this Indenture, except

 


(A)           DEBT SECURITIES THERETOFORE CANCELED BY THE TRUSTEE OR THE
AUTHENTICATING AGENT OR DELIVERED TO THE TRUSTEE FOR CANCELLATION;

 


(B)           DEBT SECURITIES, OR PORTIONS THEREOF, FOR THE PAYMENT OR
REDEMPTION OF WHICH MONEYS IN THE NECESSARY AMOUNT SHALL HAVE BEEN DEPOSITED IN
TRUST WITH THE TRUSTEE OR WITH ANY PAYING AGENT (OTHER THAN THE COMPANY) OR
SHALL HAVE BEEN SET ASIDE AND SEGREGATED IN TRUST BY THE COMPANY (IF THE COMPANY
SHALL ACT AS ITS OWN PAYING AGENT); PROVIDED, THAT, IF SUCH DEBT SECURITIES, OR
PORTIONS THEREOF, ARE TO BE REDEEMED PRIOR TO MATURITY THEREOF, NOTICE OF SUCH
REDEMPTION SHALL HAVE BEEN GIVEN AS PROVIDED IN ARTICLES X AND XIV OR PROVISION
SATISFACTORY TO THE TRUSTEE SHALL HAVE BEEN MADE FOR GIVING SUCH NOTICE; AND


 


(C)           DEBT SECURITIES PAID PURSUANT TO SECTION 2.06 OR IN LIEU OF OR IN
SUBSTITUTION FOR WHICH OTHER DEBT SECURITIES SHALL HAVE BEEN AUTHENTICATED AND
DELIVERED PURSUANT TO THE TERMS OF SECTION 2.06 UNLESS PROOF SATISFACTORY TO THE
COMPANY AND THE TRUSTEE IS PRESENTED THAT ANY SUCH DEBT SECURITIES ARE HELD BY
BONA FIDE HOLDERS IN DUE COURSE.

 

“Paying Agent” has the meaning set forth in Section 3.04(e).

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

 

“Predecessor Security” of any particular Debt Security means every previous Debt
Security evidencing all or a portion of the same debt as that evidenced by such
particular Debt Security; and, for the purposes of this definition, any Debt
Security authenticated and delivered under Section 2.06 in lieu of a lost,
destroyed or stolen Debt Security shall be deemed to evidence the same debt as
the lost, destroyed or stolen Debt Security.

 

“Primary Treasury Dealer” means a primary United States Government securities
dealer in New York City.

 

“Principal Office of the Trustee” means the office of the Trustee, at which at
any particular time its corporate trust business shall be principally
administered, which at all times shall be located within the United States and
at the time of the execution of this Indenture shall be Rodney Square North,
1100 North Market Street, Wilmington, Delaware 19890-0001.

 

“Quotation Agent” means Salomon Smith Barney Inc. and its successors; provided,
however, that if the foregoing shall cease to be a Primary Treasury Dealer, the
Company shall substitute therefor another Primary Treasury Dealer.

 

“Redemption Date” has the meaning set forth in Section 10.01.

 

5

--------------------------------------------------------------------------------


 

“Redemption Price” means 100% of the principal amount of the Debt Securities
being redeemed plus accrued and unpaid interest on such Debt Securities to the
Redemption Date or, in the case of a redemption due to the occurrence of a
Special Event, to the Special Redemption Date if such Special Redemption Date is
on or after January 7, 2008.

 

“Reference Treasury Dealer” means (i) the Quotation Agent and (ii) any other
Primary Treasury Dealer selected by the Trustee after consultation with the
Company.

 

“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any Special Redemption Date, the average, as determined by
the Quotation Agent, of the bid and asked prices for the Comparable Treasury
Issue (expressed in each case as a percentage of its principal amount) quoted in
writing to the Trustee by such Reference Treasury Dealer at 5:00 p.m., New York
City time, on the third Business Day preceding such Special Redemption Date.

 

“Remaining Life” means, with respect to any Debt Security, the period from the
Special Redemption Date for such Debt Security to January 7, 2008.

 

“Responsible Officer” means, with respect to the Trustee, any officer within the
Principal Office of the Trustee with direct responsibility for the
administration of the Indenture, including any vice–president, any assistant
vice–president, any secretary, any assistant secretary, the treasurer, any
assistant treasurer, any trust officer or other officer of the Principal Office
of the Trustee customarily performing functions similar to those performed by
any of the above designated officers and also means, with respect to a
particular corporate trust matter, any other officer to whom such matter is
referred because of that officer’s knowledge of and familiarity with the
particular subject.

 

“Securityholder,” “holder of Debt Securities” or other similar terms, means any
Person in whose name at the time a particular Debt Security is registered on the
Debt Security Register.

 

“Senior Indebtedness” means, with respect to the Company, (i) the principal,
premium, if any, and interest in respect of (A) indebtedness of the Company for
money borrowed and (B) indebtedness evidenced by securities, debentures, notes,
bonds or other similar instruments issued by the Company; (ii) all capital lease
obligations of the Company; (iii) all obligations of the Company issued or
assumed as the deferred purchase price of property, all conditional sale
obligations of the Company and all obligations of the Company under any title
retention agreement (but excluding trade accounts payable arising in the
ordinary course of business); (iv) all obligations of the Company for the
reimbursement of any letter of credit, any banker’s acceptance, any security
purchase facility, any repurchase agreement or similar arrangement, any interest
rate swap, any other hedging arrangement, any obligation under options or any
similar credit or other transaction; (v) all obligations of the type referred to
in clauses (i) through (iv) above of other Persons for the payment of which the
Company is responsible or liable as obligor, guarantor or otherwise; and (vi)
all obligations of the type referred to in clauses (i) through (v) above of
other Persons secured by any lien on any property or asset of the Company
(whether or not such obligation is assumed by the Company), whether incurred on
or prior to the date of this Indenture or thereafter incurred, unless, with the
prior

 

6

--------------------------------------------------------------------------------


 

approval of the OTS if not otherwise generally approved, in the instrument
creating or evidencing the same or pursuant to which the same is outstanding, it
is provided that such obligations are not superior or are pari passu in right of
payment to the Debt Securities.

 

“Special Event” means any of a Tax Event, an Investment Company Event or a
Capital Treatment Event.

 

“Special Redemption Date” has the meaning set forth in Section 10.02.

 

“Special Redemption Price” means (1) if the Special Redemption Date is before
January 7, 2008, the greater of (a) 100% of the principal amount of the Debt
Securities being redeemed pursuant to Section 10.02 or (b) as determined by a
Quotation Agent, the sum of the present values of the principal amount payable
as part of the Redemption Price with respect to a redemption as of January 7,
2008, together with the present value of interest payments calculated at a fixed
per annum rate of interest equal to 7.125% over the Remaining Life of such Debt
Securities, discounted to the Special Redemption Date on a quarterly basis
(assuming a 360-day year consisting of twelve 30-day months) at the Treasury
Rate plus .50%, plus, in the case of either (a) or (b), accrued and unpaid
interest on such Debt Securities to the Special Redemption Date and (2) if the
Special Redemption Date is on or after January 7, 2008, the Redemption Price for
such Special Redemption Date.

 

“Subsidiary” means, with respect to any Person, (i) any corporation, at least a
majority of the outstanding voting stock of which is owned, directly or
indirectly, by such Person or by one or more of its Subsidiaries, or by such
Person and one or more of its Subsidiaries, (ii) any general partnership, joint
venture or similar entity, at least a majority of the outstanding partnership or
similar interests of which shall at the time be owned by such Person, or by one
or more of its Subsidiaries, or by such Person and one or more of its
Subsidiaries, and (iii) any limited partnership of which such Person or any of
its Subsidiaries is a general partner.  For the purposes of this definition,
“voting stock” means shares, interests, participations or other equivalents in
the equity interest (however designated) in such Person having ordinary voting
power for the election of a majority of the directors (or the equivalent) of
such Person, other than shares, interests, participations or other equivalents
having such power only by reason of the occurrence of a contingency.

 

“Tax Event” means the receipt by the Company and the Trust of an Opinion of
Counsel experienced in such matters to the effect that, as a result of any
amendment to or change (including any announced prospective change) in the laws
or any regulations thereunder of the United States or any political subdivision
or taxing authority thereof or therein, or as a result of any official
administrative pronouncement (including any private letter ruling, technical
advice memorandum, regulatory procedure, notice or announcement (an
“Administrative Action”)) or judicial decision interpreting or applying such
laws or regulations, regardless of whether such Administrative Action or
judicial decision is issued to or in connection with a proceeding involving the
Company or the Trust and whether or not subject to review or appeal, which
amendment, clarification, change, Administrative Action or decision is enacted,
promulgated or announced, in each case on or after the date of original issuance
of the Debt Securities, there is more than an insubstantial risk that: (i) the
Trust is, or will be within 90 days of the date of such opinion, subject to
United States federal income tax with respect to income received or accrued

 

7

--------------------------------------------------------------------------------


 

on the Debt Securities; (ii) interest payable by the Company on the Debt
Securities is not, or within 90 days of the date of such opinion, will not be,
deductible by the Company, in whole or in part, for United States federal income
tax purposes; or (iii) the Trust is, or will be within 90 days of the date of
such opinion, subject to or otherwise required to pay, or required to withhold
from distributions to holders of Trust Securities, more than a de minimis amount
of other taxes (including withholding taxes), duties, assessments or other
governmental charges.

 

“Treasury Rate” means (i) the yield, under the heading which represents the
average for the week immediately prior to the date of calculation, appearing in
the most recently published statistical release designated H.15 (519) or any
successor publication which is published weekly by the Federal Reserve and which
establishes yields on actively traded United States Treasury securities adjusted
to constant maturity under the caption “Treasury Constant Maturities,” for the
maturity corresponding to the Remaining Life (if no maturity is within three
months before or after the Remaining Life, yields for the two published
maturities most closely corresponding to the Remaining Life shall be determined
and the Treasury Rate shall be interpolated or extrapolated from such yields on
a straight-line basis, rounding to the nearest month) or (ii) if such release
(or any successor release) is not published during the week preceding the
calculation date or does not contain such yields, the rate per annum equal to
the quarterly equivalent yield to maturity of the Comparable Treasury Issue,
calculated using a price for the Comparable Treasury Issue (expressed as a
percentage of its principal amount) equal to the Comparable Treasury Price for
such Special Redemption Date.  The Treasury Rate shall be calculated on the
third Business Day preceding the Special Redemption Date.

 

“Trust” means HF Financial Capital Trust III, the Delaware statutory trust, or
any other similar trust created for the purpose of issuing Capital Securities in
connection with the issuance of Debt Securities under this Indenture, of which
the Company is the sponsor.

 

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended from
time to time, or any successor legislation.

 

“Trust Securities” means Common Securities and Capital Securities of HF
Financial Capital Trust III.

 

“Trustee” means the Person identified as “Trustee” in the first paragraph
hereof, and, subject to the provisions of Article VI hereof, shall also include
its successors and assigns as Trustee hereunder.

 

“United States” means the United States of America and the District of Columbia.

 

“U.S. Person” has the meaning given to United States Person as set forth in
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended.

 

8

--------------------------------------------------------------------------------


 


ARTICLE II
DEBT SECURITIES


 


SECTION 2.01       AUTHENTICATION AND DATING.


 

Upon the execution and delivery of this Indenture, or from time to time
thereafter, Debt Securities in an aggregate principal amount not in excess of
$5,155,000 may be executed and delivered by the Company to the Trustee for
authentication, and the Trustee shall thereupon authenticate and make available
for delivery said Debt Securities to or upon the written order of the Company,
signed by its Chairman of the Board of Directors, Vice Chairman, President or
Chief Financial Officer or one of its Vice Presidents, without any further
action by the Company hereunder.  In authenticating such Debt Securities, and
accepting the additional responsibilities under this Indenture in relation to
such Debt Securities, the Trustee shall be entitled to receive, and (subject to
Section 6.01) shall be fully protected in relying upon a copy of any Board
Resolution or Board Resolutions relating thereto and, if applicable, an
appropriate record of any action taken pursuant to such resolution, in each case
certified by the Secretary or an Assistant Secretary or other officers with
appropriate delegated authority of the Company as the case may be.

 

The Trustee shall have the right to decline to authenticate and deliver any Debt
Securities under this Section if the Trustee, being advised by counsel,
determines that such action may not lawfully be taken or if a Responsible
Officer of the Trustee in good faith shall determine that such action would
expose the Trustee to personal liability to existing Securityholders.

 

The definitive Debt Securities shall be typed, printed, lithographed or engraved
on steel engraved borders or may be produced in any other manner, all as
determined by the officers executing such Debt Securities, as evidenced by their
execution of such Debt Securities.

 


SECTION 2.02       FORM OF TRUSTEE’S CERTIFICATE OF AUTHENTICATION.

 

The Trustee’s certificate of authentication on all Debt Securities shall be in
substantially the following form:

 

This is one of the Debt Securities referred to in the within-mentioned
Indenture.

 

 

Wilmington Trust Company,

 

not in its individual capacity
but solely as trustee

 

 

 

 

 

 

 

 

 

By:

 

 

 

Authorized Officer

 


SECTION 2.03       FORM AND DENOMINATION OF DEBT SECURITIES.


 

The Debt Securities shall be substantially in the form of Exhibit A hereto.  The
Debt Securities shall be in registered, certificated form without coupons and in
minimum denominations of $100,000 and any multiple of $1,000 in excess thereof. 
The Debt Securities

 

9

--------------------------------------------------------------------------------


 

shall be numbered, lettered, or otherwise distinguished in such manner or in
accordance with such plans as the officers executing the same may determine with
the approval of the Trustee as evidenced by the execution and authentication
thereof.

 


SECTION 2.04       EXECUTION OF DEBT SECURITIES.


 

The Debt Securities shall be signed in the name and on behalf of the Company by
the manual or facsimile signature of its Chairman of the Board of Directors,
Vice Chairman, President or Chief Financial Officer or one of its Executive Vice
Presidents, Senior Vice Presidents or Vice Presidents, under its corporate seal
which may be affixed thereto or printed, engraved or otherwise reproduced
thereon, by facsimile or otherwise, and which need not be attested.  Only such
Debt Securities as shall bear thereon a certificate of authentication
substantially in the form herein before recited, executed by the Trustee or the
Authenticating Agent by the manual signature of an authorized officer, shall be
entitled to the benefits of this Indenture or be valid or obligatory for any
purpose.  Such certificate by the Trustee or the Authenticating Agent upon any
Debt Security executed by the Company shall be conclusive evidence that the Debt
Security so authenticated has been duly authenticated and delivered hereunder
and that the holder is entitled to the benefits of this Indenture.

 

In case any officer of the Company who shall have signed any of the Debt
Securities shall cease to be such officer before the Debt Securities so signed
shall have been authenticated and delivered by the Trustee or the Authenticating
Agent, or disposed of by the Company, such Debt Securities nevertheless may be
authenticated and delivered or disposed of as though the Person who signed such
Debt Securities had not ceased to be such officer of the Company; and any Debt
Security may be signed on behalf of the Company by such Persons as, at the
actual date of the execution of such Debt Security, shall be the proper officers
of the Company, although at the date of the execution of this Indenture any such
person was not such an officer.

 

Every Debt Security shall be dated the date of its authentication.

 


SECTION 2.05       EXCHANGE AND REGISTRATION OF TRANSFER OF DEBT SECURITIES.


 

The Company shall cause to be kept, at the office or agency maintained for the
purpose of registration of transfer and for exchange as provided in
Section 3.02, a register (the “Debt Security Register”) for the Debt Securities
issued hereunder in which, subject to such reasonable regulations as it may
prescribe, the Company shall provide for the registration and transfer of all
Debt Securities as provided in this Article II.  Such register shall be in
written form or in any other form capable of being converted into written form
within a reasonable time.

 

Debt Securities to be exchanged may be surrendered at the Principal Office of
the Trustee or at any office or agency to be maintained by the Company for such
purpose as provided in Section 3.02, and the Company shall execute, the Company
or the Trustee shall register and the Trustee or the Authenticating Agent shall
authenticate and make available for delivery in exchange therefor the Debt
Security or Debt Securities which the Securityholder making the exchange shall
be entitled to receive.  Upon due presentment for registration of transfer of
any Debt Security at the Principal Office of the Trustee or at any office or
agency of

 

10

--------------------------------------------------------------------------------


 

the Company maintained for such purpose as provided in Section 3.02, the Company
shall execute, the Company or the Trustee shall register and the Trustee or the
Authenticating Agent shall authenticate and make available for delivery in the
name of the transferee or transferees a new Debt Security for a like aggregate
principal amount. Registration or registration of transfer of any Debt Security
by the Trustee or by any agent of the Company appointed pursuant to
Section 3.02, and delivery of such Debt Security, shall be deemed to complete
the registration or registration of transfer of such Debt Security.

 

All Debt Securities presented for registration of transfer or for exchange or
payment shall (if so required by the Company or the Trustee or the
Authenticating Agent) be duly endorsed by, or be accompanied by, a written
instrument or instruments of transfer in form satisfactory to the Company and
either the Trustee or the Authenticating Agent duly executed by, the holder or
such holder’s attorney duly authorized in writing.

 

No service charge shall be made for any exchange or registration of transfer of
Debt Securities, but the Company or the Trustee may require payment of a sum
sufficient to cover any tax, fee or other governmental charge that may be
imposed in connection therewith.

 

The Company or the Trustee shall not be required to exchange or register a
transfer of any Debt Security for a period of 15 days immediately preceding the
date of selection of Debt Securities for redemption.

 

Notwithstanding the foregoing, Debt Securities may not be transferred except in
compliance with the restricted securities legend set forth below, unless
otherwise determined by the Company in accordance with applicable law, which
legend shall be placed on each Debt Security:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAWS.  NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.  THE HOLDER OF THIS SECURITY BY ITS
ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY ONLY
(A) TO THE COMPANY, (B) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), TO A PERSON THE HOLDER REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT TO AN
“ACCREDITED INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (a) (1), (2), (3) OR
(7) OF RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THE SECURITY FOR ITS
OWN ACCOUNT, OR FOR THE ACCOUNT OF AN

 

11

--------------------------------------------------------------------------------


 

“ACCREDITED INVESTOR,” FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR
OFFER OR SALE IN CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE
SECURITIES ACT, OR (D) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE COMPANY’S RIGHT
PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSES (C) OR (D) TO
REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO IT IN ACCORDANCE WITH THE INDENTURE, A COPY OF WHICH
MAY BE OBTAINED FROM THE COMPANY.  THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE
HEREOF AGREES THAT IT WILL COMPLY WITH THE FOREGOING RESTRICTIONS.

 

THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES, REPRESENTS AND
WARRANTS THAT IT WILL NOT ENGAGE IN HEDGING TRANSACTIONS INVOLVING THIS SECURITY
UNLESS SUCH TRANSACTIONS ARE IN COMPLIANCE WITH THE SECURITIES ACT.

 

THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), (EACH A “PLAN”), OR AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S INVESTMENT
IN THE ENTITY AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR
HOLD THIS SECURITY OR ANY INTEREST THEREIN, UNLESS SUCH PURCHASER OR HOLDER IS
ELIGIBLE FOR THE EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14 OR
ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SECURITY IS NOT
PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO
SUCH PURCHASE OR HOLDING.  ANY PURCHASER OR HOLDER OF THIS SECURITY OR ANY
INTEREST THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING
THEREOF THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF
SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT
PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE
BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH PURCHASE WILL NOT
RESULT IN A PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE FOR WHICH THERE IS NO APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.

 

IN CONNECTION WITH ANY TRANSFER, THE HOLDER OF THIS SECURITY WILL DELIVER TO THE
REGISTRAR AND TRANSFER AGENT SUCH

 

12

--------------------------------------------------------------------------------


 

CERTIFICATES AND OTHER INFORMATION AS MAY BE REQUIRED BY THE INDENTURE TO
CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

 

THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 AND MULTIPLES OF $1,000 IN EXCESS
THEREOF.  ANY ATTEMPTED TRANSFER OF THIS SECURITY IN A BLOCK HAVING A PRINCIPAL
AMOUNT OF LESS THAN $100,000 SHALL BE DEEMED TO BE VOID AND OF NO LEGAL EFFECT
WHATSOEVER. ANY SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER
OF THIS SECURITY FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
DISTRIBUTIONS ON THIS SECURITY, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO
HAVE NO INTEREST WHATSOEVER IN THIS SECURITY.

 


SECTION 2.06       MUTILATED, DESTROYED, LOST OR STOLEN DEBT SECURITIES.


 

In case any Debt Security shall become mutilated or be destroyed, lost or
stolen, the Company shall execute, and upon its written request the Trustee
shall authenticate and deliver, a new Debt Security bearing a number not
contemporaneously outstanding, in exchange and substitution for the mutilated
Debt Security, or in lieu of and in substitution for the Debt Security so
destroyed, lost or stolen.  In every case the applicant for a substituted Debt
Security shall furnish to the Company and the Trustee such security or indemnity
as may be required by them to save each of them harmless, and, in every case of
destruction, loss or theft, the applicant shall also furnish to the Company and
the Trustee evidence to their satisfaction of the destruction, loss or theft of
such Debt Security and of the ownership thereof.

 

The Trustee may authenticate any such substituted Debt Security and deliver the
same upon the written request or authorization of any officer of the Company. 
Upon the issuance of any substituted Debt Security, the Company may require the
payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses connected therewith. 
In case any Debt Security which has matured or is about to mature or has been
called for redemption in full shall become mutilated or be destroyed, lost or
stolen, the Company may, instead of issuing a substitute Debt Security, pay or
authorize the payment of the same (without surrender thereof except in the case
of a mutilated Debt Security) if the applicant for such payment shall furnish to
the Company and the Trustee such security or indemnity as may be required by
them to save each of them harmless and, in case of destruction, loss or theft,
evidence satisfactory to the Company and to the Trustee of the destruction, loss
or theft of such Security and of the ownership thereof.

 

Every substituted Debt Security issued pursuant to the provisions of this
Section 2.06 by virtue of the fact that any such Debt Security is destroyed,
lost or stolen shall constitute an additional contractual obligation of the
Company, whether or not the destroyed, lost or stolen Debt Security shall be
found at any time, and shall be entitled to all the benefits of this Indenture
equally and proportionately with any and all other Debt Securities duly issued
hereunder.  All Debt Securities shall be held and owned upon the express
condition that, to the extent permitted by applicable law, the foregoing
provisions are exclusive with respect to the

 

13

--------------------------------------------------------------------------------


 

replacement or payment of mutilated, destroyed, lost or stolen Debt Securities
and shall preclude any and all other rights or remedies notwithstanding any law
or statute existing or hereafter enacted to the contrary with respect to the
replacement or payment of negotiable instruments or other securities without
their surrender.

 


SECTION 2.07       TEMPORARY DEBT SECURITIES.


 

Pending the preparation of definitive Debt Securities, the Company may execute
and the Trustee shall authenticate and make available for delivery temporary
Debt Securities that are typed, printed or lithographed. Temporary Debt
Securities shall be issuable in any authorized denomination, and substantially
in the form of the definitive Debt Securities but with such omissions,
insertions and variations as may be appropriate for temporary Debt Securities,
all as may be determined by the Company.  Every such temporary Debt Security
shall be executed by the Company and be authenticated by the Trustee upon the
same conditions and in substantially the same manner, and with the same effect,
as the definitive Debt Securities.  Without unreasonable delay, the Company will
execute and deliver to the Trustee or the Authenticating Agent definitive Debt
Securities and thereupon any or all temporary Debt Securities may be surrendered
in exchange therefor, at the Principal Office of the Trustee or at any office or
agency maintained by the Company for such purpose as provided in Section 3.02,
and the Trustee or the Authenticating Agent shall authenticate and make
available for delivery in exchange for such temporary Debt Securities a like
aggregate principal amount of such definitive Debt Securities.  Such exchange
shall be made by the Company at its own expense and without any charge therefor
except that in case of any such exchange involving a registration of transfer
the Company may require payment of a sum sufficient to cover any tax, fee or
other governmental charge that may be imposed in relation thereto.  Until so
exchanged, the temporary Debt Securities shall in all respects be entitled to
the same benefits under this Indenture as definitive Debt Securities
authenticated and delivered hereunder.

 


SECTION 2.08       PAYMENT OF INTEREST.


 

Each Debt Security will bear interest at the then applicable Interest Rate from
and including each Interest Payment Date or, in the case of the first interest
period, the original date of issuance of such Debt Security to, but excluding,
the next succeeding Interest Payment Date or, in the case of the last interest
period, the Redemption Date, Special Redemption Date or Maturity Date, as
applicable, on the principal thereof, on any overdue principal and (to the
extent that payment of such interest is enforceable under applicable law) on
Deferred Interest and on any overdue installment of interest (including
Defaulted Interest), payable (subject to the provisions of Article XII) on each
Interest Payment Date commencing on April 7, 2003.  Interest and any Deferred
Interest on any Debt Security that is payable, and is punctually paid or duly
provided for by the Company, on any Interest Payment Date shall be paid to the
Person in whose name said Debt Security (or one or more Predecessor Securities)
is registered at the close of business on the regular record date for such
interest installment, except that interest and any Deferred Interest payable on
the Maturity Date shall be paid to the Person to whom principal is paid.  In the
event that any Debt Security or portion thereof is called for redemption and the
redemption date is subsequent to a regular record date with respect to any
Interest Payment Date and prior to such Interest Payment Date, interest on such
Debt Security will be paid upon presentation and surrender of such Debt
Security.

 

14

--------------------------------------------------------------------------------


 

Any interest on any Debt Security, other than Deferred Interest, that is
payable, but is not punctually paid or duly provided for by the Company, on any
Interest Payment Date (herein called “Defaulted Interest”) shall forthwith cease
to be payable to the registered holder on the relevant regular record date by
virtue of having been such holder, and such Defaulted Interest shall be paid by
the Company to the Persons in whose names such Debt Securities (or their
respective Predecessor Securities) are registered at the close of business on a
special record date for the payment of such Defaulted Interest, which shall be
fixed in the following manner:  the Company shall notify the Trustee in writing
of the amount of Defaulted Interest proposed to be paid on each such Debt
Security and the date of the proposed payment, and at the same time the Company
shall deposit with the Trustee an amount of money equal to the aggregate amount
proposed to be paid in respect of such Defaulted Interest or shall make
arrangements reasonably satisfactory to the Trustee for such deposit prior to
the date of the proposed payment, such money when deposited to be held in trust
for the benefit of the Persons entitled to such Defaulted Interest as in this
clause provided.  Thereupon the Trustee shall fix a special record date for the
payment of such Defaulted Interest which shall not be more than fifteen nor less
than ten days prior to the date of the proposed payment and not less than
ten days after the receipt by the Trustee of the notice of the proposed
payment.  The Trustee shall promptly notify the Company of such special record
date and, in the name and at the expense of the Company, shall cause notice of
the proposed payment of such Defaulted Interest and the special record date
therefor to be mailed, first class postage prepaid, to each Securityholder at
his or her address as it appears in the Debt Security Register, not less than
ten days prior to such special record date.  Notice of the proposed payment of
such Defaulted Interest and the special record date therefor having been mailed
as aforesaid, such Defaulted Interest shall be paid to the Persons in whose
names such Debt Securities (or their respective Predecessor Securities) are
registered on such special record date and thereafter the Company shall have no
further payment obligation in respect of the Defaulted Interest.

 

Any interest scheduled to become payable on an Interest Payment Date occurring
during an Extension Period shall not be Defaulted Interest and shall be payable
on such other date as may be specified in the terms of such Debt Securities.

 

The term “regular record date” as used in this Section shall mean the
fifteenth day prior to an Interest Payment Date whether or not such date is a
Business Day.

 

Subject to the foregoing provisions of this Section, each Debt Security
delivered under this Indenture upon registration of transfer of or in exchange
for or in lieu of any other Debt Security shall carry the rights to interest
accrued and unpaid, and to accrue, that were carried by such other Debt
Security.

 


SECTION 2.09       CANCELLATION OF DEBT SECURITIES PAID, ETC.


 

All Debt Securities surrendered for the purpose of payment, redemption, exchange
or registration of transfer, shall, if surrendered to the Company or any Paying
Agent, be surrendered to the Trustee and promptly canceled by it, or, if
surrendered to the Trustee or any Authenticating Agent, shall be promptly
canceled by it, and no Debt Securities shall be issued in lieu thereof except as
expressly permitted by any of the provisions of this Indenture.  All Debt
Securities canceled by any Authenticating Agent shall be delivered to the
Trustee.  The

 

15

--------------------------------------------------------------------------------


 

Trustee shall destroy all canceled Debt Securities unless the Company otherwise
directs the Trustee in writing, in which case the Trustee shall dispose of such
Debt Securities as directed by the Company.  If the Company shall acquire any of
the Debt Securities, however, such acquisition shall not operate as a redemption
or satisfaction of the indebtedness represented by such Debt Securities unless
and until the same are surrendered to the Trustee for cancellation.

 


SECTION 2.10       COMPUTATION OF INTEREST.


 


(A)           THE AMOUNT OF INTEREST PAYABLE FOR ANY INTEREST PERIOD WILL BE
COMPUTED ON THE BASIS OF A 360-DAY YEAR AND THE ACTUAL NUMBER OF DAYS ELAPSED IN
THE RELEVANT INTEREST PERIOD; PROVIDED, HOWEVER, THAT UPON THE OCCURRENCE OF A
SPECIAL EVENT REDEMPTION PURSUANT TO SECTION 10.02 THE AMOUNTS PAYABLE PURSUANT
TO THIS INDENTURE SHALL BE CALCULATED AS SET FORTH IN THE DEFINITION OF SPECIAL
REDEMPTION PRICE.


 


(B)           LIBOR SHALL BE DETERMINED BY THE CALCULATION AGENT IN ACCORDANCE
WITH THE FOLLOWING PROVISIONS:

 

(I)            ON THE SECOND LIBOR BUSINESS DAY (PROVIDED, THAT ON SUCH DAY
COMMERCIAL BANKS ARE OPEN FOR BUSINESS (INCLUDING DEALINGS IN FOREIGN CURRENCY
DEPOSITS) IN LONDON (A “LIBOR BANKING DAY”), AND OTHERWISE THE NEXT PRECEDING
LIBOR BUSINESS DAY THAT IS ALSO A LIBOR BANKING DAY) PRIOR TO JANUARY 15, APRIL
15, JULY 15 AND OCTOBER 15 (EXCEPT, WITH RESPECT TO THE FIRST INTEREST PAYMENT
PERIOD, ON DECEMBER 17, 2002), (EACH SUCH DAY, A “LIBOR DETERMINATION DATE”),
LIBOR SHALL EQUAL THE RATE, AS OBTAINED BY THE CALCULATION AGENT FOR THREE-MONTH
U.S. DOLLAR DEPOSITS IN EUROPE, WHICH APPEARS ON TELERATE PAGE 3750 (AS DEFINED
IN THE INTERNATIONAL SWAPS AND DERIVATIVES ASSOCIATION, INC. 1991 INTEREST RATE
AND CURRENCY EXCHANGE DEFINITIONS) OR SUCH OTHER PAGE AS MAY REPLACE SUCH 
TELERATE PAGE 3750, AS OF 11:00 A.M. (LONDON TIME) ON SUCH LIBOR DETERMINATION
DATE, AS REPORTED BY BLOOMBERG FINANCIAL MARKETS COMMODITIES NEWS.  “LIBOR
BUSINESS DAY” MEANS ANY DAY THAT IS NOT A SATURDAY, SUNDAY OR OTHER DAY ON WHICH
COMMERCIAL BANKING INSTITUTIONS IN NEW YORK, NEW YORK OR WILMINGTON, DELAWARE
ARE AUTHORIZED OR OBLIGATED BY LAW OR EXECUTIVE ORDER TO BE CLOSED.  IF SUCH
RATE IS SUPERSEDED ON TELERATE PAGE 3750 BY A CORRECTED RATE BEFORE 12:00 NOON
(LONDON TIME) ON THE SAME LIBOR DETERMINATION DATE, THE CORRECTED RATE AS SO
SUBSTITUTED WILL BE THE APPLICABLE LIBOR FOR THAT LIBOR DETERMINATION DATE.

 

(II)           IF, ON ANY LIBOR DETERMINATION DATE, SUCH RATE DOES NOT APPEAR ON
TELERATE PAGE 3750 AS REPORTED BY BLOOMBERG FINANCIAL MARKETS COMMODITIES NEWS
OR SUCH OTHER PAGE AS MAY REPLACE SUCH TELERATE PAGE 3750, THE CALCULATION AGENT
SHALL DETERMINE THE ARITHMETIC MEAN OF THE OFFERED QUOTATIONS OF THE REFERENCE
BANKS (AS DEFINED BELOW) TO LEADING BANKS IN THE LONDON INTERBANK MARKET FOR
THREE-MONTH U.S. DOLLAR DEPOSITS IN EUROPE (IN AN AMOUNT DETERMINED BY THE
CALCULATION AGENT) BY REFERENCE TO REQUESTS FOR QUOTATIONS AS OF APPROXIMATELY
11:00 A.M. (LONDON TIME) ON THE LIBOR DETERMINATION DATE MADE BY THE CALCULATION
AGENT TO THE REFERENCE BANKS.  IF, ON ANY LIBOR DETERMINATION DATE, AT LEAST TWO
OF THE REFERENCE BANKS PROVIDE SUCH QUOTATIONS, LIBOR SHALL EQUAL THE ARITHMETIC
MEAN OF SUCH QUOTATIONS.  IF, ON ANY LIBOR DETERMINATION DATE, ONLY ONE OR NONE
OF THE REFERENCE BANKS PROVIDE SUCH A QUOTATION, LIBOR SHALL BE DEEMED TO BE THE
ARITHMETIC MEAN OF THE OFFERED QUOTATIONS THAT AT LEAST

 

16

--------------------------------------------------------------------------------


 

two leading banks in the City of New York (as selected by the Calculation Agent)
are quoting on the relevant LIBOR Determination Date for three-month U.S. Dollar
deposits in Europe at approximately 11:00 a.m. (London time) (in an amount
determined by the Calculation Agent). As used herein, “Reference Banks” means
four major banks in the London interbank market selected by the Calculation
Agent.

 

(III)          IF THE CALCULATION AGENT IS REQUIRED BUT IS UNABLE TO DETERMINE A
RATE IN ACCORDANCE WITH AT LEAST ONE OF THE PROCEDURES PROVIDED ABOVE, LIBOR
SHALL BE LIBOR IN EFFECT ON THE PREVIOUS LIBOR DETERMINATION DATE (WHETHER OR
NOT LIBOR FOR SUCH PERIOD WAS IN FACT DETERMINED ON SUCH LIBOR DETERMINATION
DATE).

 


(C)           ALL PERCENTAGES RESULTING FROM ANY CALCULATIONS ON THE DEBT
SECURITIES WILL BE ROUNDED, IF NECESSARY, TO THE NEAREST ONE HUNDRED-THOUSANDTH
OF A PERCENTAGE POINT, WITH FIVE ONE-MILLIONTHS OF A PERCENTAGE POINT ROUNDED
UPWARD (E.G., 9.876545% (OR .09876545) BEING ROUNDED TO 9.87655% (OR .0987655)),
AND ALL DOLLAR AMOUNTS USED IN OR RESULTING FROM SUCH CALCULATION WILL BE
ROUNDED TO THE NEAREST CENT (WITH ONE-HALF CENT BEING ROUNDED UPWARD).


 


(D)           ON EACH LIBOR DETERMINATION DATE, THE CALCULATION AGENT SHALL
NOTIFY, IN WRITING, THE COMPANY AND THE PAYING AGENT OF THE APPLICABLE INTEREST
RATE IN EFFECT FOR THE RELATED INTEREST PAYMENT DATE.  THE CALCULATION AGENT
SHALL, UPON THE REQUEST OF THE HOLDER OF ANY DEBT SECURITIES, PROVIDE THE
INTEREST RATE THEN IN EFFECT.  ALL CALCULATIONS MADE BY THE CALCULATION AGENT IN
THE ABSENCE OF MANIFEST ERROR SHALL BE CONCLUSIVE FOR ALL PURPOSES AND BINDING
ON THE COMPANY AND THE HOLDERS OF THE DEBT SECURITIES.  THE PAYING AGENT SHALL
BE ENTITLED TO RELY ON INFORMATION RECEIVED FROM THE CALCULATION AGENT OR THE
COMPANY AS TO THE INTEREST RATE.  THE COMPANY SHALL, FROM TIME TO TIME, PROVIDE
ANY NECESSARY INFORMATION TO THE PAYING AGENT RELATING TO ANY ORIGINAL ISSUE
DISCOUNT AND INTEREST ON THE DEBT SECURITIES THAT IS INCLUDED IN ANY PAYMENT AND
REPORTABLE FOR TAXABLE INCOME CALCULATION PURPOSES.


 


SECTION 2.11       EXTENSION OF INTEREST PAYMENT PERIOD.


 

So long as no Event of Default has occurred and is continuing, the Company shall
have the right, from time to time and without causing an Event of Default, to
defer payments of interest on the Debt Securities by extending the interest
payment period on the Debt Securities, at any time and from time to time during
the term of the Debt Securities, for up to twenty consecutive quarterly periods
(each such extended interest payment period, an “Extension Period”), during
which Extension Period no interest shall be due and payable (except any
Additional Interest that may be due and payable).  No Extension Period may end
on a date other than an Interest Payment Date.  During any Extension Period,
interest will continue to accrue on the Debt Securities, and interest on such
accrued interest (such accrued interest and interest thereon referred to herein
as “Deferred Interest”) will accrue at an annual rate equal to the Interest Rate
in effect for such Extension Period, compounded quarterly from the date such
Deferred Interest would have been payable were it not for the Extension Period,
to the extent permitted by law.  No interest or Deferred Interest shall be due
and payable during an Extension Period, except at the end thereof.  At the end
of any such Extension Period the Company shall pay all Deferred Interest then
accrued and unpaid on the Debt Securities; provided, however, that no Extension
Period may extend beyond the Maturity Date; and provided further, however, that
during any such Extension Period, the Company shall be subject to the
restrictions set forth in

 

17

--------------------------------------------------------------------------------


 

Section 3.08 of this Indenture.  Prior to the termination of any Extension
Period, the Company may further extend such period, provided, that such period
together with all such previous and further consecutive extensions thereof shall
not exceed twenty consecutive quarterly periods, or extend beyond the Maturity
Date.  Upon the termination of any Extension Period and upon the payment of all
Deferred Interest, the Company may commence a new Extension Period, subject to
the foregoing requirements.  The Company must give the Trustee notice of its
election to begin such Extension Period at least one Business Day prior to the
earlier of (i) the next succeeding date on which interest on the Debt Securities
would have been payable except for the election to begin such Extension Period
or (ii) the date such interest is payable, but in any event not later than the
related regular record date.  The Trustee shall give notice of the Company’s
election to begin a new Extension Period to the Securityholders.

 


SECTION 2.12       CUSIP NUMBERS.


 

The Company in issuing the Debt Securities may use a “CUSIP” number (if then
generally in use), and, if so, the Trustee shall use a “CUSIP” number in notices
of redemption as a convenience to Securityholders; provided, that any such
notice may state that no representation is made as to the correctness of such
number either as printed on the Debt Securities or as contained in any notice of
a redemption and that reliance may be placed only on the other identification
numbers printed on the Debt Securities, and any such redemption shall not be
affected by any defect in or omission of such numbers.  The Company will
promptly notify the Trustee in writing of any change in the CUSIP number.

 


ARTICLE III
PARTICULAR COVENANTS OF THE COMPANY


 


SECTION 3.01       PAYMENT OF PRINCIPAL, PREMIUM AND INTEREST; AGREED TREATMENT
OF THE DEBT SECURITIES.


 


(A)           THE COMPANY COVENANTS AND AGREES THAT IT WILL DULY AND PUNCTUALLY
PAY OR CAUSE TO BE PAID ALL PAYMENTS DUE ON THE DEBT SECURITIES AT THE PLACE, AT
THE RESPECTIVE TIMES AND IN THE MANNER PROVIDED IN THIS INDENTURE AND THE DEBT
SECURITIES.  AT THE OPTION OF THE COMPANY, EACH INSTALLMENT OF INTEREST ON THE
DEBT SECURITIES MAY BE PAID (I) BY MAILING CHECKS FOR SUCH INTEREST PAYABLE TO
THE ORDER OF THE HOLDERS OF DEBT SECURITIES ENTITLED THERETO AS THEY APPEAR ON
THE DEBT SECURITY REGISTER OR (II) BY WIRE TRANSFER TO ANY ACCOUNT WITH A
BANKING INSTITUTION LOCATED IN THE UNITED STATES DESIGNATED BY SUCH PERSON TO
THE PAYING AGENT NO LATER THAN THE RELATED RECORD DATE.


 


(B)           THE COMPANY WILL TREAT THE DEBT SECURITIES AS INDEBTEDNESS, AND
THE INTEREST PAYABLE IN RESPECT OF SUCH DEBT SECURITIES AS INTEREST, FOR ALL
U.S. FEDERAL INCOME TAX PURPOSES.  ALL PAYMENTS IN RESPECT OF SUCH DEBT
SECURITIES WILL BE MADE FREE AND CLEAR OF U.S. WITHHOLDING TAX TO ANY BENEFICIAL
OWNER THEREOF THAT HAS PROVIDED AN INTERNAL REVENUE SERVICE FORM W-8 BEN (OR ANY
SUBSTITUTE OR SUCCESSOR FORM) ESTABLISHING ITS NON-U.S. STATUS FOR U.S. FEDERAL
INCOME TAX PURPOSES.


 

18

--------------------------------------------------------------------------------


 


(C)           AS OF THE DATE OF THIS INDENTURE, THE COMPANY HAS NO INTENTION TO
EXERCISE ITS RIGHT UNDER SECTION 2.11 TO DEFER PAYMENTS OF INTEREST ON THE DEBT
SECURITIES BY COMMENCING AN EXTENSION PERIOD.


 


(D)           AS OF THE DATE OF THIS INDENTURE, THE COMPANY BELIEVES THAT THE
LIKELIHOOD THAT IT WOULD EXERCISE ITS RIGHT UNDER SECTION 2.11 TO DEFER PAYMENTS
OF INTEREST ON THE DEBT SECURITIES BY COMMENCING AN EXTENSION PERIOD AT ANY TIME
DURING WHICH THE DEBT SECURITIES ARE OUTSTANDING IS REMOTE BECAUSE OF THE
RESTRICTIONS THAT WOULD BE IMPOSED ON THE COMPANY’S ABILITY TO DECLARE OR PAY
DIVIDENDS OR DISTRIBUTIONS ON, OR TO REDEEM, PURCHASE OR MAKE A LIQUIDATION
PAYMENT WITH RESPECT TO, ANY OF ITS OUTSTANDING EQUITY AND ON THE COMPANY’S
ABILITY TO MAKE ANY PAYMENTS OF PRINCIPAL OF OR INTEREST ON, OR REPURCHASE OR
REDEEM, ANY OF ITS DEBT SECURITIES THAT RANK PARI PASSU IN ALL RESPECTS WITH (OR
JUNIOR IN INTEREST TO) THE DEBT SECURITIES.


 


SECTION 3.02       OFFICES FOR NOTICES AND PAYMENTS, ETC.


 

So long as any of the Debt Securities remain outstanding, the Company will
maintain in Wilmington, Delaware or in Sioux Falls, South Dakota an office or
agency where the Debt Securities may be presented for payment, an office or
agency where the Debt Securities may be presented for registration of transfer
and for exchange as provided in this Indenture and an office or agency where
notices and demands to or upon the Company in respect of the Debt Securities or
of this Indenture may be served.  The Company will give to the Trustee written
notice of the location of any such office or agency and of any change of
location thereof.  Until otherwise designated from time to time by the Company
in a notice to the Trustee, or specified as contemplated by Section 2.05, such
office or agency for all of the above purposes shall be the Principal Office of
the Trustee.  In case the Company shall fail to maintain any such office or
agency in Wilmington, Delaware or in Sioux Falls, South Dakota, or shall fail to
give such notice of the location or of any change in the location thereof,
presentations and demands may be made and notices may be served at the Principal
Office of the Trustee.

 

In addition to any such office or agency, the Company may from time to time
designate one or more offices or agencies outside Wilmington, Delaware or Sioux
Falls, South Dakota where the Debt Securities may be presented for registration
of transfer and for exchange in the manner provided in this Indenture, and the
Company may from time to time rescind such designation, as the Company may deem
desirable or expedient; provided, however, that no such designation or
rescission shall in any manner relieve the Company of its obligation to maintain
any such office or agency in Wilmington, Delaware or in Sioux Falls, South
Dakotafor the purposes above mentioned.  The Company will give to the Trustee
prompt written notice of any such designation or rescission thereof.

 


SECTION 3.03       APPOINTMENTS TO FILL VACANCIES IN TRUSTEE’S OFFICE.


 

The Company, whenever necessary to avoid or fill a vacancy in the office of
Trustee, will appoint, in the manner provided in Section 6.09, a Trustee, so
that there shall at all times be a Trustee hereunder.

 

19

--------------------------------------------------------------------------------


 


SECTION 3.04       PROVISION AS TO PAYING AGENT.


 


(A)           IF THE COMPANY SHALL APPOINT A PAYING AGENT OTHER THAN THE
TRUSTEE, IT WILL CAUSE SUCH PAYING AGENT TO EXECUTE AND DELIVER TO THE TRUSTEE
AN INSTRUMENT IN WHICH SUCH AGENT SHALL AGREE WITH THE TRUSTEE, SUBJECT TO THE
PROVISION OF THIS SECTION 3.04,


 

(I)            THAT IT WILL HOLD ALL SUMS HELD BY IT AS SUCH AGENT FOR THE
PAYMENT OF ALL PAYMENTS DUE ON THE DEBT SECURITIES (WHETHER SUCH SUMS HAVE BEEN
PAID TO IT BY THE COMPANY OR BY ANY OTHER OBLIGOR ON THE DEBT SECURITIES) IN
TRUST FOR THE BENEFIT OF THE HOLDERS OF THE DEBT SECURITIES;

 

(II)           THAT IT WILL GIVE THE TRUSTEE PROMPT WRITTEN NOTICE OF ANY
FAILURE BY THE COMPANY (OR BY ANY OTHER OBLIGOR ON THE DEBT SECURITIES) TO MAKE
ANY PAYMENT ON THE DEBT SECURITIES WHEN THE SAME SHALL BE DUE AND PAYABLE; AND

 

(III)          THAT IT WILL, AT ANY TIME DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, UPON THE WRITTEN REQUEST OF THE TRUSTEE, FORTHWITH PAY TO THE TRUSTEE
ALL SUMS SO HELD IN TRUST BY SUCH PAYING AGENT.

 


(B)           IF THE COMPANY SHALL ACT AS ITS OWN PAYING AGENT, IT WILL, ON OR
BEFORE EACH DUE DATE OF THE PAYMENTS DUE ON THE DEBT SECURITIES, SET ASIDE,
SEGREGATE AND HOLD IN TRUST FOR THE BENEFIT OF THE HOLDERS OF THE DEBT
SECURITIES A SUM SUFFICIENT TO PAY SUCH PAYMENTS SO BECOMING DUE AND WILL NOTIFY
THE TRUSTEE IN WRITING OF ANY FAILURE TO TAKE SUCH ACTION AND OF ANY FAILURE BY
THE COMPANY (OR BY ANY OTHER OBLIGOR UNDER THE DEBT SECURITIES) TO MAKE ANY
PAYMENT ON THE DEBT SECURITIES WHEN THE SAME SHALL BECOME DUE AND PAYABLE.


 

Whenever the Company shall have one or more Paying Agents for the Debt
Securities, it will, on or prior to each due date of the payments on the Debt
Securities, deposit with a Paying Agent a sum sufficient to pay all payments so
becoming due, such sum to be held in trust for the benefit of the Persons
entitled thereto and (unless such Paying Agent is the Trustee) the Company shall
promptly notify the Trustee in writing of its action or failure to act.

 


(C)           ANYTHING IN THIS SECTION 3.04 TO THE CONTRARY NOTWITHSTANDING, THE
COMPANY MAY, AT ANY TIME, FOR THE PURPOSE OF OBTAINING A SATISFACTION AND
DISCHARGE WITH RESPECT TO THE DEBT SECURITIES, OR FOR ANY OTHER REASON, PAY, OR
DIRECT ANY PAYING AGENT TO PAY TO THE TRUSTEE ALL SUMS HELD IN TRUST BY THE
COMPANY OR ANY SUCH PAYING AGENT, SUCH SUMS TO BE HELD BY THE TRUSTEE UPON THE
SAME TERMS AND CONDITIONS HEREIN CONTAINED.


 


(D)           ANYTHING IN THIS SECTION 3.04 TO THE CONTRARY NOTWITHSTANDING, THE
AGREEMENT TO HOLD SUMS IN TRUST AS PROVIDED IN THIS SECTION 3.04 IS SUBJECT TO
SECTIONS 12.03 AND 12.04.


 


(E)           THE COMPANY HEREBY INITIALLY APPOINTS THE TRUSTEE TO ACT AS PAYING
AGENT (THE “PAYING AGENT”).


 

20

--------------------------------------------------------------------------------


 


SECTION 3.05       CERTIFICATE TO TRUSTEE.


 

The Company will deliver to the Trustee on or before 120 days after the end of
each fiscal year, so long as Debt Securities are outstanding hereunder, a
Certificate stating that in the course of the performance by the signers of
their duties as officers of the Company they would normally have knowledge of
any default by the Company in the performance of any covenants of the Company
contained herein, stating whether or not they have knowledge of any such default
and, if so, specifying each such default of which the signers have knowledge and
the nature thereof.

 


SECTION 3.06       ADDITIONAL INTEREST.


 

If and for so long as the Trust is the holder of all Debt Securities and is
subject to or otherwise required to pay, or is required to withhold from
distributions to holders of Trust Securities, any additional taxes (including
withholding taxes), duties, assessments or other governmental charges as a
result of a Tax Event, the Company will pay such additional amounts (the
“Additional Interest”) on the Debt Securities as shall be required so that the
net amounts received and retained by the Trust for distribution to holders of
Trust Securities after paying all taxes (including withholding taxes on
distributions to holders of Trust Securities), duties, assessments or other
governmental charges will be equal to the amounts the Trust would have received
and retained for distribution to holders of Trust Securities after paying all
taxes (including withholding taxes on distributions to holders of Trust
Securities), duties, assessments or other governmental charges if no such
additional taxes, duties, assessments or other governmental charges had been
imposed.  Whenever in this Indenture or the Debt Securities there is a reference
in any context to the payment of principal of or interest on the Debt
Securities, such mention shall be deemed to include mention of payments of the
Additional Interest provided for in this paragraph to the extent that, in such
context, Additional Interest is, was or would be payable in respect thereof
pursuant to the provisions of this paragraph and express mention of the payment
of Additional Interest (if applicable) in any provisions hereof shall not be
construed as excluding Additional Interest in those provisions hereof where such
express mention is not made, provided, however, that the deferral of the payment
of interest during an Extension Period pursuant to Section 2.11 shall not defer
the payment of any Additional Interest that may be due and payable.

 


SECTION 3.07       COMPLIANCE WITH CONSOLIDATION PROVISIONS.


 

The Company will not, while any of the Debt Securities remain outstanding,
consolidate with, or merge into any other Person, or merge into itself, or sell
or convey all or substantially all of its property to any other Person unless
the provisions of Article XI hereof are complied with.

 


SECTION 3.08       LIMITATION ON DIVIDENDS.


 

If Debt Securities are initially issued to the Trust or a trustee of such Trust
in connection with the issuance of Trust Securities by the Trust (regardless of
whether Debt Securities continue to be held by such Trust) and (i) there shall
have occurred and be continuing an Event of Default, (ii) the Company shall be
in default with respect to its payment of any

 

21

--------------------------------------------------------------------------------


 

obligations under the Capital Securities Guarantee or (iii) the Company shall
have given notice of its election to defer payments of interest on the Debt
Securities by extending the interest payment period as provided herein and such
period, or any extension thereof, shall have commenced and be continuing, then
the Company may not (A) declare or pay any dividends or distributions on, or
redeem, purchase, acquire, or make a liquidation payment with respect to, any of
the Company’s capital stock or (B) make any payment of principal of or interest
or premium, if any, on or repay, repurchase or redeem any debt securities of the
Company that rank pari passu in all respects with or junior in interest to the
Debt Securities (other than (a) repurchases, redemptions or other acquisitions
of shares of capital stock of the Company (I) in connection with any employment
contract, benefit plan or other similar arrangement with or for the benefit of
one or more employees, officers, directors or consultants, (II) in connection
with a dividend reinvestment or stockholder stock purchase plan or (III) in
connection with the issuance of capital stock of the Company (or securities
convertible into or exercisable for such capital stock), as consideration in an
acquisition transaction entered into prior to the occurrence of (i), (ii) or
(iii) above, (b) as a result of any exchange or conversion of any class or
series of the Company’s capital stock (or any capital stock of a subsidiary of
the Company) for any class or series of the Company’s capital stock or of any
class or series of the Company’s indebtedness for any class or series of the
Company’s capital stock, (c) the purchase of fractional interests in shares of
the Company’s capital stock pursuant to the conversion or exchange provisions of
such capital stock or the security being converted or exchanged, (d) any
declaration of a dividend in connection with any stockholder’s rights plan, or
the issuance of rights, stock or other property under any stockholder’s rights
plan, or the redemption or repurchase of rights pursuant thereto, or (e) any
dividend in the form of stock, warrants, options or other rights where the
dividend stock or the stock issuable upon exercise of such warrants, options or
other rights is the same stock as that on which the dividend is being paid or
ranks pari passu with or junior to such stock).

 


SECTION 3.09       COVENANTS AS TO THE TRUST.


 

For so long as such Trust Securities remain outstanding, the Company shall
maintain 100% ownership of the Common Securities; provided, however, that any
permitted successor of the Company under this Indenture that is a U.S. Person
may succeed to the Company’s ownership of such Common Securities.  The Company,
as owner of the Common Securities, shall use commercially reasonable efforts to
cause the Trust (a) to remain a statutory trust, except in connection with a
distribution of Debt Securities to the holders of Trust Securities in
liquidation of the Trust, the redemption of all of the Trust Securities or
certain mergers, consolidations or amalgamations, each as permitted by the
Declaration, (b) to otherwise continue to be classified as a grantor trust for
United States federal income tax purposes and (c) to cause each holder of Trust
Securities to be treated as owning an undivided beneficial interest in the Debt
Securities.

 

22

--------------------------------------------------------------------------------


 


ARTICLE IV
LISTS AND REPORTS


 


SECTION 4.01       SECURITYHOLDERS’ LISTS.


 

The Company covenants and agrees that it will furnish or cause to be furnished
to the Trustee:

 


(A)           ON EACH REGULAR RECORD DATE FOR AN INTEREST PAYMENT DATE, A LIST,
IN SUCH FORM AS THE TRUSTEE MAY REASONABLY REQUIRE, OF THE NAMES AND ADDRESSES
OF THE SECURITYHOLDERS OF THE DEBT SECURITIES AS OF SUCH RECORD DATE; AND


 


(B)           AT SUCH OTHER TIMES AS THE TRUSTEE MAY REQUEST IN WRITING, WITHIN
30 DAYS AFTER THE RECEIPT BY THE COMPANY OF ANY SUCH REQUEST, A LIST OF SIMILAR
FORM AND CONTENT AS OF A DATE NOT MORE THAN 15 DAYS PRIOR TO THE TIME SUCH LIST
IS FURNISHED;


 

except that no such lists need be furnished under this Section 4.01 so long as
the Trustee is in possession thereof by reason of its acting as Debt Security
registrar.

 


SECTION 4.02       PRESERVATION AND DISCLOSURE OF LISTS.


 


(A)           THE TRUSTEE SHALL PRESERVE, IN AS CURRENT A FORM AS IS REASONABLY
PRACTICABLE, ALL INFORMATION AS TO THE NAMES AND ADDRESSES OF THE HOLDERS OF
DEBT SECURITIES (1) CONTAINED IN THE MOST RECENT LIST FURNISHED TO IT AS
PROVIDED IN SECTION 4.01 OR (2) RECEIVED BY IT IN THE CAPACITY OF DEBT
SECURITIES REGISTRAR (IF SO ACTING) HEREUNDER.  THE TRUSTEE MAY DESTROY ANY LIST
FURNISHED TO IT AS PROVIDED IN SECTION 4.01 UPON RECEIPT OF A NEW LIST SO
FURNISHED.


 


(B)           IN CASE THREE OR MORE HOLDERS OF DEBT SECURITIES (HEREINAFTER
REFERRED TO AS “APPLICANTS”) APPLY IN WRITING TO THE TRUSTEE AND FURNISH TO THE
TRUSTEE REASONABLE PROOF THAT EACH SUCH APPLICANT HAS OWNED A DEBT SECURITY FOR
A PERIOD OF AT LEAST SIX MONTHS PRECEDING THE DATE OF SUCH APPLICATION, AND SUCH
APPLICATION STATES THAT THE APPLICANTS DESIRE TO COMMUNICATE WITH OTHER HOLDERS
OF DEBT SECURITIES WITH RESPECT TO THEIR RIGHTS UNDER THIS INDENTURE OR UNDER
SUCH DEBT SECURITIES AND IS ACCOMPANIED BY A COPY OF THE FORM OF PROXY OR OTHER
COMMUNICATION WHICH SUCH APPLICANTS PROPOSE TO TRANSMIT, THEN THE TRUSTEE SHALL
WITHIN FIVE BUSINESS DAYS AFTER THE RECEIPT OF SUCH APPLICATION, AT ITS
ELECTION, EITHER:


 

(I)            AFFORD SUCH APPLICANTS ACCESS TO THE INFORMATION PRESERVED AT THE
TIME BY THE TRUSTEE IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (A) OF THIS
SECTION 4.02, OR

 

(II)           INFORM SUCH APPLICANTS AS TO THE APPROXIMATE NUMBER OF HOLDERS OF
DEBT SECURITIES WHOSE NAMES AND ADDRESSES APPEAR IN THE INFORMATION PRESERVED AT
THE TIME BY THE TRUSTEE IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (A) OF
THIS SECTION 4.02, AND AS TO THE APPROXIMATE COST OF MAILING TO SUCH
SECURITYHOLDERS THE FORM OF PROXY OR OTHER COMMUNICATION, IF ANY, SPECIFIED IN
SUCH APPLICATION.

 

If the Trustee shall elect not to afford such applicants access to such
information, the Trustee shall, upon the written request of such applicants,
mail to each Securityholder of

 

23

--------------------------------------------------------------------------------


 

Debt Securities whose name and address appear in the information preserved at
the time by the Trustee in accordance with the provisions of subsection (a) of
this Section 4.02 a copy of the form of proxy or other communication which is
specified in such request with reasonable promptness after a tender to the
Trustee of the material to be mailed and of payment, or provision for the
payment, of the reasonable expenses of mailing, unless within five days after
such tender, the Trustee shall mail to such applicants and file with the
Securities and Exchange Commission, if permitted or required by applicable law,
together with a copy of the material to be mailed, a written statement to the
effect that, in the opinion of the Trustee, such mailing would be contrary to
the best interests of the holders of all Debt Securities, as the case may be, or
would be in violation of applicable law.  Such written statement shall specify
the basis of such opinion.  If said Commission, as permitted or required by
applicable law, after opportunity for a hearing upon the objections specified in
the written statement so filed, shall enter an order refusing to sustain any of
such objections or if, after the entry of an order sustaining one or more of
such objections, said Commission shall find, after notice and opportunity for
hearing, that all the objections so sustained have been met and shall enter an
order so declaring, the Trustee shall mail copies of such material to all such
Securityholders with reasonable promptness after the entry of such order and the
renewal of such tender; otherwise the Trustee shall be relieved of any
obligation or duty to such applicants respecting their application.

 


(C)           EACH AND EVERY HOLDER OF DEBT SECURITIES, BY RECEIVING AND HOLDING
THE SAME, AGREES WITH THE COMPANY AND THE TRUSTEE THAT NEITHER THE COMPANY NOR
THE TRUSTEE NOR ANY PAYING AGENT SHALL BE HELD ACCOUNTABLE BY REASON OF THE
DISCLOSURE OF ANY SUCH INFORMATION AS TO THE NAMES AND ADDRESSES OF THE HOLDERS
OF DEBT SECURITIES IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (B) OF THIS
SECTION 4.02, REGARDLESS OF THE SOURCE FROM WHICH SUCH INFORMATION WAS DERIVED,
AND THAT THE TRUSTEE SHALL NOT BE HELD ACCOUNTABLE BY REASON OF MAILING ANY
MATERIAL PURSUANT TO A REQUEST MADE UNDER SAID SUBSECTION (B).


 


ARTICLE V
REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS


 


SECTION 5.01       EVENTS OF DEFAULT.


 

The following events shall be “Events of Default” with respect to Debt
Securities:

 


(A)           THE COMPANY DEFAULTS IN THE PAYMENT OF ANY INTEREST UPON ANY DEBT
SECURITY WHEN IT BECOMES DUE AND PAYABLE, AND CONTINUANCE OF SUCH DEFAULT FOR A
PERIOD OF 30 DAYS; FOR THE AVOIDANCE OF DOUBT, AN EXTENSION OF ANY INTEREST
PAYMENT PERIOD BY THE COMPANY IN ACCORDANCE WITH SECTION 2.11 OF THIS INDENTURE
SHALL NOT CONSTITUTE A DEFAULT UNDER THIS CLAUSE 5.01(A); OR


 


(B)           THE COMPANY DEFAULTS IN THE PAYMENT OF ALL OR ANY PART OF THE
PRINCIPAL OF (OR PREMIUM, IF ANY, ON) ANY DEBT SECURITIES AS AND WHEN THE SAME
SHALL BECOME DUE AND PAYABLE EITHER AT MATURITY, UPON REDEMPTION, BY DECLARATION
OF ACCELERATION PURSUANT TO SECTION 5.01 OF THIS INDENTURE OR OTHERWISE; OR


 


(C)           THE COMPANY DEFAULTS IN THE PERFORMANCE OF, OR BREACHES, ANY OF
ITS COVENANTS OR AGREEMENTS IN SECTIONS 3.06, 3.07, 3.08 OR 3.09 OF THIS
INDENTURE (OTHER THAN A


 

24

--------------------------------------------------------------------------------


 

covenant or agreement a default in whose performance or whose breach is
elsewhere in this Section specifically dealt with), and continuance of such
default or breach for a period of 90 days after there has been given, by
registered or certified mail, to the Company by the Trustee or to the Company
and the Trustee by the holders of not less than 25% in aggregate principal
amount of the outstanding Debt Securities, a written notice specifying such
default or breach and requiring it to be remedied and stating that such notice
is a “Notice of Default” hereunder; or


 


(D)           A COURT HAVING JURISDICTION IN THE PREMISES SHALL ENTER A DECREE
OR ORDER FOR RELIEF IN RESPECT OF THE COMPANY IN AN INVOLUNTARY CASE UNDER ANY
APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN
EFFECT, OR APPOINTS A RECEIVER, LIQUIDATOR, ASSIGNEE, CUSTODIAN, TRUSTEE,
SEQUESTRATOR (OR SIMILAR OFFICIAL) OF THE COMPANY OR FOR ANY SUBSTANTIAL PART OF
ITS PROPERTY, OR ORDERS THE WINDING-UP OR LIQUIDATION OF ITS AFFAIRS AND SUCH
DECREE OR ORDER SHALL REMAIN UNSTAYED AND IN EFFECT FOR A PERIOD OF 90
CONSECUTIVE DAYS; OR


 


(E)           THE COMPANY SHALL COMMENCE A VOLUNTARY CASE UNDER ANY APPLICABLE
BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT, SHALL
CONSENT TO THE ENTRY OF AN ORDER FOR RELIEF IN AN INVOLUNTARY CASE UNDER ANY
SUCH LAW, OR SHALL CONSENT TO THE APPOINTMENT OF OR TAKING POSSESSION BY A
RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE, CUSTODIAN, SEQUESTRATOR (OR OTHER
SIMILAR OFFICIAL) OF THE COMPANY OR OF ANY SUBSTANTIAL PART OF ITS PROPERTY, OR
SHALL MAKE ANY GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR SHALL FAIL
GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE; OR


 


(F)            THE TRUST SHALL HAVE VOLUNTARILY OR INVOLUNTARILY LIQUIDATED,
DISSOLVED, WOUND-UP ITS BUSINESS OR OTHERWISE TERMINATED ITS EXISTENCE EXCEPT IN
CONNECTION WITH (1) THE DISTRIBUTION OF THE DEBT SECURITIES TO HOLDERS OF THE
TRUST SECURITIES IN LIQUIDATION OF THEIR INTERESTS IN THE TRUST, (2) THE
REDEMPTION OF ALL OF THE OUTSTANDING TRUST SECURITIES OR (3) CERTAIN MERGERS,
CONSOLIDATIONS OR AMALGAMATIONS, EACH AS PERMITTED BY THE DECLARATION.


 

If an Event of Default occurs and is continuing with respect to the Debt
Securities, then, and in each and every such case, unless the principal of the
Debt Securities shall have already become due and payable, either the Trustee or
the holders of not less than 25% in aggregate principal amount of the Debt
Securities then outstanding hereunder, by notice in writing to the Company (and
to the Trustee if given by Securityholders), may declare the entire principal of
the Debt Securities and the interest accrued, but unpaid, thereon, if any, to be
due and payable immediately, and upon any such declaration the same shall become
immediately due and payable.

 

The foregoing provisions, however, are subject to the condition that if, at any
time after the principal of the Debt Securities shall have been so declared due
and payable, and before any judgment or decree for the payment of the moneys due
shall have been obtained or entered as hereinafter provided, (i) the Company
shall pay or shall deposit with the Trustee a sum sufficient to pay all matured
installments of interest upon all the Debt Securities and all payments on the
Debt Securities which shall have become due otherwise than by acceleration (with
interest upon all such payments and Deferred Interest, to the extent permitted
by law) and such amount as shall be sufficient to cover reasonable compensation
to the Trustee and each predecessor Trustee, their respective agents, attorneys
and counsel, and all other amounts due to the Trustee pursuant to Section 6.06,
if any, and (ii) all Events of Default under this Indenture,

 

25

--------------------------------------------------------------------------------


 

other than the non-payment of the payments on Debt Securities which shall have
become due by acceleration, shall have been cured, waived or otherwise remedied
as provided herein, then and in every such case the holders of a majority in
aggregate principal amount of the Debt Securities then outstanding, by written
notice to the Company and to the Trustee, may waive all defaults and rescind and
annul such declaration and its consequences, but no such waiver or rescission
and annulment shall extend to or shall affect any subsequent default or shall
impair any right consequent thereon.

 

In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of such rescission or annulment or for any other reason or shall have been
determined adversely to the Trustee, then and in every such case the Company,
the Trustee and the holders of the Debt Securities shall be restored
respectively to their several positions and rights hereunder, and all rights,
remedies and powers of the Company, the Trustee and the holders of the Debt
Securities shall continue as though no such proceeding had been taken.

 


SECTION 5.02       PAYMENT OF DEBT SECURITIES ON DEFAULT; SUIT THEREFOR.


 

The Company covenants that upon the occurrence of an Event of Default pursuant
to clause 5.01(a) or 5.01(b) and upon demand of the Trustee, the Company will
pay to the Trustee, for the benefit of the holders of the Debt Securities, the
whole amount that then shall have become due and payable on all Debt Securities
including Deferred Interest accrued on the Debt Securities; and, in addition
thereto, such further amount as shall be sufficient to cover the costs and
expenses of collection, including a reasonable compensation to the Trustee, its
agents, attorneys and counsel, and any other amounts due to the Trustee under
Section 6.06.  In case the Company shall fail forthwith to pay such amounts upon
such demand, the Trustee, in its own name and as trustee of an express trust,
shall be entitled and empowered to institute any actions or proceedings at law
or in equity for the collection of the sums so due and unpaid, and may prosecute
any such action or proceeding to judgment or final decree, and may enforce any
such judgment or final decree against the Company or any other obligor on such
Debt Securities and collect in the manner provided by law out of the property of
the Company or any other obligor on such Debt Securities wherever situated the
moneys adjudged or decreed to be payable.

 

In case there shall be pending proceedings for the bankruptcy or for the
reorganization of the Company or any other obligor on the Debt Securities under
Bankruptcy Law, or in case a receiver or trustee shall have been appointed for
the property of the Company or such other obligor, or in the case of any other
similar judicial proceedings relative to the Company or other obligor upon the
Debt Securities, or to the creditors or property of the Company or such other
obligor, the Trustee, irrespective of whether the principal of the Debt
Securities shall then be due and payable as therein expressed or by declaration
of acceleration or otherwise and irrespective of whether the Trustee shall have
made any demand pursuant to the provisions of this Section 5.02, shall be
entitled and empowered, by intervention in such proceedings or otherwise, to
file and prove a claim or claims for the whole amount of principal and interest
owing and unpaid in respect of the Debt Securities and, in case of any judicial
proceedings, to file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee (including
any claim for reasonable compensation to the Trustee and each predecessor
Trustee, and their respective agents, attorneys

 

26

--------------------------------------------------------------------------------


 

and counsel, and for reimbursement of all other amounts due to the Trustee under
Section 6.06) and of the Securityholders allowed in such judicial proceedings
relative to the Company or any other obligor on the Debt Securities, or to the
creditors or property of the Company or such other obligor, unless prohibited by
applicable law and regulations, to vote on behalf of the holders of the Debt
Securities in any election of a trustee or a standby trustee in arrangement,
reorganization, liquidation or other bankruptcy or insolvency proceedings or
Person performing similar functions in comparable proceedings, and to collect
and receive any moneys or other property payable or deliverable on any such
claims, and to distribute the same after the deduction of its charges and
expenses; and any receiver, assignee or trustee in bankruptcy or reorganization
is hereby authorized by each of the Securityholders to make such payments to the
Trustee, and, in the event that the Trustee shall consent to the making of such
payments directly to the Securityholders, to pay to the Trustee such amounts as
shall be sufficient to cover reasonable compensation to the Trustee, each
predecessor Trustee and their respective agents, attorneys and counsel, and all
other amounts due to the Trustee under Section 6.06.

 

Nothing herein contained shall be construed to authorize the Trustee to
authorize or consent to or accept or adopt on behalf of any Securityholder any
plan of reorganization, arrangement, adjustment or composition affecting the
Debt Securities or the rights of any holder thereof or to authorize the Trustee
to vote in respect of the claim of any Securityholder in any such proceeding.

 

All rights of action and of asserting claims under this Indenture, or under any
of the Debt Securities, may be enforced by the Trustee without the possession of
any of the Debt Securities, or the production thereof at any trial or other
proceeding relative thereto, and any such suit or proceeding instituted by the
Trustee shall be brought in its own name as trustee of an express trust, and any
recovery of judgment shall be for the ratable benefit of the holders of the Debt
Securities.

 

In any proceedings brought by the Trustee (and also any proceedings involving
the interpretation of any provision of this Indenture to which the Trustee shall
be a party) the Trustee shall be held to represent all the holders of the Debt
Securities, and it shall not be necessary to make any holders of the Debt
Securities parties to any such proceedings.

 


SECTION 5.03       APPLICATION OF MONEYS COLLECTED BY TRUSTEE.


 

Any moneys collected by the Trustee shall be applied in the following order, at
the date or dates fixed by the Trustee for the distribution of such moneys, upon
presentation of the several Debt Securities in respect of which moneys have been
collected, and stamping thereon the payment, if only partially paid, and upon
surrender thereof if fully paid:

 

First: To the payment of costs and expenses incurred by, and reasonable fees of,
the Trustee, its agents, attorneys and counsel, and of all other amounts due to
the Trustee under Section 6.06;

 

Second: To the payment of all Senior Indebtedness of the Company if and to the
extent required by Article XV;

 

27

--------------------------------------------------------------------------------


 

Third:  To the payment of the amounts then due and unpaid upon Debt Securities,
in respect of which or for the benefit of which money has been collected,
ratably, without preference or priority of any kind, according to the amounts
due on such Debt Securities; and

 

Fourth: The balance, if any, to the Company.

 


SECTION 5.04       PROCEEDINGS BY SECURITYHOLDERS.


 

No holder of any Debt Security shall have any right to institute any suit,
action or proceeding for any remedy hereunder, unless such holder previously
shall have given to the Trustee written notice of an Event of Default with
respect to the Debt Securities and unless the holders of not less than 25% in
aggregate principal amount of the Debt Securities then outstanding shall have
given the Trustee a written request to institute such action, suit or proceeding
and shall have offered to the Trustee such reasonable indemnity as it may
require against the costs, expenses and liabilities to be incurred thereby, and
the Trustee for 60 days after its receipt of such notice, request and offer of
indemnity shall have failed to institute any such action, suit or proceeding;
provided, that no holder of Debt Securities shall have any right to prejudice
the rights of any other holder of Debt Securities, obtain priority or preference
over any other such holder or enforce any right under this Indenture except in
the manner herein provided and for the equal, ratable and common benefit of all
holders of Debt Securities.

 

Notwithstanding any other provisions in this Indenture, however, the right of
any holder of any Debt Security to receive payment of the principal of, premium,
if any, and interest on such Debt Security when due, or to institute suit for
the enforcement of any such payment, shall not be impaired or affected without
the consent of such holder.  For the protection and enforcement of the
provisions of this Section, each and every Securityholder and the Trustee shall
be entitled to such relief as can be given either at law or in equity.

 


SECTION 5.05       PROCEEDINGS BY TRUSTEE.


 

In case of an Event of Default hereunder the Trustee may in its discretion
proceed to protect and enforce the rights vested in it by this Indenture by such
appropriate judicial proceedings as the Trustee shall deem most effectual to
protect and enforce any of such rights, either by suit in equity or by action at
law or by proceeding in bankruptcy or otherwise, whether for the specific
enforcement of any covenant or agreement contained in this Indenture or in aid
of the exercise of any power granted in this Indenture, or to enforce any other
legal or equitable right vested in the Trustee by this Indenture or by law.

 


SECTION 5.06       REMEDIES CUMULATIVE AND CONTINUING.


 

Except as otherwise provided in Section 2.06, all powers and remedies given by
this Article V to the Trustee or to the Securityholders shall, to the extent
permitted by law, be deemed cumulative and not exclusive of any other powers and
remedies available to the Trustee or the holders of the Debt Securities, by
judicial proceedings or otherwise, to enforce the performance or observance of
the covenants and agreements contained in this Indenture or otherwise
established with respect to the Debt Securities, and no delay or omission of the
Trustee or of any holder of any of the Debt Securities to exercise any right or
power accruing upon any

 

28

--------------------------------------------------------------------------------


 

Event of Default occurring and continuing as aforesaid shall impair any such
right or power, or shall be construed to be a waiver of any such default or an
acquiescence therein; and, subject to the provisions of Section 5.04, every
power and remedy given by this Article V or by law to the Trustee or to the
Securityholders may be exercised from time to time, and as often as shall be
deemed expedient, by the Trustee or by the Securityholders.

 


SECTION 5.07       DIRECTION OF PROCEEDINGS AND WAIVER OF DEFAULTS BY MAJORITY
OF SECURITYHOLDERS.


 

The holders of a majority in aggregate principal amount of the Debt Securities
affected (voting as one class) at the time outstanding shall have the right to
direct the time, method and place of conducting any proceeding for any remedy
available to the Trustee, or exercising any trust or power conferred on the
Trustee with respect to such Debt Securities; provided, however, that (subject
to the provisions of Section 6.01) the Trustee shall have the right to decline
to follow any such direction if the Trustee shall determine that the action so
directed would be unjustly prejudicial to the holders not taking part in such
direction or if the Trustee being advised by counsel determines that the action
or proceeding so directed may not lawfully be taken or if a Responsible Officer
of the Trustee shall determine that the action or proceedings so directed would
involve the Trustee in personal liability.  Prior to any declaration
accelerating the maturity of the Debt Securities, the holders of a majority in
aggregate principal amount of the Debt Securities at the time outstanding may on
behalf of the holders of all of the Debt Securities waive (or modify any
previously granted waiver of) any past default or Event of Default and its
consequences, except a default (a) in the payment of principal of, premium, if
any, or interest on any of the Debt Securities, (b) in respect of covenants or
provisions hereof which cannot be modified or amended without the consent of the
holder of each Debt Security affected, or (c)  in respect of the covenants
contained in Section 3.09; provided, however, that if the Debt Securities are
held by the Trust or a trustee of such trust, such waiver or modification to
such waiver shall not be effective until the holders of a majority in
liquidation preference of the Trust Securities of the Trust shall have consented
to such waiver or modification to such waiver; provided, further, that if the
consent of the holder of each outstanding Debt Security is required, such waiver
shall not be effective until each holder of the Trust Securities of the Trust
shall have consented to such waiver.  Upon any such waiver, the default covered
thereby shall be deemed to be cured for all purposes of this Indenture and the
Company, the Trustee and the holders of the Debt Securities shall be restored to
their former positions and rights hereunder, respectively; but no such waiver
shall extend to any subsequent or other default or Event of Default or impair
any right consequent thereon.  Whenever any default or Event of Default
hereunder shall have been waived as permitted by this Section 5.07, said default
or Event of Default shall for all purposes of the Debt Securities and this
Indenture be deemed to have been cured and to be not continuing.

 


SECTION 5.08       NOTICE OF DEFAULTS.


 

The Trustee shall, within 90 days after a Responsible Officer of the Trustee
shall have actual knowledge or received written notice of the occurrence of a
default with respect to the Debt Securities, mail to all Securityholders, as the
names and addresses of such holders appear upon the Debt Security Register,
notice of all defaults with respect to the Debt Securities known to the Trustee,
unless such defaults shall have been cured before the giving of such notice (the
term “defaults” for the purpose of this Section 5.08 being hereby defined to be
the events

 

29

--------------------------------------------------------------------------------


 

specified in subsections (a), (b), (c), (d) and (e) of Section 5.01, not
including periods of grace, if any, provided for therein); provided, that,
except in the case of default in the payment of the principal of, premium, if
any, or interest on any of the Debt Securities, the Trustee shall be protected
in withholding such notice if and so long as a Responsible Officer of the
Trustee in good faith determines that the withholding of such notice is in the
interests of the Securityholders.

 


SECTION 5.09       UNDERTAKING TO PAY COSTS.


 

All parties to this Indenture agree, and each holder of any Debt Security by
such holder’s acceptance thereof shall be deemed to have agreed, that any court
may in its discretion require, in any suit for the enforcement of any right or
remedy under this Indenture, or in any suit against the Trustee for any action
taken or omitted by it as Trustee, the filing by any party litigant in such suit
of an undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in such suit, having due regard to the
merits and good faith of the claims or defenses made by such party litigant; but
the provisions of this Section 5.09 shall not apply to any suit instituted by
the Trustee, to any suit instituted by any Securityholder, or group of
Securityholders, holding in the aggregate more than 10% in principal amount of
the Debt Securities outstanding, or to any suit instituted by any Securityholder
for the enforcement of the payment of the principal of (or premium, if any) or
interest on any Debt Security against the Company on or after the same shall
have become due and payable.

 


ARTICLE VI
CONCERNING THE TRUSTEE


 


SECTION 6.01       DUTIES AND RESPONSIBILITIES OF TRUSTEE.


 

With respect to the holders of Debt Securities issued hereunder, the Trustee,
prior to the occurrence of an Event of Default with respect to the Debt
Securities and after the curing or waiving of all Events of Default which may
have occurred, with respect to the Debt Securities, undertakes to perform such
duties and only such duties as are specifically set forth in this Indenture.  In
case an Event of Default with respect to the Debt Securities has occurred (which
has not been cured or waived) the Trustee shall exercise such of the rights and
powers vested in it by this Indenture, and use the same degree of care and skill
in their exercise, as a prudent person would exercise or use under the
circumstances in the conduct of such person’s own affairs.

 

No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act or its
own willful misconduct, except that:

 


(A)           PRIOR TO THE OCCURRENCE OF AN EVENT OF DEFAULT WITH RESPECT TO THE
DEBT SECURITIES AND AFTER THE CURING OR WAIVING OF ALL EVENTS OF DEFAULT WHICH
MAY HAVE OCCURRED,


 

(I)            THE DUTIES AND OBLIGATIONS OF THE TRUSTEE WITH RESPECT TO THE
DEBT SECURITIES SHALL BE DETERMINED SOLELY BY THE EXPRESS PROVISIONS OF THIS
INDENTURE, AND THE

 

30

--------------------------------------------------------------------------------


 

TRUSTEE SHALL NOT BE LIABLE EXCEPT FOR THE PERFORMANCE OF SUCH DUTIES AND
OBLIGATIONS WITH RESPECT TO THE DEBT SECURITIES AS ARE SPECIFICALLY SET FORTH IN
THIS INDENTURE, AND NO IMPLIED COVENANTS OR OBLIGATIONS SHALL BE READ INTO THIS
INDENTURE AGAINST THE TRUSTEE; AND

 

(II)           IN THE ABSENCE OF BAD FAITH ON THE PART OF THE TRUSTEE, THE
TRUSTEE MAY CONCLUSIVELY RELY, AS TO THE TRUTH OF THE STATEMENTS AND THE
CORRECTNESS OF THE OPINIONS EXPRESSED THEREIN, UPON ANY CERTIFICATES OR OPINIONS
FURNISHED TO THE TRUSTEE AND CONFORMING TO THE REQUIREMENTS OF THIS INDENTURE;
BUT, IN THE CASE OF ANY SUCH CERTIFICATES OR OPINIONS WHICH BY ANY PROVISION
HEREOF ARE SPECIFICALLY REQUIRED TO BE FURNISHED TO THE TRUSTEE, THE TRUSTEE
SHALL BE UNDER A DUTY TO EXAMINE THE SAME TO DETERMINE WHETHER OR NOT THEY
CONFORM ON THEIR FACE TO THE REQUIREMENTS OF THIS INDENTURE;

 


(B)           THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT MADE IN
GOOD FAITH BY A RESPONSIBLE OFFICER OR OFFICERS OF THE TRUSTEE, UNLESS IT SHALL
BE PROVED THAT THE TRUSTEE WAS NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS;


 


(C)           THE TRUSTEE SHALL NOT BE LIABLE WITH RESPECT TO ANY ACTION TAKEN
OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH, IN ACCORDANCE WITH THE DIRECTION OF
THE SECURITYHOLDERS PURSUANT TO SECTION 5.07, RELATING TO THE TIME, METHOD AND
PLACE OF CONDUCTING ANY PROCEEDING FOR ANY REMEDY AVAILABLE TO THE TRUSTEE, OR
EXERCISING ANY TRUST OR POWER CONFERRED UPON THE TRUSTEE, UNDER THIS INDENTURE;
AND


 


(D)           THE TRUSTEE SHALL NOT BE CHARGED WITH KNOWLEDGE OF ANY DEFAULT OR
EVENT OF DEFAULT WITH RESPECT TO THE DEBT SECURITIES UNLESS EITHER (1) A
RESPONSIBLE OFFICER SHALL HAVE ACTUAL KNOWLEDGE OF SUCH DEFAULT OR EVENT OF
DEFAULT OR (2) WRITTEN NOTICE OF SUCH DEFAULT OR EVENT OF DEFAULT SHALL HAVE
BEEN GIVEN TO THE TRUSTEE BY THE COMPANY OR ANY OTHER OBLIGOR ON THE DEBT
SECURITIES OR BY ANY HOLDER OF THE DEBT SECURITIES, EXCEPT WITH RESPECT TO AN
EVENT OF DEFAULT PURSUANT TO SECTIONS 5.01(A) OR 5.01(B) HEREOF (OTHER THAN AN
EVENT OF DEFAULT RESULTING FROM THE DEFAULT IN THE PAYMENT OF ADDITIONAL
INTEREST OR PREMIUM, IF ANY, IF THE TRUSTEE DOES NOT HAVE ACTUAL KNOWLEDGE OR
WRITTEN NOTICE THAT SUCH PAYMENT IS DUE AND PAYABLE), OF WHICH THE TRUSTEE SHALL
BE DEEMED TO HAVE KNOWLEDGE.


 

None of the provisions contained in this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers.

 


SECTION 6.02       RELIANCE ON DOCUMENTS, OPINIONS, ETC.


 

Except as otherwise provided in Section 6.01:

 


(A)           THE TRUSTEE MAY CONCLUSIVELY RELY AND SHALL BE FULLY PROTECTED IN
ACTING OR REFRAINING FROM ACTING UPON ANY RESOLUTION, CERTIFICATE, STATEMENT,
INSTRUMENT, OPINION, REPORT, NOTICE, REQUEST, CONSENT, ORDER, BOND, NOTE,
DEBENTURE OR OTHER PAPER OR DOCUMENT BELIEVED BY IT IN GOOD FAITH TO BE GENUINE
AND TO HAVE BEEN SIGNED OR PRESENTED BY THE PROPER PARTY OR PARTIES;


 


(B)           ANY REQUEST, DIRECTION, ORDER OR DEMAND OF THE COMPANY MENTIONED
HEREIN SHALL BE SUFFICIENTLY EVIDENCED BY AN OFFICERS’ CERTIFICATE (UNLESS OTHER
EVIDENCE IN RESPECT


 

31

--------------------------------------------------------------------------------


 

thereof be herein specifically prescribed); and any Board Resolution may be
evidenced to the Trustee by a copy thereof certified by the Secretary or an
Assistant Secretary of the Company;


 


(C)           THE TRUSTEE MAY CONSULT WITH COUNSEL OF ITS SELECTION AND ANY
ADVICE OR OPINION OF COUNSEL SHALL BE FULL AND COMPLETE AUTHORIZATION AND
PROTECTION IN RESPECT OF ANY ACTION TAKEN, SUFFERED OR OMITTED BY IT HEREUNDER
IN GOOD FAITH AND IN ACCORDANCE WITH SUCH ADVICE OR OPINION OF COUNSEL;


 


(D)           THE TRUSTEE SHALL BE UNDER NO OBLIGATION TO EXERCISE ANY OF THE
RIGHTS OR POWERS VESTED IN IT BY THIS INDENTURE AT THE REQUEST, ORDER OR
DIRECTION OF ANY OF THE SECURITYHOLDERS, PURSUANT TO THE PROVISIONS OF THIS
INDENTURE, UNLESS SUCH SECURITYHOLDERS SHALL HAVE OFFERED TO THE TRUSTEE
REASONABLE SECURITY OR INDEMNITY AGAINST THE COSTS, EXPENSES AND LIABILITIES
WHICH MAY BE INCURRED THEREIN OR THEREBY;


 


(E)           THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR OMITTED BY
IT IN GOOD FAITH AND REASONABLY BELIEVED BY IT TO BE AUTHORIZED OR WITHIN THE
DISCRETION OR RIGHTS OR POWERS CONFERRED UPON IT BY THIS INDENTURE; NOTHING
CONTAINED HEREIN SHALL, HOWEVER, RELIEVE THE TRUSTEE OF THE OBLIGATION, UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT WITH RESPECT TO THE DEBT SECURITIES (THAT HAS
NOT BEEN CURED OR WAIVED) TO EXERCISE WITH RESPECT TO THE DEBT SECURITIES SUCH
OF THE RIGHTS AND POWERS VESTED IN IT BY THIS INDENTURE, AND TO USE THE SAME
DEGREE OF CARE AND SKILL IN THEIR EXERCISE, AS A PRUDENT PERSON WOULD EXERCISE
OR USE UNDER THE CIRCUMSTANCES IN THE CONDUCT OF SUCH PERSON’S OWN AFFAIRS;


 


(F)            THE TRUSTEE SHALL NOT BE BOUND TO MAKE ANY INVESTIGATION INTO THE
FACTS OR MATTERS STATED IN ANY RESOLUTION, CERTIFICATE, STATEMENT, INSTRUMENT,
OPINION, REPORT, NOTICE, REQUEST, CONSENT, ORDER, APPROVAL, BOND, DEBENTURE,
COUPON OR OTHER PAPER OR DOCUMENT, UNLESS REQUESTED IN WRITING TO DO SO BY THE
HOLDERS OF NOT LESS THAN A MAJORITY IN PRINCIPAL AMOUNT OF THE OUTSTANDING DEBT
SECURITIES AFFECTED THEREBY; PROVIDED, HOWEVER, THAT IF THE PAYMENT WITHIN A
REASONABLE TIME TO THE TRUSTEE OF THE COSTS, EXPENSES OR LIABILITIES LIKELY TO
BE INCURRED BY IT IN THE MAKING OF SUCH INVESTIGATION IS, IN THE OPINION OF THE
TRUSTEE, NOT REASONABLY ASSURED TO THE TRUSTEE BY THE SECURITY AFFORDED TO IT BY
THE TERMS OF THIS INDENTURE, THE TRUSTEE MAY REQUIRE REASONABLE INDEMNITY
AGAINST SUCH EXPENSE OR LIABILITY AS A CONDITION TO SO PROCEEDING; AND


 


(G)           THE TRUSTEE MAY EXECUTE ANY OF THE TRUSTS OR POWERS HEREUNDER OR
PERFORM ANY DUTIES HEREUNDER EITHER DIRECTLY OR BY OR THROUGH AGENTS (INCLUDING
ANY AUTHENTICATING AGENT) OR ATTORNEYS, AND THE TRUSTEE SHALL NOT BE RESPONSIBLE
FOR ANY MISCONDUCT OR NEGLIGENCE ON THE PART OF ANY SUCH AGENT OR ATTORNEY
APPOINTED BY IT WITH DUE CARE.


 


SECTION 6.03       NO RESPONSIBILITY FOR RECITALS, ETC.


 

The recitals contained herein and in the Debt Securities (except in the
certificate of authentication of the Trustee or the Authenticating Agent) shall
be taken as the statements of the Company and the Trustee and the Authenticating
Agent assume no responsibility for the correctness of the same.  The Trustee and
the Authenticating Agent make no representations as to the validity or
sufficiency of this Indenture or of the Debt Securities.  The Trustee and the
Authenticating Agent shall not be accountable for the use or application by the
Company of any

 

32

--------------------------------------------------------------------------------


 

Debt Securities or the proceeds of any Debt Securities authenticated and
delivered by the Trustee or the Authenticating Agent in conformity with the
provisions of this Indenture.

 


SECTION 6.04       TRUSTEE, AUTHENTICATING AGENT, PAYING AGENTS, TRANSFER AGENTS
OR REGISTRAR MAY OWN DEBT SECURITIES.


 

The Trustee or any Authenticating Agent or any Paying Agent or any transfer
agent or any Debt Security registrar, in its individual or any other capacity,
may become the owner or pledgee of Debt Securities with the same rights it would
have if it were not Trustee, Authenticating Agent, Paying Agent, transfer agent
or Debt Security registrar.

 


SECTION 6.05       MONEYS TO BE HELD IN TRUST.


 

Subject to the provisions of Section 12.04, all moneys received by the Trustee
or any Paying Agent shall, until used or applied as herein provided, be held in
trust for the purpose for which they were received, but need not be segregated
from other funds except to the extent required by law.  The Trustee and any
Paying Agent shall be under no liability for interest on any money received by
it hereunder except as otherwise agreed in writing with the Company.  So long as
no Event of Default shall have occurred and be continuing, all interest allowed
on any such moneys, if any, shall be paid from time to time to the Company upon
the written order of the Company, signed by the Chairman of the Board of
Directors, the President, the Chief Operating Officer, a Vice President, the
Treasurer or an Assistant Treasurer of the Company.

 


SECTION 6.06       COMPENSATION AND EXPENSES OF TRUSTEE.


 

The Company covenants and agrees to pay to the Trustee from time to time, and
the Trustee shall be entitled to, such compensation as shall be agreed to in
writing between the Company and the Trustee (which shall not be limited by any
provision of law in regard to the compensation of a trustee of an express
trust), and the Company will pay or reimburse the Trustee upon its written
request for all documented reasonable expenses, disbursements and advances
incurred or made by the Trustee in accordance with any of the provisions of this
Indenture (including the reasonable compensation and the reasonable expenses and
disbursements of its counsel and of all Persons not regularly in its employ)
except any such expense, disbursement or advance that arises from its negligence
or bad faith.  The Company also covenants to indemnify each of the Trustee
(including in its individual capacity) and any predecessor Trustee (and its
officers, agents, directors and employees) for, and to hold it harmless against,
any and all loss, damage, claim, liability or expense including taxes (other
than taxes based on the income of the Trustee), except to the extent such loss,
damage, claim, liability or expense results from the negligence or bad faith of
such indemnitee, arising out of or in connection with the acceptance or
administration of this Trust, including the costs and expenses of defending
itself against any claim or liability in the premises.  The obligations of the
Company under this Section 6.06 to compensate and indemnify the Trustee and to
pay or reimburse the Trustee for documented expenses, disbursements and advances
shall constitute additional indebtedness hereunder.  Such additional
indebtedness shall be secured by a lien prior to that of the Debt Securities
upon all property and funds held or collected by the Trustee as such, except
funds held in trust for the benefit of the holders of particular Debt
Securities.

 

33

--------------------------------------------------------------------------------


 

Without prejudice to any other rights available to the Trustee under applicable
law, when the Trustee incurs expenses or renders services in connection with an
Event of Default specified in subsections (d), (e) or (f) of Section 5.01, the
expenses (including the reasonable charges and expenses of its counsel) and the
compensation for the services are intended to constitute expenses of
administration under any applicable federal or state bankruptcy, insolvency or
other similar law.

 

The provisions of this Section shall survive the resignation or removal of the
Trustee and the defeasance or other termination of this Indenture.

 


SECTION 6.07       OFFICERS’ CERTIFICATE AS EVIDENCE.


 

Except as otherwise provided in Sections 6.01 and 6.02, whenever in the
administration of the provisions of this Indenture the Trustee shall deem it
necessary or desirable that a matter be proved or established prior to taking or
omitting any action hereunder, such matter (unless other evidence in respect
thereof be herein specifically prescribed) may, in the absence of negligence or
bad faith on the part of the Trustee, be deemed to be conclusively proved and
established by an Officers’ Certificate delivered to the Trustee, and such
certificate, in the absence of negligence or bad faith on the part of the
Trustee, shall be full warrant to the Trustee for any action taken or omitted by
it under the provisions of this Indenture upon the faith thereof.

 


SECTION 6.08       ELIGIBILITY OF TRUSTEE.


 

The Trustee hereunder shall at all times be a U.S. Person that is a banking
corporation or national association organized and doing business under the laws
of the United States of America or any state thereof or of the District of
Columbia and authorized under such laws to exercise corporate trust powers,
having a combined capital and surplus of at least fifty million U.S. dollars
($50,000,000) and subject to supervision or examination by federal, state, or
District of Columbia authority.  If such corporation or national association
publishes reports of condition at least annually, pursuant to law or to the
requirements of the aforesaid supervising or examining authority, then for the
purposes of this Section 6.08 the combined capital and surplus of such
corporation or national association shall be deemed to be its combined capital
and surplus as set forth in its most recent records of condition so published.

 

The Company may not, nor may any Person directly or indirectly controlling,
controlled by, or under common control with the Company, serve as Trustee,
notwithstanding that such corporation or national association shall be otherwise
eligible and qualified under this Article.

 

In case at any time the Trustee shall cease to be eligible in accordance with
the provisions of this Section 6.08, the Trustee shall resign immediately in the
manner and with the effect specified in Section 6.09.

 

If the Trustee has or shall acquire any “conflicting interest” within the
meaning of §310(b) of the Trust Indenture Act, the Trustee shall either
eliminate such interest or resign, to the extent and in the manner provided by,
and subject to this Indenture.

 

34

--------------------------------------------------------------------------------


 


SECTION 6.09       RESIGNATION OR REMOVAL OF TRUSTEE.


 


(A)           THE TRUSTEE, OR ANY TRUSTEE OR TRUSTEES HEREAFTER APPOINTED, MAY
AT ANY TIME RESIGN BY GIVING WRITTEN NOTICE OF SUCH RESIGNATION TO THE COMPANY
AND BY MAILING NOTICE THEREOF, AT THE COMPANY’S EXPENSE, TO THE HOLDERS OF THE
DEBT SECURITIES AT THEIR ADDRESSES AS THEY SHALL APPEAR ON THE DEBT SECURITY
REGISTER.  UPON RECEIVING SUCH NOTICE OF RESIGNATION, THE COMPANY SHALL PROMPTLY
APPOINT A SUCCESSOR TRUSTEE OR TRUSTEES BY WRITTEN INSTRUMENT, IN DUPLICATE,
EXECUTED BY ORDER OF ITS BOARD OF DIRECTORS, ONE COPY OF WHICH INSTRUMENT SHALL
BE DELIVERED TO THE RESIGNING TRUSTEE AND ONE COPY TO THE SUCCESSOR TRUSTEE.  IF
NO SUCCESSOR TRUSTEE SHALL HAVE BEEN SO APPOINTED AND HAVE ACCEPTED APPOINTMENT
WITHIN 30 DAYS AFTER THE MAILING OF SUCH NOTICE OF RESIGNATION TO THE AFFECTED
SECURITYHOLDERS, THE RESIGNING TRUSTEE MAY PETITION ANY COURT OF COMPETENT
JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR TRUSTEE, OR ANY SECURITYHOLDER
WHO HAS BEEN A BONA FIDE HOLDER OF A DEBT SECURITY OR DEBT SECURITIES FOR AT
LEAST SIX MONTHS MAY, SUBJECT TO THE PROVISIONS OF SECTION 5.09, ON BEHALF OF
HIMSELF OR HERSELF AND ALL OTHERS SIMILARLY SITUATED, PETITION ANY SUCH COURT
FOR THE APPOINTMENT OF A SUCCESSOR TRUSTEE.  SUCH COURT MAY THEREUPON, AFTER
SUCH NOTICE, IF ANY, AS IT MAY DEEM PROPER AND PRESCRIBE, APPOINT A SUCCESSOR
TRUSTEE.


 


(B)           IN CASE AT ANY TIME ANY OF THE FOLLOWING SHALL OCCUR:


 

(I)            THE TRUSTEE SHALL FAIL TO COMPLY WITH THE PROVISIONS OF THE LAST
PARAGRAPH OF SECTION 6.08 AFTER WRITTEN REQUEST THEREFOR BY THE COMPANY OR BY
ANY SECURITYHOLDER WHO HAS BEEN A BONA FIDE HOLDER OF A DEBT SECURITY OR DEBT
SECURITIES FOR AT LEAST SIX MONTHS;

 

(II)           THE TRUSTEE SHALL CEASE TO BE ELIGIBLE IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 6.08 AND SHALL FAIL TO RESIGN AFTER WRITTEN REQUEST
THEREFOR BY THE COMPANY OR BY ANY SUCH SECURITYHOLDER; OR

 

(III)          THE TRUSTEE SHALL BECOME INCAPABLE OF ACTING, OR SHALL BE
ADJUDGED BANKRUPT OR INSOLVENT, OR A RECEIVER OF THE TRUSTEE OR OF ITS PROPERTY
SHALL BE APPOINTED, OR ANY PUBLIC OFFICER SHALL TAKE CHARGE OR CONTROL OF THE
TRUSTEE OR OF ITS PROPERTY OR AFFAIRS FOR THE PURPOSE OF REHABILITATION,
CONSERVATION OR LIQUIDATION,

 

then, in any such case, the Company may remove the Trustee and appoint a
successor Trustee by written instrument, in duplicate, executed by order of the
Board of Directors, one copy of which instrument shall be delivered to the
Trustee so removed and one copy to the successor Trustee, or, subject to the
provisions of Section 5.09, if no successor Trustee shall have been so appointed
and have accepted appointment within 30 days of the occurrence of any of (i),
(ii) or (iii) above, any Securityholder who has been a bona fide holder of a
Debt Security or Debt Securities for at least six months may, on behalf of
himself or herself and all others similarly situated, petition any court of
competent jurisdiction for the removal of the Trustee and the appointment of a
successor Trustee.  Such court may thereupon, after such notice, if any, as it
may deem proper and prescribe, remove the Trustee and appoint a successor
Trustee.

 


(E)           UPON PRIOR WRITTEN NOTICE TO THE COMPANY AND THE TRUSTEE, THE
HOLDERS OF A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE DEBT SECURITIES AT
THE TIME OUTSTANDING MAY AT ANY


 

35

--------------------------------------------------------------------------------


 

time remove the Trustee and nominate a successor Trustee, which shall be deemed
appointed as successor Trustee unless within ten Business Days after such
nomination the Company objects thereto, in which case or in the case of a
failure by such holders to nominate a successor Trustee, the Trustee so removed
or any Securityholder, upon the terms and conditions and otherwise as in
subsection (a) of this Section 6.09 provided, may petition any court of
competent jurisdiction for an appointment of a successor.


 


(F)            ANY RESIGNATION OR REMOVAL OF THE TRUSTEE AND APPOINTMENT OF A
SUCCESSOR TRUSTEE PURSUANT TO ANY OF THE PROVISIONS OF THIS SECTION 6.09 SHALL
BECOME EFFECTIVE UPON ACCEPTANCE OF APPOINTMENT BY THE SUCCESSOR TRUSTEE AS
PROVIDED IN SECTION 6.10.


 


SECTION 6.10       ACCEPTANCE BY SUCCESSOR TRUSTEE.


 

Any successor Trustee appointed as provided in Section 6.09 shall execute,
acknowledge and deliver to the Company and to its predecessor Trustee an
instrument accepting such appointment hereunder, and thereupon the resignation
or removal of the retiring Trustee shall become effective and such successor
Trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, duties and obligations with respect to the Debt
Securities of its predecessor hereunder, with like effect as if originally named
as Trustee herein; but, nevertheless, on the written request of the Company or
of the successor Trustee, the Trustee ceasing to act shall, upon payment of the
amounts then due it pursuant to the provisions of Section 6.06, execute and
deliver an instrument transferring to such successor Trustee all the rights and
powers of the Trustee so ceasing to act and shall duly assign, transfer and
deliver to such successor Trustee all property and money held by such retiring
Trustee hereunder.  Upon request of any such successor Trustee, the Company
shall execute any and all instruments in writing for more fully and certainly
vesting in and confirming to such successor Trustee all such rights and powers. 
Any Trustee ceasing to act shall, nevertheless, retain a lien upon all property
or funds held or collected by such Trustee to secure any amounts then due it
pursuant to the provisions of Section 6.06.

 

If a successor Trustee is appointed, the Company, the retiring Trustee and the
successor Trustee shall execute and deliver an indenture supplemental hereto
which shall contain such provisions as shall be deemed necessary or desirable to
confirm that all the rights, powers, trusts and duties of the retiring Trustee
with respect to the Debt Securities as to which the predecessor Trustee is not
retiring shall continue to be vested in the predecessor Trustee, and shall add
to or change any of the provisions of this Indenture as shall be necessary to
provide for or facilitate the administration of the Trust hereunder by more than
one Trustee, it being understood that nothing herein or in such supplemental
indenture shall constitute such Trustees co-trustees of the same trust and that
each such Trustee shall be Trustee of a trust or trusts hereunder separate and
apart from any trust or trusts hereunder administered by any other such Trustee.

 

No successor Trustee shall accept appointment as provided in this Section 6.10
unless at the time of such acceptance such successor Trustee shall be eligible
and qualified under the provisions of Section 6.08.

 

36

--------------------------------------------------------------------------------


 

In no event shall a retiring Trustee be liable for the acts or omissions of any
successor Trustee hereunder.

 

Upon acceptance of appointment by a successor Trustee as provided in this
Section 6.10, the Company shall mail notice of the succession of such Trustee
hereunder to the holders of Debt Securities at their addresses as they shall
appear on the Debt Security Register.  If the Company fails to mail such notice
within ten Business Days after the acceptance of appointment by the successor
Trustee, the successor Trustee shall cause such notice to be mailed at the
expense of the Company.

 


SECTION 6.11       SUCCESSION BY MERGER, ETC.


 

Any corporation into which the Trustee may be merged or converted or with which
it may be consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Trustee, shall be the successor of the Trustee hereunder without the execution
or filing of any paper or any further act on the part of any of the parties
hereto; provided, that such corporation shall be otherwise eligible and
qualified under this Article.

 

In case at the time such successor to the Trustee shall succeed to the trusts
created by this Indenture any of the Debt Securities shall have been
authenticated but not delivered, any such successor to the Trustee may adopt the
certificate of authentication of any predecessor Trustee, and deliver such Debt
Securities so authenticated; and in case at that time any of the Debt Securities
shall not have been authenticated, any successor to the Trustee may authenticate
such Debt Securities either in the name of any predecessor hereunder or in the
name of the successor Trustee; and in all such cases such certificates shall
have the full force which it is anywhere in the Debt Securities or in this
Indenture provided that the certificate of the Trustee shall have; provided,
however, that the right to adopt the certificate of authentication of any
predecessor Trustee or authenticate Debt Securities in the name of any
predecessor Trustee shall apply only to its successor or successors by merger,
conversion or consolidation.

 


SECTION 6.12       AUTHENTICATING AGENTS.


 

There may be one or more Authenticating Agents appointed by the Trustee upon the
request of the Company with power to act on its behalf and subject to its
direction in the authentication and delivery of Debt Securities issued upon
exchange or registration of transfer thereof as fully to all intents and
purposes as though any such Authenticating Agent had been expressly authorized
to authenticate and deliver Debt Securities; provided, that the Trustee shall
have no liability to the Company for any acts or omissions of the Authenticating
Agent with respect to the authentication and delivery of Debt Securities.  Any
such Authenticating Agent shall at all times be a corporation organized and
doing business under the laws of the United States or of any state or territory
thereof or of the District of Columbia authorized under such laws to act as
Authenticating Agent, having a combined capital and surplus of at least
$50,000,000 and being subject to supervision or examination by federal, state,
territorial or District of Columbia authority.  If such corporation publishes
reports of condition at least annually pursuant to law or the requirements of
such authority, then for the purposes of this

 

37

--------------------------------------------------------------------------------


 

Section 6.12 the combined capital and surplus of such corporation shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published.  If at any time an Authenticating Agent shall
cease to be eligible in accordance with the provisions of this Section, it shall
resign immediately in the manner and with the effect herein specified in this
Section.

 

Any corporation into which any Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authenticating Agent shall be a
party, or any corporation succeeding to all or substantially all of the
corporate trust business of any Authenticating Agent, shall be the successor of
such Authenticating Agent hereunder, if such successor corporation is otherwise
eligible under this Section 6.12 without the execution or filing of any paper or
any further act on the part of the parties hereto or such Authenticating Agent.

 

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and to the Company.  The Trustee may at any time
terminate the agency of any Authenticating Agent with respect to the Debt
Securities by giving written notice of termination to such Authenticating Agent
and to the Company.  Upon receiving such a notice of resignation or upon such a
termination, or in case at any time any Authenticating Agent shall cease to be
eligible under this Section 6.12, the Trustee may, and upon the request of the
Company shall, promptly appoint a successor Authenticating Agent eligible under
this Section 6.12, shall give written notice of such appointment to the Company
and shall mail notice of such appointment to all holders of Debt Securities as
the names and addresses of such holders appear on the Debt Security Register. 
Any successor Authenticating Agent upon acceptance of its appointment hereunder
shall become vested with all rights, powers, duties and responsibilities with
respect to the Debt Securities of its predecessor hereunder, with like effect as
if originally named as Authenticating Agent herein.

 

The Company agrees to pay to any Authenticating Agent from time to time
reasonable compensation for its services.  Any Authenticating Agent shall have
no responsibility or liability for any action taken by it as such in accordance
with the directions of the Trustee.

 


ARTICLE VII
CONCERNING THE SECURITYHOLDERS


 


SECTION 7.01       ACTION BY SECURITYHOLDERS.


 

Whenever in this Indenture it is provided that the holders of a specified
percentage in aggregate principal amount of the Debt Securities may take any
action (including the making of any demand or request, the giving of any notice,
consent or waiver or the taking of any other action), the fact that at the time
of taking any such action the holders of such specified percentage have joined
therein may be evidenced (a) by any instrument or any number of instruments of
similar tenor executed by such Securityholders in person or by agent or proxy
appointed in writing, or (b) by the record of such holders of Debt Securities
voting in favor thereof at any meeting of such Securityholders duly called and
held in accordance with the provisions of Article VIII, or (c) by a combination
of such instrument or instruments and any

 

38

--------------------------------------------------------------------------------


 

such record of such a meeting of such Securityholders, or (d) by any other
method the Trustee deems satisfactory.

 

If the Company shall solicit from the Securityholders any request, demand,
authorization, direction, notice, consent, waiver or other action or revocation
of the same, the Company may, at its option, as evidenced by an Officers’
Certificate, fix in advance a record date for such Debt Securities for the
determination of Securityholders entitled to give such request, demand,
authorization, direction, notice, consent, waiver or other action or revocation
of the same, but the Company shall have no obligation to do so.  If such a
record date is fixed, such request, demand, authorization, direction, notice,
consent, waiver or other action or revocation of the same may be given before or
after the record date, but only the Securityholders of record at the close of
business on the record date shall be deemed to be Securityholders for the
purposes of determining whether Securityholders of the requisite proportion of
outstanding Debt Securities have authorized or agreed or consented to such
request, demand, authorization, direction, notice, consent, waiver or other
action or revocation of the same, and for that purpose the outstanding Debt
Securities shall be computed as of the record date; provided, however, that no
such authorization, agreement or consent by such Securityholders on the record
date shall be deemed effective unless it shall become effective pursuant to the
provisions of this Indenture not later than six months after the record date.

 


SECTION 7.02       PROOF OF EXECUTION BY SECURITYHOLDERS.


 

Subject to the provisions of Sections 6.01, 6.02 and 8.05, proof of the
execution of any instrument by a Securityholder or such Securityholder’s agent
or proxy shall be sufficient if made in accordance with such reasonable rules
and regulations as may be prescribed by the Trustee or in such manner as shall
be satisfactory to the Trustee.  The ownership of Debt Securities shall be
proved by the Debt Security Register or by a certificate of the Debt Security
registrar.  The Trustee may require such additional proof of any matter referred
to in this Section as it shall deem necessary.

 

The record of any Securityholders’ meeting shall be proved in the manner
provided in Section 8.06.

 


SECTION 7.03       WHO ARE DEEMED ABSOLUTE OWNERS.


 

Prior to due presentment for registration of transfer of any Debt Security, the
Company, the Trustee, any Authenticating Agent, any Paying Agent, any transfer
agent and any Debt Security registrar may deem the Person in whose name such
Debt Security shall be registered upon the Debt Security Register to be, and may
treat such Person as, the absolute owner of such Debt Security (whether or not
such Debt Security shall be overdue) for the purpose of receiving payment of or
on account of the principal of, premium, if any, and interest on such Debt
Security and for all other purposes; and neither the Company nor the Trustee nor
any Authenticating Agent nor any Paying Agent nor any transfer agent nor any
Debt Security registrar shall be affected by any notice to the contrary.  All
such payments so made to any holder for the time being or upon such holder’s
order shall be valid, and, to the extent of the sum or sums so paid, effectual
to satisfy and discharge the liability for moneys payable upon any such Debt
Security.

 

39

--------------------------------------------------------------------------------


 


SECTION 7.04       DEBT SECURITIES OWNED BY COMPANY DEEMED NOT OUTSTANDING.


 

In determining whether the holders of the requisite aggregate principal amount
of Debt Securities have concurred in any direction, consent or waiver under this
Indenture, Debt Securities which are owned by the Company or any other obligor
on the Debt Securities or by any Person directly or indirectly controlling or
controlled by or under direct or indirect common control with the Company or any
other obligor on the Debt Securities shall be disregarded and deemed not to be
outstanding for the purpose of any such determination; provided, that for the
purposes of determining whether the Trustee shall be protected in relying on any
such direction, consent or waiver, only Debt Securities which a Responsible
Officer of the Trustee actually knows are so owned shall be so disregarded. 
Debt Securities so owned which have been pledged in good faith may be regarded
as outstanding for the purposes of this Section 7.04 if the pledgee shall
establish to the satisfaction of the Trustee the pledgee’s right to vote such
Debt Securities and that the pledgee is not the Company or any such other
obligor or Person directly or indirectly controlling or controlled by or under
direct or indirect common control with the Company or any such other obligor. 
In the case of a dispute as to such right, any decision by the Trustee taken
upon the advice of counsel shall be full protection to the Trustee.

 


SECTION 7.05       REVOCATION OF CONSENTS; FUTURE HOLDERS BOUND.


 

At any time prior to (but not after) the evidencing to the Trustee, as provided
in Section 7.01, of the taking of any action by the holders of the percentage in
aggregate principal amount of the Debt Securities specified in this Indenture in
connection with such action, any holder (in cases where no record date has been
set pursuant to Section 7.01) or any holder as of an applicable record date (in
cases where a record date has been set pursuant to Section 7.01) of a Debt
Security (or any Debt Security issued in whole or in part in exchange or
substitution therefor) the serial number of which is shown by the evidence to be
included in the Debt Securities the holders of which have consented to such
action may, by filing written notice with the Trustee at the Principal Office of
the Trustee and upon proof of holding as provided in Section 7.02, revoke such
action so far as concerns such Debt Security (or so far as concerns the
principal amount represented by any exchanged or substituted Debt Security). 
Except as aforesaid any such action taken by the holder of any Debt Security
shall be conclusive and binding upon such holder and upon all future holders and
owners of such Debt Security, and of any Debt Security issued in exchange or
substitution therefor or on registration of transfer thereof, irrespective of
whether or not any notation in regard thereto is made upon such Debt Security or
any Debt Security issued in exchange or substitution therefor.

 


ARTICLE VIII
SECURITYHOLDERS’ MEETINGS


 


SECTION 8.01       PURPOSES OF MEETINGS.


 

A meeting of Securityholders may be called at any time and from time to time
pursuant to the provisions of this Article VIII for any of the following
purposes:

 


(A)           TO GIVE ANY NOTICE TO THE COMPANY OR TO THE TRUSTEE, OR TO GIVE
ANY DIRECTIONS TO THE TRUSTEE, OR TO CONSENT TO THE WAIVING OF ANY DEFAULT
HEREUNDER AND ITS


 

40

--------------------------------------------------------------------------------


 

consequences, or to take any other action authorized to be taken by
Securityholders pursuant to any of the provisions of Article V;


 


(B)           TO REMOVE THE TRUSTEE AND NOMINATE A SUCCESSOR TRUSTEE PURSUANT TO
THE PROVISIONS OF ARTICLE VI;


 


(C)           TO CONSENT TO THE EXECUTION OF AN INDENTURE OR INDENTURES
SUPPLEMENTAL HERETO PURSUANT TO THE PROVISIONS OF SECTION 9.02; OR


 


(G)           TO TAKE ANY OTHER ACTION AUTHORIZED TO BE TAKEN BY OR ON BEHALF OF
THE HOLDERS OF ANY SPECIFIED AGGREGATE PRINCIPAL AMOUNT OF SUCH DEBT SECURITIES
UNDER ANY OTHER PROVISION OF THIS INDENTURE OR UNDER APPLICABLE LAW.


 


SECTION 8.02       CALL OF MEETINGS BY TRUSTEE.


 

The Trustee may at any time call a meeting of Securityholders to take any action
specified in Section 8.01, to be held at such time and at such place in New York
or Wilmington, Delaware, as the Trustee shall determine.  Notice of every
meeting of the Securityholders, setting forth the time and the place of such
meeting and in general terms the action proposed to be taken at such meeting,
shall be mailed to holders of Debt Securities affected at their addresses as
they shall appear on the Debt Securities Register.  Such notice shall be mailed
not less than 20 nor more than 180 days prior to the date fixed for the meeting.

 


SECTION 8.03       CALL OF MEETINGS BY COMPANY OR SECURITYHOLDERS.


 

In case at any time the Company pursuant to a Board Resolution, or the holders
of at least 10% in aggregate principal amount of the Debt Securities, as the
case may be, then outstanding, shall have requested the Trustee to call a
meeting of Securityholders, by written request setting forth in reasonable
detail the action proposed to be taken at the meeting, and the Trustee shall not
have mailed the notice of such meeting within 20 days after receipt of such
request, then the Company or such Securityholders may determine the time and the
place in Sioux Falls, South Dakota for such meeting and may call such meeting to
take any action authorized in Section 8.01, by mailing notice thereof as
provided in Section 8.02.

 


SECTION 8.04       QUALIFICATIONS FOR VOTING.


 

To be entitled to vote at any meeting of Securityholders a Person shall be (a) a
holder of one or more Debt Securities with respect to which the meeting is being
held or (b) a Person appointed by an instrument in writing as proxy by a holder
of one or more such Debt Securities.  The only Persons who shall be entitled to
be present or to speak at any meeting of Securityholders shall be the Persons
entitled to vote at such meeting and their counsel and any representatives of
the Trustee and its counsel and any representatives of the Company and its
counsel.

 


SECTION 8.05       REGULATIONS.


 

Notwithstanding any other provisions of this Indenture, the Trustee may make
such reasonable regulations as it may deem advisable for any meeting of
Securityholders, in

 

41

--------------------------------------------------------------------------------


 

regard to proof of the holding of Debt Securities and of the appointment of
proxies, and in regard to the appointment and duties of inspectors of votes, the
submission and examination of proxies, certificates and other evidence of the
right to vote, and such other matters concerning the conduct of the meeting as
it shall deem appropriate.

 

The Trustee shall, by an instrument in writing, appoint a temporary chairman of
the meeting, unless the meeting shall have been called by the Company or by
Securityholders as provided in Section 8.03, in which case the Company or the
Securityholders calling the meeting, as the case may be, shall in like manner
appoint a temporary chairman. A permanent chairman and a permanent secretary of
the meeting shall be elected by majority vote at the meeting.

 

Subject to the provisions of Section 7.04, at any meeting each holder of Debt
Securities with respect to which such meeting is being held or proxy therefor
shall be entitled to one vote for each $1,000 principal amount of Debt
Securities held or represented by such holder; provided, however, that no vote
shall be cast or counted at any meeting in respect of any Debt Security
challenged as not outstanding and ruled by the chairman of the meeting to be not
outstanding.  The chairman of the meeting shall have no right to vote other than
by virtue of Debt Securities held by such chairman or instruments in writing as
aforesaid duly designating such chairman as the Person to vote on behalf of
other Securityholders.  Any meeting of Securityholders duly called pursuant to
the provisions of Section 8.02 or 8.03 may be adjourned from time to time by a
majority of those present, whether or not constituting a quorum, and the meeting
may be held as so adjourned without further notice.

 


SECTION 8.06       VOTING.


 

The vote upon any resolution submitted to any meeting of holders of Debt
Securities with respect to which such meeting is being held shall be by written
ballots on which shall be subscribed the signatures of such holders or of their
representatives by proxy and the serial number or numbers of the Debt Securities
held or represented by them.  The permanent chairman of the meeting shall
appoint two inspectors of votes who shall count all votes cast at the meeting
for or against any resolution and who shall make and file with the secretary of
the meeting their verified written reports in triplicate of all votes cast at
the meeting. A record in duplicate of the proceedings of each meeting of
Securityholders shall be prepared by the secretary of the meeting and there
shall be attached to said record the original reports of the inspectors of votes
on any vote by ballot taken thereat and affidavits by one or more Persons having
knowledge of the facts setting forth a copy of the notice of the meeting and
showing that said notice was mailed as provided in Section 8.02.  The record
shall show the serial numbers of the Debt Securities voting in favor of or
against any resolution. The record shall be signed and verified by the
affidavits of the permanent chairman and secretary of the meeting and one of the
duplicates shall be delivered to the Company and the other to the Trustee to be
preserved by the Trustee, the latter to have attached thereto the ballots voted
at the meeting.

 

Any record so signed and verified shall be conclusive evidence of the matters
therein stated.

 

42

--------------------------------------------------------------------------------


 


SECTION 8.07       QUORUM; ACTIONS.


 

The Persons entitled to vote a majority in outstanding principal amount of the
Debt Securities shall constitute a quorum for a meeting of Securityholders;
provided, however, that if any action is to be taken at such meeting with
respect to a consent, waiver, request, demand, notice, authorization, direction
or other action which may be given by the holders of not less than a specified
percentage in outstanding principal amount of the Debt Securities, the Persons
holding or representing such specified percentage in outstanding principal
amount of the Debt Securities will constitute a quorum.  In the absence of a
quorum within 30 minutes of the time appointed for any such meeting, the meeting
shall, if convened at the request of Securityholders, be dissolved.  In any
other case the meeting may be adjourned for a period of not less than 10 days as
determined by the permanent chairman of the meeting prior to the adjournment of
such meeting.  In the absence of a quorum at any such adjourned meeting, such
adjourned meeting may be further adjourned for a period of not less than 10 days
as determined by the permanent chairman of the meeting prior to the adjournment
of such adjourned meeting.  Notice of the reconvening of any adjourned meeting
shall be given as provided in Section 8.02, except that such notice need be
given only once not less than five days prior to the date on which the meeting
is scheduled to be reconvened.  Notice of the reconvening of an adjourned
meeting shall state expressly the percentage, as provided above, of the
outstanding principal amount of the Debt Securities which shall constitute a
quorum.

 

Except as limited by the proviso in the first paragraph of Section 9.02, any
resolution presented to a meeting or adjourned meeting duly reconvened at which
a quorum is present as aforesaid may be adopted by the affirmative vote of the
holders of not less than a majority in outstanding principal amount of the Debt
Securities; provided, however, that, except as limited by the proviso in the
first paragraph of Section 9.02, any resolution with respect to any consent,
waiver, request, demand, notice, authorization, direction or other action that
this Indenture expressly provides may be given by the holders of not less than a
specified percentage in outstanding principal amount of the Debt Securities may
be adopted at a meeting or an adjourned meeting duly reconvened and at which a
quorum is present as aforesaid only by the affirmative vote of the holders of
not less than such specified percentage in outstanding principal amount of the
Debt Securities.

 

Any resolution passed or decision taken at any meeting of holders of Debt
Securities duly held in accordance with this Section shall be binding on all the
Securityholders, whether or not present or represented at the meeting.

 


ARTICLE IX
SUPPLEMENTAL INDENTURES


 


SECTION 9.01       SUPPLEMENTAL INDENTURES WITHOUT CONSENT OF SECURITYHOLDERS.


 

The Company, when authorized by a Board Resolution, and the Trustee may from
time to time and at any time enter into an indenture or indentures supplemental
hereto, without the consent of the Securityholders, for one or more of the
following purposes:

 

43

--------------------------------------------------------------------------------


 


(A)           TO EVIDENCE THE SUCCESSION OF ANOTHER CORPORATION TO THE COMPANY,
OR SUCCESSIVE SUCCESSIONS, AND THE ASSUMPTION BY THE SUCCESSOR CORPORATION OF
THE COVENANTS, AGREEMENTS AND OBLIGATIONS OF THE COMPANY, PURSUANT TO ARTICLE XI
HEREOF;


 


(B)           TO ADD TO THE COVENANTS OF THE COMPANY SUCH FURTHER COVENANTS,
RESTRICTIONS OR CONDITIONS FOR THE PROTECTION OF THE HOLDERS OF DEBT SECURITIES
AS THE BOARD OF DIRECTORS SHALL CONSIDER TO BE FOR THE PROTECTION OF THE HOLDERS
OF SUCH DEBT SECURITIES, AND TO MAKE THE OCCURRENCE, OR THE OCCURRENCE AND
CONTINUANCE, OF A DEFAULT IN ANY OF SUCH ADDITIONAL COVENANTS, RESTRICTIONS OR
CONDITIONS A DEFAULT OR AN EVENT OF DEFAULT PERMITTING THE ENFORCEMENT OF ALL OR
ANY OF THE SEVERAL REMEDIES PROVIDED IN THIS INDENTURE AS HEREIN SET FORTH;
PROVIDED, HOWEVER, THAT IN RESPECT OF ANY SUCH ADDITIONAL COVENANT, RESTRICTION
OR CONDITION SUCH SUPPLEMENTAL INDENTURE MAY PROVIDE FOR A PARTICULAR PERIOD OF
GRACE AFTER DEFAULT (WHICH PERIOD MAY BE SHORTER OR LONGER THAN THAT ALLOWED IN
THE CASE OF OTHER DEFAULTS) OR MAY PROVIDE FOR AN IMMEDIATE ENFORCEMENT UPON
SUCH DEFAULT OR MAY LIMIT THE REMEDIES AVAILABLE TO THE TRUSTEE UPON SUCH
DEFAULT;


 


(C)           TO CURE ANY AMBIGUITY OR TO CORRECT OR SUPPLEMENT ANY PROVISION
CONTAINED HEREIN OR IN ANY SUPPLEMENTAL INDENTURE WHICH MAY BE DEFECTIVE OR
INCONSISTENT WITH ANY OTHER PROVISION CONTAINED HEREIN OR IN ANY SUPPLEMENTAL
INDENTURE, OR TO MAKE SUCH OTHER PROVISIONS IN REGARD TO MATTERS OR QUESTIONS
ARISING UNDER THIS INDENTURE; PROVIDED, THAT ANY SUCH ACTION SHALL NOT ADVERSELY
AFFECT THE INTERESTS OF THE HOLDERS OF THE DEBT SECURITIES;


 


(D)           TO ADD TO, DELETE FROM, OR REVISE THE TERMS OF DEBT SECURITIES,
INCLUDING, WITHOUT LIMITATION, ANY TERMS RELATING TO THE ISSUANCE, EXCHANGE,
REGISTRATION OR TRANSFER OF DEBT SECURITIES, INCLUDING TO PROVIDE FOR TRANSFER
PROCEDURES AND RESTRICTIONS SUBSTANTIALLY SIMILAR TO THOSE APPLICABLE TO THE
CAPITAL SECURITIES, AS REQUIRED BY SECTION 2.05 (FOR PURPOSES OF ASSURING THAT
NO REGISTRATION OF DEBT SECURITIES IS REQUIRED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED); PROVIDED, THAT ANY SUCH ACTION SHALL NOT ADVERSELY AFFECT THE
INTERESTS OF THE HOLDERS OF THE DEBT SECURITIES THEN OUTSTANDING (IT BEING
UNDERSTOOD, FOR PURPOSES OF THIS PROVISO, THAT TRANSFER RESTRICTIONS ON DEBT
SECURITIES SUBSTANTIALLY SIMILAR TO THOSE APPLICABLE TO CAPITAL SECURITIES SHALL
NOT BE DEEMED TO ADVERSELY AFFECT THE HOLDERS OF THE DEBT SECURITIES);


 


(E)           TO EVIDENCE AND PROVIDE FOR THE ACCEPTANCE OF APPOINTMENT
HEREUNDER BY A SUCCESSOR TRUSTEE WITH RESPECT TO THE DEBT SECURITIES AND TO ADD
TO OR CHANGE ANY OF THE PROVISIONS OF THIS INDENTURE AS SHALL BE NECESSARY TO
PROVIDE FOR OR FACILITATE THE ADMINISTRATION OF THE TRUSTS HEREUNDER BY MORE
THAN ONE TRUSTEE, PURSUANT TO THE REQUIREMENTS OF SECTION 6.10;


 


(F)            TO MAKE ANY CHANGE (OTHER THAN AS ELSEWHERE PROVIDED IN THIS
PARAGRAPH) THAT DOES NOT ADVERSELY AFFECT THE RIGHTS OF ANY SECURITYHOLDER IN
ANY MATERIAL RESPECT; OR


 


(G)           TO PROVIDE FOR THE ISSUANCE OF AND ESTABLISH THE FORM AND TERMS
AND CONDITIONS OF THE DEBT SECURITIES, TO ESTABLISH THE FORM OF ANY
CERTIFICATIONS REQUIRED TO BE FURNISHED PURSUANT TO THE TERMS OF THIS INDENTURE
OR THE DEBT SECURITIES, OR TO ADD TO THE RIGHTS OF THE HOLDERS OF DEBT
SECURITIES.


 

The Trustee is hereby authorized to join with the Company in the execution of
any such supplemental indenture, to make any further appropriate agreements and
stipulations

 

44

--------------------------------------------------------------------------------


 

which may be therein contained and to accept the conveyance, transfer and
assignment of any property thereunder, but the Trustee shall not be obligated
to, but may in its discretion, enter into any such supplemental indenture which
affects the Trustee’s own rights, duties or immunities under this Indenture or
otherwise.

 

Any supplemental indenture authorized by the provisions of this Section 9.01 may
be executed by the Company and the Trustee without the consent of the holders of
any of the Debt Securities at the time outstanding, notwithstanding any of the
provisions of Section 9.02.

 


SECTION 9.02       SUPPLEMENTAL INDENTURES WITH CONSENT OF SECURITYHOLDERS.


 

With the consent (evidenced as provided in Section 7.01) of the holders of not
less than a majority in aggregate principal amount of the Debt Securities at the
time outstanding affected by such supplemental indenture (voting as a class),
the Company, when authorized by a Board Resolution, and the Trustee may from
time to time and at any time enter into an indenture or indentures supplemental
hereto (which shall conform to the provisions of the Trust Indenture Act, then
in effect, applicable to indentures qualified thereunder) for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Indenture or of any supplemental indenture or of modifying in
any manner the rights of the holders of the Debt Securities; provided, however,
that no such supplemental indenture shall without such consent of the holders of
each Debt Security then outstanding and affected thereby (i) extend the fixed
maturity of any Debt Security, or reduce the principal amount thereof or any
premium thereon, or reduce the rate or extend the time of payment of interest
thereon, or reduce any amount payable on redemption thereof or make the
principal thereof or any interest or premium thereon payable in any coin or
currency other than that provided in the Debt Securities, or impair or affect
the right of any Securityholder to institute suit for payment thereof or impair
the right of repayment, if any, at the option of the holder, or (ii) reduce the
aforesaid percentage of Debt Securities the holders of which are required to
consent to any such supplemental indenture; and provided, further, that if the
Debt Securities are held by the Trust or a trustee of such trust, such
supplemental indenture shall not be effective until the holders of a majority in
liquidation preference of the Trust Securities shall have consented to such
supplemental indenture; provided, further, that if the consent of the
Securityholder of each outstanding Debt Security is required, such supplemental
indenture shall not be effective until each holder of the Trust Securities shall
have consented to such supplemental indenture.

 

Upon the request of the Company accompanied by a Board Resolution authorizing
the execution of any such supplemental indenture, and upon the filing with the
Trustee of evidence of the consent of Securityholders as aforesaid, the Trustee
shall join with the Company in the execution of such supplemental indenture
unless such supplemental indenture affects the Trustee’s own rights, duties or
immunities under this Indenture or otherwise, in which case the Trustee may in
its discretion, but shall not be obligated to, enter into such supplemental
indenture.

 

Promptly after the execution by the Company and the Trustee of any supplemental
indenture pursuant to the provisions of this Section, the Trustee shall transmit
by mail, first class postage prepaid, a notice, prepared by the Company, setting
forth in general terms the substance of such supplemental indenture, to the
Securityholders as their names and

 

45

--------------------------------------------------------------------------------


 

addresses appear upon the Debt Security Register.  Any failure of the Trustee to
mail such notice, or any defect therein, shall not, however, in any way impair
or affect the validity of any such supplemental indenture.

 

It shall not be necessary for the consent of the Securityholders under this
Section 9.02 to approve the particular form of any proposed supplemental
indenture, but it shall be sufficient if such consent shall approve the
substance thereof.

 


SECTION 9.03       EFFECT OF SUPPLEMENTAL INDENTURES.


 

Upon the execution of any supplemental indenture pursuant to the provisions of
this Article IX, this Indenture shall be and be deemed to be modified and
amended in accordance therewith and the respective rights, limitations of
rights, obligations, duties and immunities under this Indenture of the Trustee,
the Company and the holders of Debt Securities shall thereafter be determined,
exercised and enforced hereunder subject in all respects to such modifications
and amendments and all the terms and conditions of any such supplemental
indenture shall be and be deemed to be part of the terms and conditions of this
Indenture for any and all purposes.

 


SECTION 9.04       NOTATION ON DEBT SECURITIES.


 

Debt Securities authenticated and delivered after the execution of any
supplemental indenture pursuant to the provisions of this Article IX may bear a
notation as to any matter provided for in such supplemental indenture.  If the
Company or the Trustee shall so determine, new Debt Securities so modified as to
conform, in the opinion of the Board of Directors of the Company, to any
modification of this Indenture contained in any such supplemental indenture may
be prepared and executed by the Company, authenticated by the Trustee or the
Authenticating Agent and delivered in exchange for the Debt Securities then
outstanding.

 


SECTION 9.05       EVIDENCE OF COMPLIANCE OF SUPPLEMENTAL INDENTURE TO BE
FURNISHED TO TRUSTEE.


 

The Trustee, subject to the provisions of Sections 6.01 and 6.02, shall, in
addition to the documents required by Section 14.06, receive an Officers’
Certificate and an Opinion of Counsel as conclusive evidence that any
supplemental indenture executed pursuant hereto complies with the requirements
of this Article IX.  The Trustee shall receive an Opinion of Counsel as
conclusive evidence that any supplemental indenture executed pursuant to this
Article IX is authorized or permitted by, and conforms to, the terms of this
Article IX and that it is proper for the Trustee under the provisions of this
Article IX to join in the execution thereof.

 


ARTICLE X
REDEMPTION OF SECURITIES


 


SECTION 10.01     OPTIONAL REDEMPTION.


 

At any time the Company shall have the right, subject to the receipt by the
Company of prior approval from the OTS, if then required under applicable
capital guidelines or policies of the OTS, to redeem the Debt Securities, in
whole or in part, on any January 7, April 7,

 

46

--------------------------------------------------------------------------------


 

July 7 or October 7 on or after January 7, 2008 (the “Redemption Date”), at the
Redemption Price.

 


SECTION 10.02     SPECIAL EVENT REDEMPTION.


 

If a Special Event shall occur and be continuing, the Company shall have the
right, subject to the receipt by the Company of prior approval from the OTS if
then required under applicable capital guidelines or policies of the OTS, to
redeem the Debt Securities, in whole but not in part, at any time within 90 days
following the occurrence of such Special Event (the “Special Redemption Date”),
at the Special Redemption Price.

 


SECTION 10.03     NOTICE OF REDEMPTION; SELECTION OF DEBT SECURITIES.


 

In case the Company shall desire to exercise the right to redeem all, or, as the
case may be, any part of the Debt Securities, it shall fix a date for redemption
and shall mail a notice of such redemption at least 30 and not more than 60 days
prior to the date fixed for redemption to the holders of Debt Securities so to
be redeemed as a whole or in part at their last addresses as the same appear on
the Debt Security Register.  Such mailing shall be by first class mail.  The
notice if mailed in the manner herein provided shall be conclusively presumed to
have been duly given, whether or not the holder receives such notice.  In any
case, failure to give such notice by mail or any defect in the notice to the
holder of any Debt Security designated for redemption as a whole or in part
shall not affect the validity of the proceedings for the redemption of any other
Debt Security.

 

Each such notice of redemption shall specify the CUSIP number, if any, of the
Debt Securities to be redeemed, the date fixed for redemption, the redemption
price at which Debt Securities are to be redeemed, the place or places of
payment, that payment will be made upon presentation and surrender of such Debt
Securities, that interest accrued to the date fixed for redemption will be paid
as specified in said notice, and that on and after said date interest thereon or
on the portions thereof to be redeemed will cease to accrue. If less than all
the Debt Securities are to be redeemed the notice of redemption shall specify
the numbers of the Debt Securities to be redeemed.  In case the Debt Securities
are to be redeemed in part only, the notice of redemption shall state the
portion of the principal amount thereof to be redeemed and shall state that on
and after the date fixed for redemption, upon surrender of such Debt Security, a
new Debt Security or Debt Securities in principal amount equal to the unredeemed
portion thereof will be issued.

 

Prior to 10:00 a.m. New York City time on the Redemption Date or the Special
Redemption Date specified in the notice of redemption given as provided in this
Section, the Company will deposit with the Trustee or with one or more Paying
Agents an amount of money sufficient to redeem on the redemption date all the
Debt Securities so called for redemption at the appropriate redemption price,
together with accrued interest to the date fixed for redemption.

 

The Company will give the Trustee notice not less than 45 nor more than 60 days
prior to the redemption date as to the redemption price at which the Debt
Securities are to be redeemed and the aggregate principal amount of Debt
Securities to be redeemed and the Trustee

 

47

--------------------------------------------------------------------------------


 

shall select, in such manner as in its sole discretion it shall deem appropriate
and fair, the Debt Securities or portions thereof (in integral multiples of
$1,000) to be redeemed.

 


SECTION 10.04     PAYMENT OF DEBT SECURITIES CALLED FOR REDEMPTION.


 

If notice of redemption has been given as provided in Section 10.03, the Debt
Securities or portions of Debt Securities with respect to which such notice has
been given shall become due and payable on the Redemption Date or the Special
Redemption Date (as the case may be) and at the place or places stated in such
notice at the applicable redemption price, together with interest accrued to the
date fixed for redemption, and on and after said Redemption Date or the Special
Redemption Date (unless the Company shall default in the payment of such Debt
Securities at the redemption price, together with interest accrued to said date)
interest on the Debt Securities or portions of Debt Securities so called for
redemption shall cease to accrue.  On presentation and surrender of such Debt
Securities at a place of payment specified in said notice, such Debt Securities
or the specified portions thereof shall be paid and redeemed by the Company at
the applicable redemption price, together with interest accrued thereon to the
Redemption Date or the Special Redemption Date (as the case may be).

 

Upon presentation of any Debt Security redeemed in part only, the Company shall
execute and the Trustee shall authenticate and make available for delivery to
the holder thereof, at the expense of the Company, a new Debt Security or Debt
Securities of authorized denominations in principal amount equal to the
unredeemed portion of the Debt Security so presented.

 


ARTICLE XI
CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE


 


SECTION 11.01     COMPANY MAY CONSOLIDATE, ETC., ON CERTAIN TERMS.


 

Nothing contained in this Indenture or in the Debt Securities shall prevent any
consolidation or merger of the Company with or into any other corporation or
corporations (whether or not affiliated with the Company) or successive
consolidations or mergers in which the Company or its successor or successors
shall be a party or parties, or shall prevent any sale, conveyance, transfer or
other disposition of the property or capital stock of the Company or its
successor or successors as an entirety, or substantially as an entirety, to any
other corporation (whether or not affiliated with the Company, or its successor
or successors) authorized to acquire and operate the same; provided, however,
that the Company hereby covenants and agrees that, upon any such consolidation,
merger (where the Company is not the surviving corporation), sale, conveyance,
transfer or other disposition, the due and punctual payment of all payments due
on all of the Debt Securities in accordance with their terms, according to their
tenor, and the due and punctual performance and observance of all the covenants
and conditions of this Indenture to be kept or performed by the Company, shall
be expressly assumed by supplemental indenture reasonably satisfactory in form
to the Trustee executed and delivered to the Trustee by the entity formed by
such consolidation, or into which the Company shall have been merged, or by the
entity which shall have acquired such property or capital stock.

 

48

--------------------------------------------------------------------------------


 


SECTION 11.02     SUCCESSOR ENTITY TO BE SUBSTITUTED.


 

In case of any such consolidation, merger, sale, conveyance, transfer or other
disposition and upon the assumption by the successor entity, by supplemental
indenture, executed and delivered to the Trustee and reasonably satisfactory in
form to the Trustee, of the due and punctual payment of the principal of and
premium, if any, and interest on all of the Debt Securities and the due and
punctual performance and observance of all of the covenants and conditions of
this Indenture to be performed or observed by the Company, such successor entity
shall succeed to and be substituted for the Company, with the same effect as if
it had been named herein as the Company, and thereupon the predecessor entity
shall be relieved of any further liability or obligation hereunder or upon the
Debt Securities.  Such successor entity thereupon may cause to be signed, and
may issue either in its own name or in the name of the Company, any or all of
the Debt Securities issuable hereunder which theretofore shall not have been
signed by the Company and delivered to the Trustee or the Authenticating Agent;
and, upon the order of such successor entity instead of the Company and subject
to all the terms, conditions and limitations in this Indenture prescribed, the
Trustee or the Authenticating Agent shall authenticate and deliver any Debt
Securities which previously shall have been signed and delivered by the officers
of the Company, to the Trustee or the Authenticating Agent for authentication,
and any Debt Securities which such successor entity thereafter shall cause to be
signed and delivered to the Trustee or the Authenticating Agent for that
purpose.  All the Debt Securities so issued shall in all respects have the same
legal rank and benefit under this Indenture as the Debt Securities theretofore
or thereafter issued in accordance with the terms of this Indenture as though
all of such Debt Securities had been issued at the date of the execution hereof.

 


SECTION 11.03     OPINION OF COUNSEL TO BE GIVEN TO TRUSTEE.


 

The Trustee, subject to the provisions of Sections 6.01 and 6.02, shall receive,
in addition to the Opinion of Counsel required by Section 9.05, an Opinion of
Counsel as conclusive evidence that any consolidation, merger, sale, conveyance,
transfer or other disposition, and any assumption, permitted or required by the
terms of this Article XI complies with the provisions of this Article XI.

 


ARTICLE XII
SATISFACTION AND DISCHARGE OF INDENTURE


 


SECTION 12.01     DISCHARGE OF INDENTURE.


 

When (a) the Company shall deliver to the Trustee for cancellation all Debt
Securities theretofore authenticated (other than any Debt Securities which shall
have been destroyed, lost or stolen and which shall have been replaced or paid
as provided in Section 2.06) and not theretofore canceled, or (b) all the Debt
Securities not theretofore canceled or delivered to the Trustee for cancellation
shall have become due and payable, or are by their terms to become due and
payable within one year or are to be called for redemption within one year under
arrangements satisfactory to the Trustee for the giving of notice of redemption,
and the Company shall deposit with the Trustee, in trust, funds, which shall be
immediately due and payable, sufficient to pay at maturity or upon redemption
all of the Debt Securities (other than any Debt

 

49

--------------------------------------------------------------------------------


 

Securities which shall have been destroyed, lost or stolen and which shall have
been replaced or paid as provided in Section 2.06) not theretofore canceled or
delivered to the Trustee for cancellation, including principal and premium, if
any, and interest due or to become due to such date of maturity or redemption
date, as the case may be, but excluding, however, the amount of any moneys for
the payment of principal of, and premium, if any, or interest on the Debt
Securities (1) theretofore repaid to the Company in accordance with the
provisions of Section 12.04, or (2) paid to any state or to the District of
Columbia pursuant to its unclaimed property or similar laws, and if in the case
of either clause (a) or clause (b) the Company shall also pay or cause to be
paid all other sums payable hereunder by the Company, then this Indenture shall
cease to be of further effect except for the provisions of Sections 2.05, 2.06,
3.01, 3.02, 3.04, 6.06, 6.09 and 12.04 hereof, which shall survive until such
Debt Securities shall mature or are redeemed, as the case may be, and are paid. 
Thereafter, Sections 6.06, 6.09 and 12.04 shall survive, and the Trustee, on
demand of the Company accompanied by an Officers’ Certificate and an Opinion of
Counsel, each stating that all conditions precedent herein provided for relating
to the satisfaction and discharge of this Indenture have been complied with, and
at the cost and expense of the Company, shall execute proper instruments
acknowledging satisfaction of and discharging this Indenture, the Company,
however, hereby agreeing to reimburse the Trustee for any costs or expenses
thereafter reasonably and properly incurred by the Trustee in connection with
this Indenture or the Debt Securities.

 


SECTION 12.02     DEPOSITED MONEYS TO BE HELD IN TRUST BY TRUSTEE.


 

Subject to the provisions of Section 12.04, all moneys deposited with the
Trustee pursuant to Section 12.01 shall be held in trust and applied by it to
the payment, either directly or through any Paying Agent (including the Company
if acting as its own Paying Agent), to the holders of the particular Debt
Securities for the payment of which such moneys have been deposited with the
Trustee, of all sums due and to become due thereon for principal, and premium,
if any, and interest.

 


SECTION 12.03     PAYING AGENT TO REPAY MONEYS HELD.


 

Upon the satisfaction and discharge of this Indenture, all moneys then held by
any Paying Agent of the Debt Securities (other than the Trustee) shall, upon
demand of the Company, be repaid to the Company or paid to the Trustee, and
thereupon such Paying Agent shall be released from all further liability with
respect to such moneys.

 


SECTION 12.04     RETURN OF UNCLAIMED MONEYS.


 

Any moneys deposited with or paid to the Trustee or any Paying Agent for payment
of the principal of, and premium, if any, or interest on Debt Securities and not
applied but remaining unclaimed by the holders of Debt Securities for two years
after the date upon which the principal of, and premium, if any, or interest on
such Debt Securities, as the case may be, shall have become due and payable,
shall be repaid to the Company by the Trustee or such Paying Agent on written
demand; and the holder of any of the Debt Securities shall thereafter look only
to the Company for any payment which such holder may be entitled to collect and
all liability of the Trustee or such Paying Agent with respect to such moneys
shall thereupon cease.

 

50

--------------------------------------------------------------------------------


 


ARTICLE XIII
IMMUNITY OF INCORPORATORS, STOCKHOLDERS,
OFFICERS AND DIRECTORS


 


SECTION 13.01     INDENTURE AND DEBT SECURITIES SOLELY CORPORATE OBLIGATIONS.


 

No recourse for the payment of the principal of or premium, if any, or interest
on any Debt Security, or for any claim based thereon or otherwise in respect
thereof, and no recourse under or upon any obligation, covenant or agreement of
the Company in this Indenture or in any supplemental indenture, or in any such
Debt Security, or because of the creation of any indebtedness represented
thereby, shall be had against any incorporator, stockholder, officer, director,
employee or agent, as such, past, present or future, of the Company or of any
predecessor or successor corporation of the Company, either directly or through
the Company or any successor corporation of the Company, whether by virtue of
any constitution, statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise; it being expressly understood that all such
liability is hereby expressly waived and released as a condition of, and as a
consideration for, the execution of this Indenture and the issue of the Debt
Securities.

 


ARTICLE XIV
MISCELLANEOUS PROVISIONS


 


SECTION 14.01     SUCCESSORS.


 

All the covenants, stipulations, promises and agreements of the Company
contained in this Indenture shall bind its successors and assigns whether so
expressed or not.

 


SECTION 14.02     OFFICIAL ACTS BY SUCCESSOR ENTITY.


 

Any act or proceeding by any provision of this Indenture authorized or required
to be done or performed by any board, committee or officer of the Company shall
and may be done and performed with like force and effect by the like board,
committee, officer or other authorized Person of any entity that shall at the
time be the lawful successor of the Company.

 


SECTION 14.03     SURRENDER OF COMPANY POWERS.


 

The Company by instrument in writing executed by authority of 2/3 (two-thirds)
of its Board of Directors and delivered to the Trustee may surrender any of the
powers reserved to the Company and thereupon such power so surrendered shall
terminate both as to the Company and as to any permitted successor.

 


SECTION 14.04     ADDRESSES FOR NOTICES, ETC.


 

Any notice or demand which by any provision of this Indenture is required or
permitted to be given or served by the Trustee or by the Securityholders on the
Company may be given or served in writing by being deposited postage prepaid by
registered or certified mail in a post office letter box addressed (until
another address is filed by the Company with the Trustee for such purpose) to
the Company at 225 South Main Avenue, Sioux Falls, South Dakota 57104,
Attention: Curtis L. Hage.  Any notice, direction, request or demand by any
Securityholder or the

 

51

--------------------------------------------------------------------------------


 

Company to or upon the Trustee shall be deemed to have been sufficiently given
or made, for all purposes, if given or made in writing at the office of
Wilmington Trust Company at Rodney Square North, 1100 North Market Street,
Wilmington, Delaware 19890, Attention: Corporate Trust Administrator.

 


SECTION 14.05     GOVERNING LAW.


 

This Indenture and each Debt Security shall be deemed to be a contract made
under the law of the State of New York, and for all purposes shall be governed
by and construed in accordance with the law of said State, without regard to
conflict of laws principles thereof.

 


SECTION 14.06     EVIDENCE OF COMPLIANCE WITH CONDITIONS PRECEDENT.


 

Upon any application or demand by the Company to the Trustee to take any action
under any of the provisions of this Indenture, the Company shall furnish to the
Trustee an Officers’ Certificate stating that in the opinion of the signers all
conditions precedent, if any, provided for in this Indenture relating to the
proposed action have been complied with and an Opinion of Counsel stating that,
in the opinion of such counsel, all such conditions precedent have been complied
with (except that no such Opinion of Counsel is required to be furnished to the
Trustee in connection with the authentication and issuance of Debt Securities
issued on the date of this Indenture).

 

Each certificate or opinion provided for in this Indenture and delivered to the
Trustee with respect to compliance with a condition or covenant provided for in
this Indenture (except certificates delivered pursuant to Section 3.05) shall
include (a) a statement that the person making such certificate or opinion has
read such covenant or condition; (b) a brief statement as to the nature and
scope of the examination or investigation upon which the statements or opinions
contained in such certificate or opinion are based; (c) a statement that, in the
opinion of such person, he or she has made such examination or investigation as
is necessary to enable him or her to express an informed opinion as to whether
or not such covenant or condition has been complied with; and (d) a statement as
to whether or not, in the opinion of such person, such condition or covenant has
been complied with.

 


SECTION 14.07     NON-BUSINESS DAYS.


 

In any case where the date of payment of interest on or principal of the Debt
Securities is not a Business Day, the payment of such interest on or principal
of the Debt Securities need not be made on such date but may be made on the next
succeeding Business Day, with the same force and effect as if made on the date
of payment, except if such Business Day is in the next succeeding calendar year,
such payment will be made on the immediately preceding Business Day.

 


SECTION 14.08     TABLE OF CONTENTS, HEADINGS, ETC.


 

The table of contents and the titles and headings of the articles and sections
of this Indenture have been inserted for convenience of reference only, are not
to be considered a part hereof, and shall in no way modify or restrict any of
the terms or provisions hereof.

 

52

--------------------------------------------------------------------------------


 


SECTION 14.09     EXECUTION IN COUNTERPARTS.


 

This Indenture may be executed in any number of counterparts, each of which
shall be an original, but such counterparts shall together constitute but one
and the same instrument.

 


SECTION 14.10     SEPARABILITY.


 

In case any one or more of the provisions contained in this Indenture or in the
Debt Securities shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Indenture or of such Debt
Securities, but this Indenture and such Debt Securities shall be construed as if
such invalid or illegal or unenforceable provision had never been contained
herein or therein.

 


SECTION 14.11     ASSIGNMENT.


 

Subject to Article XI, the Company will have the right at all times to assign
any of its rights or obligations under this Indenture to a direct or indirect
wholly owned Subsidiary of the Company, provided, that, in the event of any such
assignment, the Company will remain liable for all such obligations. Subject to
the foregoing, this Indenture is binding upon and inures to the benefit of the
parties hereto and their respective successors and assigns. This Indenture may
not otherwise be assigned by the parties thereto.

 


SECTION 14.12     ACKNOWLEDGMENT OF RIGHTS.


 

The Company acknowledges that, with respect to any Debt Securities held by the
Trust or the Institutional Trustee of the Trust, if the Institutional Trustee of
the Trust fails to enforce its rights under this Indenture as the holder of Debt
Securities held as the assets of the Trust after the holders of a majority in
Liquidation Amount of the Capital Securities of the Trust have so directed in
writing such Institutional Trustee, a holder of record of such Capital
Securities may to the fullest extent permitted by law institute legal
proceedings directly against the Company to enforce such Institutional Trustee’s
rights under this Indenture without first instituting any legal proceedings
against such Institutional Trustee or any other Person.  Notwithstanding the
foregoing, if an Event of Default has occurred and is continuing and such event
is attributable to the failure of the Company to pay interest (or premium, if
any) or principal on the Debt Securities on the date such interest (or premium,
if any) or principal is otherwise due and payable (or in the case of redemption,
on the redemption date), the Company acknowledges that a holder of record of
Capital Securities of the Trust may directly institute a proceeding against the
Company for enforcement of payment to such holder directly of the principal of
(or premium, if any) or interest on the Debt Securities having an aggregate
principal amount equal to the aggregate Liquidation Amount of the Capital
Securities of such holder on or after the respective due date specified in the
Debt Securities.

 

53

--------------------------------------------------------------------------------


 


ARTICLE XV
SUBORDINATION OF DEBT SECURITIES


 


SECTION 15.01     AGREEMENT TO SUBORDINATE.


 

The Company covenants and agrees, and each holder of Debt Securities issued
hereunder and under any supplemental indenture (the “Additional Provisions”) by
such Securityholder’s acceptance thereof likewise covenants and agrees, that all
Debt Securities shall be issued subject to the provisions of this Article XV;
and each holder of a Debt Security, whether upon original issue or upon transfer
or assignment thereof, accepts and agrees to be bound by such provisions.

 

The payment by the Company of the payments due on all Debt Securities issued
hereunder and under any Additional Provisions shall, to the extent and in the
manner hereinafter set forth, be subordinated and junior in right of payment to
the prior payment in full of all Senior Indebtedness of the Company, whether
outstanding at the date of this Indenture or thereafter incurred.

 

No provision of this Article XV shall prevent the occurrence of any default or
Event of Default hereunder.

 


SECTION 15.02     DEFAULT ON SENIOR INDEBTEDNESS.


 

In the event and during the continuation of any default by the Company in the
payment of principal, premium, interest or any other payment due on any Senior
Indebtedness of the Company following any applicable grace period, or in the
event that the maturity of any Senior Indebtedness of the Company has been
accelerated because of a default, and such acceleration has not been rescinded
or canceled and such Senior Indebtedness has not been paid in full, then, in
either case, no payment shall be made by the Company with respect to the
payments due on the Debt Securities.

 

In the event that, notwithstanding the foregoing, any payment shall be received
by the Trustee when such payment is prohibited by the preceding paragraph of
this Section 15.02, such payment shall, subject to Section 15.06, be held in
trust for the benefit of, and shall be paid over or delivered to, the holders of
Senior Indebtedness or their respective representatives, or to the trustee or
trustees under any indenture pursuant to which any of such Senior Indebtedness
may have been issued, as their respective interests may appear, but only to the
extent that the holders of the Senior Indebtedness (or their representative or
representatives or a trustee) notify the Trustee in writing within 90 days of
such payment of the amounts then due and owing on the Senior Indebtedness and
only the amounts specified in such notice to the Trustee shall be paid to the
holders of Senior Indebtedness.

 


SECTION 15.03     LIQUIDATION; DISSOLUTION; BANKRUPTCY.


 

Upon any payment by the Company or distribution of assets of the Company of any
kind or character, whether in cash, property or securities, to creditors upon
any dissolution or winding-up or liquidation or reorganization of the Company,
whether voluntary or involuntary or in bankruptcy, insolvency, receivership or
other proceedings, all amounts due upon all Senior

 

54

--------------------------------------------------------------------------------


 

Indebtedness of the Company shall first be paid in full, or payment thereof
provided for in money in accordance with its terms, before any payment is made
by the Company on the Debt Securities; and upon any such dissolution or
winding-up or liquidation or reorganization, any payment by the Company, or
distribution of assets of the Company of any kind or character, whether in cash,
property or securities, to which the Securityholders or the Trustee would be
entitled to receive from the Company, except for the provisions of this
Article XV, shall be paid by the Company, or by any receiver, trustee in
bankruptcy, liquidating trustee, agent or other Person making such payment or
distribution, or by the Securityholders or by the Trustee under this Indenture
if received by them or it, directly to the holders of Senior Indebtedness of the
Company (pro rata to such holders on the basis of the respective amounts of
Senior Indebtedness held by such holders, as calculated by the Company) or their
representative or representatives, or to the trustee or trustees under any
indenture pursuant to which any instruments evidencing such Senior Indebtedness
may have been issued, as their respective interests may appear, to the extent
necessary to pay such Senior Indebtedness in full, in money or money’s worth,
after giving effect to any concurrent payment or distribution to or for the
holders of such Senior Indebtedness, before any payment or distribution is made
to the Securityholders.

 

In the event that, notwithstanding the foregoing, any payment or distribution of
assets of the Company of any kind or character, whether in cash, property or
securities, prohibited by the foregoing, shall be received by the Trustee before
all Senior Indebtedness of the Company is paid in full, or provision is made for
such payment in money in accordance with its terms, such payment or distribution
shall be held in trust for the benefit of and shall be paid over or delivered to
the holders of such Senior Indebtedness or their representative or
representatives, or to the trustee or trustees under any indenture pursuant to
which any instruments evidencing such Senior Indebtedness may have been issued,
as their respective interests may appear, as calculated by the Company, for
application to the payment of all Senior Indebtedness of the Company remaining
unpaid to the extent necessary to pay such Senior Indebtedness in full in money
in accordance with its terms, after giving effect to any concurrent payment or
distribution to or for the benefit of the holders of such Senior Indebtedness.

 

For purposes of this Article XV, the words “cash, property or securities” shall
not be deemed to include shares of stock of the Company as reorganized or
readjusted, or securities of the Company or any other corporation provided for
by a plan of reorganization or readjustment, the payment of which is
subordinated at least to the extent provided in this Article XV with respect to
the Debt Securities to the payment of all Senior Indebtedness of the Company,
that may at the time be outstanding, provided, that (a) such Senior Indebtedness
is assumed by the new corporation, if any, resulting from any such
reorganization or readjustment, and (b) the rights of the holders of such Senior
Indebtedness are not, without the consent of such holders, altered by such
reorganization or readjustment.  The consolidation of the Company with, or the
merger of the Company into, another corporation or the liquidation or
dissolution of the Company following the conveyance or transfer of its property
as an entirety, or substantially as an entirety, to another corporation upon the
terms and conditions provided for in Article IX of this Indenture shall not be
deemed a dissolution, winding-up, liquidation or reorganization for the purposes
of this Section 15.03 if such other corporation shall, as a part of such
consolidation, merger, conveyance or transfer, comply with the conditions stated
in Article IX of this Indenture.  Nothing in Section 15.02 or in this
Section 15.03 shall apply to claims of, or payments to, the Trustee under or
pursuant to Section 6.06 of this Indenture.

 

55

--------------------------------------------------------------------------------


 


SECTION 15.04     SUBROGATION.


 

Subject to the payment in full of all Senior Indebtedness of the Company, the
Securityholders shall be subrogated to the rights of the holders of such Senior
Indebtedness to receive payments or distributions of cash, property or
securities of the Company applicable to such Senior Indebtedness until all
payments due on the Debt Securities shall be paid in full; and, for the purposes
of such subrogation, no payments or distributions to the holders of such Senior
Indebtedness of any cash, property or securities to which the Securityholders or
the Trustee would be entitled except for the provisions of this Article XV, and
no payment over pursuant to the provisions of this Article XV to or for the
benefit of the holders of such Senior Indebtedness by Securityholders or the
Trustee, shall, as between the Company, its creditors other than holders of
Senior Indebtedness of the Company, and the holders of the Debt Securities be
deemed to be a payment or distribution by the Company to or on account of such
Senior Indebtedness.  It is understood that the provisions of this Article XV
are and are intended solely for the purposes of defining the relative rights of
the holders of the Debt Securities, on the one hand, and the holders of such
Senior Indebtedness, on the other hand.

 

Nothing contained in this Article XV or elsewhere in this Indenture, any
Additional Provisions or in the Debt Securities is intended to or shall impair,
as between the Company, its creditors other than the holders of Senior
Indebtedness of the Company, and the holders of the Debt Securities, the
obligation of the Company, which is absolute and unconditional, to pay to the
holders of the Debt Securities all payments on the Debt Securities as and when
the same shall become due and payable in accordance with their terms, or is
intended to or shall affect the relative rights of the holders of the Debt
Securities and creditors of the Company, other than the holders of Senior
Indebtedness of the Company, nor shall anything herein or therein prevent the
Trustee or the holder of any Debt Security from exercising all remedies
otherwise permitted by applicable law upon default under this Indenture, subject
to the rights, if any, under this Article XV of the holders of such Senior
Indebtedness in respect of cash, property or securities of the Company received
upon the exercise of any such remedy.

 

Upon any payment or distribution of assets of the Company referred to in this
Article XV, the Trustee, subject to the provisions of Article VI of this
Indenture, and the Securityholders shall be entitled to conclusively rely upon
any order or decree made by any court of competent jurisdiction in which such
dissolution, winding-up, liquidation or reorganization proceedings are pending,
or a certificate of the receiver, trustee in bankruptcy, liquidation trustee,
agent or other Person making such payment or distribution, delivered to the
Trustee or to the Securityholders, for the purposes of ascertaining the Persons
entitled to participate in such distribution, the holders of Senior Indebtedness
and other indebtedness of the Company, the amount thereof or payable thereon,
the amount or amounts paid or distributed thereon and all other facts pertinent
thereto or to this Article XV.

 


SECTION 15.05     TRUSTEE TO EFFECTUATE SUBORDINATION.


 

Each Securityholder by such Securityholder’s acceptance thereof authorizes and
directs the Trustee on such Securityholder’s behalf to take such action as may
be necessary or appropriate to effectuate the subordination provided in this
Article XV and appoints the Trustee such Securityholder’s attorney-in-fact for
any and all such purposes.

 

56

--------------------------------------------------------------------------------


 


SECTION 15.06     NOTICE BY THE COMPANY.


 

The Company shall give prompt written notice to a Responsible Officer of the
Trustee at the Principal Office of the Trustee of any fact known to the Company
that would prohibit the making of any payment of moneys to or by the Trustee in
respect of the Debt Securities pursuant to the provisions of this Article XV. 
Notwithstanding the provisions of this Article XV or any other provision of this
Indenture or any Additional Provisions, the Trustee shall not be charged with
knowledge of the existence of any facts that would prohibit the making of any
payment of moneys to or by the Trustee in respect of the Debt Securities
pursuant to the provisions of this Article XV, unless and until a Responsible
Officer of the Trustee at the Principal Office of the Trustee shall have
received written notice thereof from the Company or a holder or holders of
Senior Indebtedness or from any trustee therefor; and before the receipt of any
such written notice, the Trustee, subject to the provisions of Article VI of
this Indenture, shall be entitled in all respects to assume that no such facts
exist; provided, however, that if the Trustee shall not have received the notice
provided for in this Section 15.06 at least two Business Days prior to the date
upon which by the terms hereof any money may become payable for any purpose
(including, without limitation, the payment of the principal of (or premium, if
any) or interest on any Debt Security), then, anything herein contained to the
contrary notwithstanding, the Trustee shall have full power and authority to
receive such money and to apply the same to the purposes for which they were
received, and shall not be affected by any notice to the contrary that may be
received by it within two Business Days prior to such date.

 

The Trustee, subject to the provisions of Article VI of this Indenture, shall be
entitled to conclusively rely on the delivery to it of a written notice by a
Person representing himself or herself to be a holder of Senior Indebtedness of
the Company (or a trustee or representative on behalf of such holder) to
establish that such notice has been given by a holder of such Senior
Indebtedness or a trustee or representative on behalf of any such holder or
holders.  In the event that the Trustee determines in good faith that further
evidence is required with respect to the right of any Person as a holder of such
Senior Indebtedness to participate in any payment or distribution pursuant to
this Article XV, the Trustee may request such Person to furnish evidence to the
reasonable satisfaction of the Trustee as to the amount of such Senior
Indebtedness held by such Person, the extent to which such Person is entitled to
participate in such payment or distribution and any other facts pertinent to the
rights of such Person under this Article XV, and, if such evidence is not
furnished, the Trustee may defer any payment to such Person pending judicial
determination as to the right of such Person to receive such payment.

 


SECTION 15.07     RIGHTS OF THE TRUSTEE; HOLDERS OF SENIOR INDEBTEDNESS.


 

The Trustee in its individual capacity shall be entitled to all the rights set
forth in this Article XV in respect of any Senior Indebtedness at any time held
by it, to the same extent as any other holder of Senior Indebtedness, and
nothing in this Indenture or any Additional Provisions shall deprive the Trustee
of any of its rights as such holder.

 

With respect to the holders of Senior Indebtedness of the Company, the Trustee
undertakes to perform or to observe only such of its covenants and obligations
as are specifically set forth in this Article XV, and no implied covenants or
obligations with respect to the holders of such Senior Indebtedness shall be
read into this Indenture or any Additional Provisions against

 

57

--------------------------------------------------------------------------------


 

the Trustee.  The Trustee shall not owe or be deemed to owe any fiduciary duty
to the holders of such Senior Indebtedness and, subject to the provisions of
Article VI of this Indenture, the Trustee shall not be liable to any holder of
such Senior Indebtedness if it shall pay over or deliver to Securityholders, the
Company or any other Person money or assets to which any holder of such Senior
Indebtedness shall be entitled by virtue of this Article XV or otherwise.

 

Nothing in this Article XV shall apply to claims of, or payments to, the Trustee
under or pursuant to Section 6.06.

 


SECTION 15.08     SUBORDINATION MAY NOT BE IMPAIRED.


 

No right of any present or future holder of any Senior Indebtedness of the
Company to enforce subordination as herein provided shall at any time in any way
be prejudiced or impaired by any act or failure to act on the part of the
Company, or by any act or failure to act, in good faith, by any such holder, or
by any noncompliance by the Company, with the terms, provisions and covenants of
this Indenture, regardless of any knowledge thereof that any such holder may
have or otherwise be charged with.

 

Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Indebtedness of the Company may, at any time and from time to
time, without the consent of or notice to the Trustee or the Securityholders,
without incurring responsibility to the Securityholders and without impairing or
releasing the subordination provided in this Article XV or the obligations
hereunder of the holders of the Debt Securities to the holders of such Senior
Indebtedness, do any one or more of the following: (a) change the manner, place
or terms of payment or extend the time of payment of, or renew or alter, such
Senior Indebtedness, or otherwise amend or supplement in any manner such Senior
Indebtedness or any instrument evidencing the same or any agreement under which
such Senior Indebtedness is outstanding; (b) sell, exchange, release or
otherwise deal with any property pledged, mortgaged or otherwise securing such
Senior Indebtedness; (c) release any Person liable in any manner for the
collection of such Senior Indebtedness; and (d) exercise or refrain from
exercising any rights against the Company, and any other Person.

 

Wilmington Trust Company, in its capacity as Trustee, hereby accepts the trusts
in this Indenture declared and provided, upon the terms and conditions herein
above set forth.

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed by their respective officers thereunto duly authorized, as of the day
and year first above written.

 

 

HF FINANCIAL CORP.

 

 

 

 

 

By:

 

 

 

Curtis L. Hage

 

Chairman, President and Chief Executive
Officer

 

 

 

 

 

WILMINGTON TRUST COMPANY,

 

as Trustee

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF FLOATING RATE JUNIOR SUBORDINATED DEBT SECURITY DUE 2033

 

[FORM OF FACE OF SECURITY]

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS OR ANY OTHER
APPLICABLE SECURITIES LAWS.  NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.  THE HOLDER OF THIS SECURITY BY ITS
ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY ONLY
(A) TO THE COMPANY, (B) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), TO A PERSON THE HOLDER REASONABLY BELIEVES IS A “QUALIFIED
INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN
THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT TO AN
“ACCREDITED INVESTOR” WITHIN THE MEANING OF SUBPARAGRAPH (a) (1), (2), (3) OR
(7) OF RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THE SECURITY FOR ITS
OWN ACCOUNT, OR FOR THE ACCOUNT OF AN “ACCREDITED INVESTOR,” FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, OR (D) PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
SUBJECT TO THE COMPANY’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER
PURSUANT TO CLAUSES (C) OR (D) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO IT IN ACCORDANCE WITH THE
INDENTURE, A COPY OF WHICH MAY BE OBTAINED FROM THE COMPANY.  THE HOLDER OF THIS
SECURITY BY ITS ACCEPTANCE HEREOF AGREES THAT IT WILL COMPLY WITH THE FOREGOING
RESTRICTIONS.

 

THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES, REPRESENTS AND
WARRANTS THAT IT WILL NOT ENGAGE IN HEDGING TRANSACTIONS INVOLVING THIS SECURITY
UNLESS SUCH TRANSACTIONS ARE IN COMPLIANCE WITH THE SECURITIES ACT.

 

THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF ALSO AGREES, REPRESENTS AND
WARRANTS THAT IT IS NOT AN EMPLOYEE BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR
OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT

 

A-1

--------------------------------------------------------------------------------


 

INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), (EACH A “PLAN”), OR AN
ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON OF ANY PLAN’S
INVESTMENT IN THE ENTITY AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN MAY
ACQUIRE OR HOLD THIS SECURITY OR ANY INTEREST THEREIN, UNLESS SUCH PURCHASER OR
HOLDER IS ELIGIBLE FOR THE EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT OF
LABOR PROHIBITED TRANSACTION CLASS EXEMPTION 96-23, 95-60, 91-38, 90-1 OR 84-14
OR ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS SECURITY IS
NOT PROHIBITED BY SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE WITH RESPECT
TO SUCH PURCHASE OR HOLDING.  ANY PURCHASER OR HOLDER OF THIS SECURITY OR ANY
INTEREST THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING
THEREOF THAT EITHER (i) IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF
SECTION 3(3) OF ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS
APPLICABLE, A TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT
PLAN OR PLAN, OR ANY OTHER PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE
BENEFIT PLAN OR PLAN TO FINANCE SUCH PURCHASE, OR (ii) SUCH PURCHASE WILL NOT
RESULT IN A PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE FOR WHICH THERE IS NO APPLICABLE STATUTORY OR ADMINISTRATIVE EXEMPTION.

 

IN CONNECTION WITH ANY TRANSFER, THE HOLDER OF THIS SECURITY WILL DELIVER TO THE
REGISTRAR AND TRANSFER AGENT SUCH CERTIFICATES AND OTHER INFORMATION AS MAY BE
REQUIRED BY THE INDENTURE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE
FOREGOING RESTRICTIONS.

 

THIS SECURITY WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 AND MULTIPLES OF $1,000 IN EXCESS
THEREOF.  ANY ATTEMPTED TRANSFER OF THIS SECURITY IN A BLOCK HAVING A PRINCIPAL
AMOUNT OF LESS THAN $100,000 SHALL BE DEEMED TO BE VOID AND OF NO LEGAL EFFECT
WHATSOEVER. ANY SUCH PURPORTED TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER
OF THIS SECURITY FOR ANY PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
DISTRIBUTIONS ON THIS SECURITY, AND SUCH PURPORTED TRANSFEREE SHALL BE DEEMED TO
HAVE NO INTEREST WHATSOEVER IN THIS SECURITY.

 

THIS OBLIGATION IS NOT A DEPOSIT AND IS NOT INSURED BY THE UNITED STATES OR ANY
AGENCY OR FUND OF THE UNITED STATES, INCLUDING THE FEDERAL DEPOSIT INSURANCE
CORPORATION (THE “FDIC”).  THIS OBLIGATION IS SUBORDINATED TO THE CLAIMS OF
DEPOSITORS AND THE CLAIMS OF GENERAL AND SECURED CREDITORS OF THE COMPANY, IS

 

A-2

--------------------------------------------------------------------------------


 

INELIGIBLE AS COLLATERAL FOR A LOAN BY THE COMPANY OR ANY OF ITS SUBSIDIARIES
AND IS NOT SECURED.

 

A-3

--------------------------------------------------------------------------------


 

Floating Rate Junior Subordinated Debt Security due 2033

 

of

 

HF FINANCIAL CORP.

 

HF Financial Corp., a savings and loan holding company incorporated inDelaware
(the “Company”), for value received promises to pay to Wilmington Trust Company,
not in its individual capacity but solely as Institutional Trustee for HF
Financial Capital Trust III, a Delaware statutory trust (the “Holder”), or
registered assigns, the principal sum of Five Million One Hundred and Fifty Five
Thousand Dollars ($5,155,000) on January 7, 2033, and to pay interest on said
principal sum from December 19, 2002, or from the most recent interest payment
date (each such date, an “Interest Payment Date”) to which interest has been
paid or duly provided for, quarterly (subject to deferral as set forth herein)
in arrears on January 7, April 7, July 7 and October 7 of each year, commencing
on April 7, 2003, at a variable per annum rate equal to LIBOR (as defined in the
Indenture) plus 3.35% (the “Interest Rate”) (provided, that the applicable
Interest Rate may not exceed 12.5% through the Interest Payment Date in January,
2008) until the principal hereof shall have become due and payable, and on any
overdue principal and (without duplication and to the extent that payment of
such interest is enforceable under applicable law) on any overdue installment of
interest at an annual rate equal to the Interest Rate in effect for each such
Extension Period compounded quarterly.  The amount of interest payable on any
Interest Payment Date shall be computed on the basis of a 360-day year and the
actual number of days elapsed in the relevant interest period.  In the event
that any date on which the principal or interest is payable on this Debt
Security is not a Business Day, then payment payable on such date will be made
on the next succeeding day that is a Business Day, except that, if such Business
Day is in the next succeeding calendar year, such payment shall be made on the
immediately preceding Business Day, in each case with the same force and effect
as if made on such date.  The interest installment so payable, and punctually
paid or duly provided for, on any Interest Payment Date will, as provided in the
Indenture, be paid to the Person in whose name this Debt Security (or one or
more Predecessor Securities, as defined in said Indenture) is registered at the
close of business on the regular record date for such interest installment,
except that interest and any Deferred Interest payable on the Maturity Date
shall be paid to the Person to whom principal is paid.  Any such interest
installment not punctually paid or duly provided for shall forthwith cease to be
payable to the registered holders on such regular record date and may be paid to
the Person in whose name this Debt Security (or one or more Predecessor Debt
Securities) is registered at the close of business on a special record date to
be fixed by the Trustee for the payment of such defaulted interest, notice
whereof shall be given to the registered holders of the Debt Securities not less
than 10 days prior to such special record date, all as more fully provided in
the Indenture.  The principal of and interest on this Debt Security shall be
payable at the office or agency of the Trustee (or other Paying Agent appointed
by the Company) maintained for that purpose in any coin or currency of the
United States of America that at the time of payment is legal tender for payment
of public and private debts; provided, however, that payment of interest may be
made at the option of the Company by check mailed to the registered holder at
such address as shall appear in the Debt Security Register or by wire transfer
to an account appropriately designated by the holder hereof.  Notwithstanding
the foregoing, so long as the holder of this Debt Security is the Institutional
Trustee, the payment of

 

A-4

--------------------------------------------------------------------------------


 

the principal of and interest on this Debt Security will be made in immediately
available funds at such place and to such account as may be designated by the
Trustee.

 

So long as no Event of Default has occurred and is continuing, the Company shall
have the right, from time to time and without causing an Event of Default, to
defer payments of interest on the Debt Securities by extending the interest
payment period on the Debt Securities at any time and from time to time during
the term of the Debt Securities, for up to 20 consecutive quarterly periods
(each such extended interest payment period, an “Extension Period”), during
which Extension Period no interest shall be due and payable (except any
Additional Interest that may be due and payable).  During any Extension Period,
interest will continue to accrue on the Debt Securities, and interest on such
accrued interest (such accrued interest and interest thereon referred to herein
as “Deferred Interest”) will accrue at an annual rate equal to the Interest Rate
in effect for each such Extension Period, compounded quarterly from the date
such Deferred Interest would have been payable were it not for the Extension
Period, to the extent permitted by law.  No Extension Period may end on a date
other than an Interest Payment Date.  At the end of any such Extension Period
the Company shall pay all Deferred Interest then accrued and unpaid on the Debt
Securities; provided, however, that no Extension Period may extend beyond the
Maturity Date and provided, further, however, during any such Extension Period,
the Company may not (i) declare or pay any dividends or distributions on, or
redeem, purchase, acquire, or make a liquidation payment with respect to, any of
the Company’s capital stock or (ii) make any payment on or repay, repurchase or
redeem any debt securities of the Company that rank pari passu in all respects
with or junior in interest to the Debt Securities (other than (a) repurchases,
redemptions or other acquisitions of shares of capital stock of the Company
(A) in connection with any employment contract, benefit plan or other similar
arrangement with or for the benefit of one or more employees, officers,
directors or consultants, (B) in connection with a dividend reinvestment or
stockholder stock purchase plan or (C) in connection with the issuance of
capital stock of the Company (or securities convertible into or exercisable for
such capital stock), as consideration in an acquisition transaction entered into
prior to the applicable Extension Period, (b) as a result of any exchange or
conversion of any class or series of the Company’s capital stock (or any capital
stock of a subsidiary of the Company) for any class or series of the Company’s
capital stock or of any class or series of the Company’s indebtedness for any
class or series of the Company’s capital stock, (c) the purchase of fractional
interests in shares of the Company’s capital stock pursuant to the conversion or
exchange provisions of such capital stock or the security being converted or
exchanged, (d) any declaration of a dividend in connection with any
stockholder’s rights plan, or the issuance of rights, stock or other property
under any stockholder’s rights plan, or the redemption or repurchase of rights
pursuant thereto, or (e) any dividend in the form of stock, warrants, options or
other rights where the dividend stock or the stock issuable upon exercise of
such warrants, options or other rights is the same stock as that on which the
dividend is being paid or ranks pari passu with or junior to such stock).  Prior
to the termination of any Extension Period, the Company may further extend such
period, provided, that such period together with all such previous and further
consecutive extensions thereof shall not exceed 20 consecutive quarterly
periods, or extend beyond the Maturity Date.  Upon the termination of any
Extension Period and upon the payment of all Deferred Interest, the Company may
commence a new Extension Period, subject to the foregoing requirements.  No
interest or Deferred Interest shall be due and payable during an Extension
Period, except at the end thereof, but Deferred Interest shall accrue upon each
installment of interest that would otherwise have been due and payable during
such Extension Period until such installment is paid.  The Company

 

A-5

--------------------------------------------------------------------------------


 

must give the Trustee notice of its election to begin such Extension Period at
least one Business Day prior to the earlier of (i) the next succeeding date on
which interest on the Debt Securities would have been payable except for the
election to begin such Extension Period or (ii) the date such interest is
payable, but in any event not later than the related regular record date.

 

The indebtedness evidenced by this Debt Security is, to the extent provided in
the Indenture, subordinate and junior in right of payment to the prior payment
in full of all Senior Indebtedness, and this Debt Security is issued subject to
the provisions of the Indenture with respect thereto.  Each holder of this Debt
Security, by accepting the same, (a) agrees to and shall be bound by such
provisions, (b) authorizes and directs the Trustee on such holder’s behalf to
take such action as may be necessary or appropriate to acknowledge or effectuate
the subordination so provided and (c) appoints the Trustee such holder’s
attorney-in-fact for any and all such purposes.  Each holder hereof, by such
holder’s acceptance hereof, hereby waives all notice of the acceptance of the
subordination provisions contained herein and in the Indenture by each holder of
Senior Indebtedness, whether now outstanding or hereafter incurred, and waives
reliance by each such holder upon said provisions.

 

The Company waives demand, presentment for payment, notice of nonpayment, notice
of protest, and all other notices.

 

This Debt Security shall not be entitled to any benefit under the Indenture
hereinafter referred to and shall not be valid or become obligatory for any
purpose until the certificate of authentication hereon shall have been signed by
or on behalf of the Trustee.

 

The provisions of this Debt Security are continued on the reverse side hereof
and such continued provisions shall for all purposes have the same effect as
though fully set forth at this place.

 

A-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has duly executed this certificate.

 

 

 

HF FINANCIAL CORP.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Curtis L. Hage

 

 

 

 

Chairman, President and Chief Executive
Officer

 

 

 

 

 

 

 

 

 

 

Dated:                 ,       

 

 

 

 

 

CERTIFICATE OF AUTHENTICATION

 

This is one of the Debt Securities referred to in the within-mentioned
Indenture.

 

 

 

WILMINGTON TRUST COMPANY,

 

 

 

 

not in its individual capacity but solely
as the Trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Authorized Officer

 

 

 

 

 

 

 

 

 

 

Dated:                 ,       

 

 

 

 

 

A-7

--------------------------------------------------------------------------------


 

[FORM OF REVERSE OF SECURITY]

 

This Debt Security is one of a duly authorized series of Debt Securities of the
Company, all issued or to be issued pursuant to an Indenture (the “Indenture”),
dated as of December 19, 2002, duly executed and delivered between the Company
and Wilmington Trust Company, as Trustee (the “Trustee”), to which Indenture and
all indentures supplemental thereto reference is hereby made for a description
of the rights, limitations of rights, obligations, duties and immunities
thereunder of the Trustee, the Company and the holders of the Debt Securities
(referred to herein as the “Debt Securities”) of which this Debt Security is a
part.  The summary of the terms of this Debt Security contained herein does not
purport to be complete and is qualified by reference to the Indenture.

 

Upon the occurrence and continuation of a Tax Event, an Investment Company Event
or a Capital Treatment Event (each a “Special Event”), this Debt Security may
become due and payable, in whole but not in part, at any time, within 90 days
following the occurrence of such Tax Event, Investment Company Event or Capital
Treatment Event (the “Special Redemption Date”), as the case may be, at the
Special Redemption Price.  The Company shall also have the right to redeem this
Debt Security at the option of the Company, in whole or in part, on any January
7, April 7, July 7 or October 7 on or after January 7, 2008 (a “Redemption
Date”), at the Redemption Price.

 

Any redemption pursuant to the preceding paragraph will be made, subject to the
receipt by the Company of prior approval from the Office of Thrift Supervision
(the “OTS”) if then required under applicable capital guidelines or policies of
the OTS, upon not less than 30 days’ nor more than 60 days’ notice.  If the Debt
Securities are only partially redeemed by the Company, the Debt Securities will
be redeemed pro rata or by lot or by any other method utilized by the Trustee.

 

“Redemption Price” means 100% of the principal amount of the Debt Securities
being redeemed plus accrued and unpaid interest on such Debt Securities to the
Redemption Date or, in the case of a redemption due to the occurrence of a
Special Event, to the Special Redemption Date if such Special Redemption Date is
on or after January 7, 2008.

 

“Special Redemption Price” means (1) if the Special Redemption Date is before
January 7, 2008, the greater of (a) 100% of the principal amount of the Debt
Securities being redeemed pursuant to Section 10.02 of the Indenture or (b) as
determined by a Quotation Agent, the sum of the present values of the principal
amount payable as part of the Redemption Price with respect to a redemption as
of January 7, 2008, together with the present value of interest payments
calculated at a fixed per annum rate of interest equal to 7.125% over the
Remaining Life of such Debt Securities, discounted to the Special Redemption
Date on a quarterly basis (assuming a 360-day year consisting of twelve 30-day
months) at the Treasury Rate plus .50%, plus, in the case of either (a) or (b),
accrued and unpaid interest on such Debt Securities to the Special Redemption
Date and (2) if the Special Redemption Date is on or after January 7, 2008, the
Redemption Price for such Special Redemption Date.

 

“Comparable Treasury Issue” means, with respect to any Special Redemption Date,
the United States Treasury security selected by the Quotation Agent as having a
maturity

 

A-8

--------------------------------------------------------------------------------


 

comparable to the Remaining Life that would be utilized, at the time of
selection and in accordance with customary financial practice, in pricing new
issues of corporate debt securities of comparable maturity to the Remaining
Life.  If no United States Treasury security has a maturity which is within a
period from three months before to three months after January 7, 2008, the two
most closely corresponding United States Treasury securities shall be used as
the Comparable Treasury Issue, and the Treasury Rate shall be interpolated or
extrapolated on a straight-line basis, rounding to the nearest month using such
securities.

 

“Comparable Treasury Price” means (a)the average of five Reference Treasury
Dealer Quotations for such Special Redemption Date, after excluding the highest
and lowest such Reference Treasury Dealer Quotations, or (b) if the Quotation
Agent receives fewer than five such Reference Treasury Dealer Quotations, the
average of all such Quotations.

 

“Primary Treasury Dealer” means a primary United States Government securities
dealer in New York City.

 

“Quotation Agent” means Salomon Smith Barney Inc. and its successors; provided,
however, that if the foregoing shall cease to be a Primary Treasury Dealer, the
Company shall substitute therefor another Primary Treasury Dealer.

 

“Reference Treasury Dealer” means (i) the Quotation Agent and (ii) any other
Primary Treasury Dealer selected by the Trustee after consultation with the
Company.

 

“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any Special Redemption Date, the average, as determined by
the Quotation Agent, of the bid and asked prices for the Comparable Treasury
Issue (expressed in each case as a percentage of its principal amount) quoted in
writing to the Trustee by such Reference Treasury Dealer at 5:00 p.m., New York
City time, on the third Business Day preceding such Special Redemption Date.

 

“Treasury Rate” means (i) the yield, under the heading which represents the
average for the week immediately prior to the date of calculation, appearing in
the most recently published statistical release designated H.15 (519) or any
successor publication which is published weekly by the Federal Reserve and which
establishes yields on actively traded United States Treasury securities adjusted
to constant maturity under the caption “Treasury Constant Maturities,” for the
maturity corresponding to the Remaining Life (if no maturity is within three
months before or after the Remaining Life, yields for the two published
maturities most closely corresponding to the Remaining Life shall be determined
and the Treasury Rate shall be interpolated or extrapolated from such yields on
a straight-line basis, rounding to the nearest month) or (ii) if such release
(or any successor release) is not published during the week preceding the
calculation date or does not contain such yields, the rate per annum equal to
the quarterly equivalent yield to maturity of the Comparable Treasury Issue,
calculated using a price for the Comparable Treasury Issue (expressed as a
percentage of its principal amount) equal to the Comparable Treasury Price for
such Special Redemption Date.  The Treasury Rate shall be calculated on the
third Business Day preceding the Special Redemption Date.

 

A-9

--------------------------------------------------------------------------------


 

In the event of redemption of this Debt Security in part only, a new Debt
Security or Debt Securities for the unredeemed portion hereof will be issued in
the name of the holder hereof upon the cancellation hereof.

 

In case an Event of Default, as defined in the Indenture, shall have occurred
and be continuing, the principal of all of the Debt Securities may be declared
due and payable, and upon such declaration of acceleration shall become due and
payable, in the manner, with the effect and subject to the conditions provided
in the Indenture.

 

The Indenture contains provisions permitting the Company and the Trustee, with
the consent of the holders of not less than a majority in aggregate principal
amount of the Debt Securities at the time outstanding affected thereby, as
specified in the Indenture, to execute supplemental indentures for the purpose
of adding any provisions to or changing in any manner or eliminating any of the
provisions of the Indenture or of any supplemental indenture or of modifying in
any manner the rights of the holders of the Debt Securities; provided, however,
that no such supplemental indenture shall, among other things, without the
consent of the holders of each Debt Security then outstanding and affected
thereby (i) extend the fixed maturity of the Debt Securities, or reduce the
principal amount thereof or any redemption premium thereon, or reduce the rate
or extend the time of payment of interest thereon, or make payments due on the
Debt Securities payable in any coin or currency other than that provided in the
Debt Securities, or impair or affect the right of any holder of Debt Securities
to institute suit for the payment thereof, or (ii) reduce the aforesaid
percentage of Debt Securities, the holders of which are required to consent to
any such supplemental indenture.  The Indenture also contains provisions
permitting the holders of a majority in aggregate principal amount of the Debt
Securities at the time outstanding, on behalf of all of the holders of the Debt
Securities, to waive any past default in the performance of any of the covenants
contained in the Indenture, or established pursuant to the Indenture, and its
consequences, except a default in payments due on any of the Debt Securities. 
Any such consent or waiver by the registered holder of this Debt Security
(unless revoked as provided in the Indenture) shall be conclusive and binding
upon such holder and upon all future holders and owners of this Debt Security
and of any Debt Security issued in exchange herefor or in place hereof (whether
by registration of transfer or otherwise), irrespective of whether or not any
notation of such consent or waiver is made upon this Debt Security.

 

No reference herein to the Indenture and no provision of this Debt Security or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay all payments due on this Debt Security at the
time and place and at the rate and in the money herein prescribed.

 

As provided in the Indenture and subject to certain limitations herein and
therein set forth, this Debt Security is transferable by the registered holder
hereof on the Debt Security Register of the Company, upon surrender of this Debt
Security for registration of transfer at the office or agency of the Trustee in
Wilmington, Delaware accompanied by a written instrument or instruments of
transfer in form satisfactory to the Company or the Trustee duly executed by the
registered holder hereof or such holder’s attorney duly authorized in writing,
and thereupon one or more new Debt Securities of authorized denominations and
for the same aggregate principal amount will be issued to the designated
transferee or transferees.  No service charge will be

 

A-10

--------------------------------------------------------------------------------


 

made for any such registration of transfer, but the Company may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
relation thereto.

 

Prior to due presentment for registration of transfer of this Debt Security, the
Company, the Trustee, any Authenticating Agent, any Paying Agent, any transfer
agent and the Debt Security registrar may deem and treat the registered holder
hereof as the absolute owner hereof (whether or not this Debt Security shall be
overdue and notwithstanding any notice of ownership or writing hereon) for the
purpose of receiving payment of or on account of the principal hereof and
interest due hereon and for all other purposes, and neither the Company nor the
Trustee nor any Authenticating Agent nor any Paying Agent nor any transfer agent
nor any Debt Security registrar shall be affected by any notice to the contrary.

 

No recourse shall be had for the payment of the principal of or the interest on
this Debt Security, or for any claim based hereon, or otherwise in respect
hereof, or based on or in respect of the Indenture, against any incorporator,
stockholder, officer or director, past, present or future, as such, of the
Company or of any predecessor or successor corporation, whether by virtue of any
constitution, statute or rule of law, or by the enforcement of any assessment or
penalty or otherwise, all such liability being, by the acceptance hereof and as
part of the consideration for the issuance hereof, expressly waived and
released.

 

The Debt Securities are issuable only in registered certificated form without
coupons.  As provided in the Indenture and subject to certain limitations herein
and therein set forth, Debt Securities are exchangeable for a like aggregate
principal amount of Debt Securities of a different authorized denomination, as
requested by the holder surrendering the same.

 

All terms used in this Debt Security that are defined in the Indenture shall
have the meanings assigned to them in the Indenture.

 

THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE INDENTURE AND THE DEBT
SECURITIES, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

 

A-11

--------------------------------------------------------------------------------